        Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 1 of 188




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
   Neal J. Deckant (State Bar No. 322946)
 3 Frederick J. Klorczyk III (State Bar. No. 320783)
   1990 North California Boulevard, Suite 940
 4 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 5 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 6         jsmith@bursor.com
           ndeckant@bursor.com
 7         fklorczyk@bursor.com
 8 BURSOR & FISHER, P.A.
   Scott A. Bursor (State Bar No. 276006)
 9 701 Brickell Avenue, Suite 1420
   Miami, FL 33131-2800
10 Telephone: (305) 330-5512
   Facsimile: (305) 676-9006
11 E-Mail: scott@bursor.com

12 Attorneys for Plaintiff

13                                   UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15
   JEREMIAH REVITCH, individually and               Case No. 3:18-cv-06827-VC
16 on behalf of all others similarly situated,
                                                    DECLARATION OF JOEL D. SMITH IN
17                                                  SUPPORT OF PLAINTIFF’S MOTION FOR
                             Plaintiff,
                                                    SUMMARY JUDGMENT
18
            v.
19
     NAVISTONE, INC.,
20

21                           Defendant.

22

23

24        REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL

25

26
27

28
     SMITH DECLARATION; CASE NO. 3:18-CV-06827-VC
        Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 2 of 188




 1          I, Joel D. Smith, declare as follows:
 2          I am over the age of 18 and I submit this declaration in support of Plaintiff’s Motion for

 3 Summary Judgment. I have personal knowledge of the facts set forth in this declaration and, if

 4 called as a witness, I could and would testify competently thereto.

 5                                        Publicly Filed Documents

 6          1.     NaviStone marked some of the documents itemized below as confidential. However,

 7 NaviStone later withdrew those designations on November 17, 2020. See Dkt. No. 136.

 8          2.     Attached hereto as Exhibit 1 is a true and correct copy of excerpts of the deposition

 9 transcript of NaviStone’s CEO, Larry Kavanagh, taken in this matter on July 14, 2020.

10          3.     Attached hereto as Exhibit 2 is a true and correct copy of excerpts of the deposition

11 transcript of NaviStone’s 30(b)(6) witness, Larry Kavanagh, taken in this matter on August 24,

12 2020.

13          4.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts of the deposition

14 transcript of NaviStone’s CTO, Thomas E. White, taken in this matter on July 16, 2020.

15          5.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts of Plaintiff’s

16 deposition, taken in this matter on July 17, 2020.

17          6.     Attached hereto as Exhibit 5 is a true and correct copy of excerpts of Plaintiff’s

18 second deposition, taken in this matter on September 18, 2020.
19          7.     Attached hereto as Exhibit 6 is a true and correct copy of a document produced by

20 Defendant NaviStone in this case, which was Bates marked NAVISTONE_002356-62 and marked

21 as Deposition Exhibit No. 13.

22          8.     Attached hereto as Exhibit 7 is a true and correct copy of a screenshot of Plaintiff’s

23 internet history, which he produced in this case. The document is Bates marked PLF00001 and

24 marked as Deposition Exhibit No. 41. The document is authenticated at Revitch Dep., 98:12-99:5.

25          9.     Attached hereto as Exhibit 8 are true and correct copies of two Gizmodo.com

26 articles produced by Defendant NaviStone in this case, which were Bates marked
27 NAVISTONE_007283-7310 and marked as Deposition Exhibit Nos. 19 and 20.

28

     SMITH DECLARATION; CASE NO. 3:18-CV-06827-VC                                                        1
        Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 3 of 188




 1          10.    Attached hereto as Exhibit 9 is a true and correct copy of a joint discovery letter

 2 filed by Plaintiff and Defendant NaviStone in this matter on July 29, 2020 (Dkt. No. 112). Exhibits

 3 that were previously attached to the letter are omitted.

 4          11.    Attached hereto as Exhibit 10 is a true and correct copy of excerpts of Defendant

 5 NaviStone’s responses to Plaintiff’s request for inspection, which were served by NaviStone in this

 6 case.

 7          12.    Attached hereto as Exhibit 11 is a true and correct copy of a document produced by

 8 Defendant NaviStone in this case, which was Bates marked NAVISTONE_004818-46 and marked

 9 as Deposition Exhibit No. 25.

10          13.    Attached hereto as Exhibit 12 is a true and correct copy of a document produced by

11 Defendant Moosejaw in this case, which was Bates marked MJ-(Revitch)-0026476 and marked as

12 Deposition Exhibit No. 44. The document is identified by Moosejaw’s counsel as “a customer

13 record from Moosejaw.com” at Plaintiff’s Dep., 147:23-24. In addition, an identical document

14 bearing the same bates number was filed by Moosejaw at Dkt. No. 142-16, which is authenticated in

15 Paragraph 8 of the Declaration of Kelli Patterson, wherein Ms. Patterson states the record reflects a

16 visit by Plaintiff to Moosejaw.com in March 2017 (Dkt. No. 142-14).

17          14.    Attached hereto as Exhibit 13 is a true and correct copy of excerpts of the deposition

18 transcript of Daniel Pingree, Moosejaw’s witness, taken in this matter on July 23, 2020.
19          15.    Attached hereto as Exhibit 14 is a true and correct copy of NaviStone’s Responses

20 to Plaintiff’s Third Set of Interrogatories, served upon Plaintiff on March 26, 2020.

21                                      Documents Filed Under Seal

22          16.    Attached hereto as Exhibit 15 is a true and correct copy of excerpts of a document

23 produced by Defendant Moosejaw in this case, which was Bates marked MJ-(Revitch)-0003820-23

24 and marked as Deposition Exhibit No. 8. The entirety of this document is filed under seal.

25          17.    Attached hereto as Exhibit 16 is a true and correct copy of excerpts of the deposition

26 transcript of Dr. Greg Humphreys, Defendants’ expert witness, taken in this matter on October 28,
27 2020. The entirety of this document is filed under seal.

28

     SMITH DECLARATION; CASE NO. 3:18-CV-06827-VC                                                        2
        Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 4 of 188




 1          I declare under penalty of perjury that the foregoing is true and correct. Executed on March

 2 31, 2021, in Walnut Creek, California.

 3

 4

 5

 6                                                                  Joel D. Smith

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     SMITH DECLARATION; CASE NO. 3:18-CV-06827-VC                                                   3
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 5 of 188




                                              EXHIBIT 1
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 6 of 188


1                     UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3
4    JEREMIAH REVITCH,                             )
     individually and on behalf of )
5    all others similarly                          )
     situated,                                     )
6                                                  )
                   Plaintiffs                      )
7                                                  )     Case No.:
                   vs.                             )     3:18-cv-06827-VC
8                                                  )
     NEW MOOSEJAW, LLC and                         )
9    NAVISTONE, INC.                               )
                                                   )
10                 Defendants                      )
     ______________________________)
11
12
13
14                 Videotaped Deposition via Zoom of
15                              Larry Kavanagh
16                             Cincinatti, Ohio
17                        Tuesday, July 14, 2020
18
19
20   Reported by:
21   JOANNE M. FARRELL, RPR, CRR
22   CSR Nos. 4838(CA)          507(NM)
23   Job No. 4159790
24
25   Pages 1 - 251

                                                                 Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 7 of 188


1    direct mail programs where they were sending out             8:07:01AM

2    things like catalogs, for example, on a monthly or

3    quarterly basis.     And for some clients we will -- or

4    Computech, our merge/purge data processor, will send

5    a list of prospects who browsed a website to the             8:07:28AM

6    client's merge/purge processor to be incorporated

7    into a larger catalog mailing.

8           Q.   Are there any other services that NaviStone

9    provides to other clients that you haven't described

10   yet?                                                         8:07:43AM

11          A.   There's a number of things we've done in

12   sort of small one-off basises; but in terms of what

13   are our main products, those are our main products.

14          Q.   How would you describe NaviStone's typical

15   client base?                                                 8:08:00AM

16          A.   The typical client is a retailer.       They

17   will have more than 125,000 monthly unique visitors

18   to their website, and they will sell products that

19   tend to be what we call "considered purchases,"

20   things someone will think about for a little bit             8:08:20AM

21   before they buy.     That's how I would describe a

22   typical customer.

23          Q.   Does NaviStone offer any products or

24   services directly to retail consumers?

25          A.   No.                                              8:08:33AM

                                                                 Page 30

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 8 of 188


1         A.   So for Moosejaw, the next paragraph:               9:08:44AM

2              "The prospect name and mailing address is

3              then sent to a third-party data processor

4              for merging with other audiences being

5              mailed by the client."                             9:08:54AM

6              They used our turnkey service, so there was

7    no merging with other audiences.

8              Yeah.   That's all on page 3.

9         Q.   Okay.   Thank you.

10             On Exhibit 4, there's an occasional                9:09:40AM

11   reference to "OneTag."     Is OneTag the same as the

12   JavaScript code that gets put on Moosejaw's website?

13        A.   Yes.

14             MR. SMITH:   I've just introduced what

15   should be Exhibit 5.                                         9:11:00AM

16             (Exhibit 5 was marked for identification

17             and is attached hereto.)

18   BY MR. SMITH:

19        Q.   Let me know if you have that.

20        A.   I have Exhibit 5.                                  9:11:15AM

21        Q.   Okay.   Have you seen Exhibit 5 before?

22        A.   Yes.

23        Q.   What is Exhibit 5?

24        A.   Exhibit 5 is the installation instructions

25   for adding NaviStone's JavaScript tag to Moosejaw's          9:11:30AM

                                                                 Page 63

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 9 of 188


1    within 30 miles of a -- or X number of miles of a           10:39:48AM

2    Moosejaw store or a Walmart, a Walmart store, that

3    we could, you know, show a map of, like, the closest

4    store, for example, and what the phone number and

5    directions or address of that closest store is.             10:40:05AM

6         Q.    How would you know if a particular store

7    was close to a particular website visitor?

8         A.    Well, at Computech where, you know, they

9    would have received the name and address, and

10   really -- they would have received the address and          10:40:22AM

11   zip code, you know, you would -- Computech would use

12   that zip code-based data to figure out what's the

13   right store, you know, that's closest to that

14   address.

15        Q.    Are there any other ways that postcards          10:40:42AM

16   could be individualized apart from the example you

17   just gave?

18        A.    Well, you know, I think that -- and, again,

19   it's -- look.    The idea of, you know, this person

20   visited tents so we are going to show them tents,           10:41:12AM

21   this other person visited boots so we are going to

22   show them boots would be another example.

23        Q.    Let's say an anonymous visitor looks only

24   at women's clothing on Moosejaw.com.

25              Can NaviStone arrange for that person to         10:41:29AM

                                                                 Page 91

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 10 of 188


1    receive a postcard that advertises women's clothing          10:41:32AM

2    sold on Moosejaw.com?

3          A.    Yes.

4          Q.    Okay.   And NaviStone would be able to do

5    that as a result of information about the URL pages          10:41:44AM

6    of the pages that were visited?

7          A.    In collaboration with Moosejaw letting us

8    know these are the URLs that they consider women's

9    clothing.

10         Q.    Okay.   In that scenario is there any other      10:41:58AM

11   way that NaviStone would learn that anonymous

12   website visitor had been looking at women's

13   clothing?

14         A.    No.

15         Q.    What if -- what if an anonymous visitor          10:42:14AM

16   spent a lot of time looking at a certain brand while

17   on Moosejaw, like Arc'Teryx, for example, could that

18   person later receive an individualized postcard that

19   advertises the same brand the person was looking at?

20         A.    So in your specific example, we do not use       10:42:49AM

21   time as a metric for targeting.         Or for selection.

22         Q.    Okay.   Well, then let me rephrase that.

23               Regardless of how much time someone spent

24   on any particular page, if an anonymous visitor was

25   looking at a certain brand offered by -- on                  10:43:17AM

                                                                 Page 92

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 11 of 188


1    Moosejaw.com, could that person later receive an              10:43:19AM

2    individualized post card that advertises the same

3    brand the person was looking at?

4          A.   As long as Moosejaw has organized their

5    category structure to allow for that or to give us            10:43:31AM

6    that -- to give us that bit of data.           Then if they

7    have, then yes, it would be no different than boots.

8          Q.   Do you know if Moosejaw has provided that

9    kind of data to NaviStone?

10         A.   I do not.                                          10:43:49AM

11         Q.   Do you know someone named J. Kimberly

12   Bentz, last name B-E-N-T-Z?

13         A.   Yes.

14         Q.   Okay.   Is she a NaviStone employee?

15         A.   Yes, she is.                                       10:44:08AM

16         Q.   And the answer to the last question was

17   yes; is that right?

18         A.   Yes.

19         Q.   Does Ms. Bentz have some responsibility for

20   the Moosejaw account?                                         10:44:22AM

21         A.   She has -- she was a -- she was the account

22   manager of that account for some time.

23         Q.   Is she still employed by NaviStone?

24         A.   Yes, she is.

25         Q.   Okay.   But she's no longer the account            10:44:33AM

                                                                   Page 93

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 12 of 188


1    one brand.        There was some brand that they sold a           10:45:59AM

2    lot of that stopped working with Moosejaw some years

3    ago, or sometime ago, and that Moosejaw's sales were

4    down.        And that was -- you know, I have a vague

5    recollection that that was passed along.                I'm not   10:46:19AM

6    sure, though, if that was not speculation as to why

7    they stopped or actually a reason as to why they

8    stopped.

9            Q.     Okay.   Has anyone ever conveyed any other

10   information about other reasons Moosejaw may have                 10:46:32AM

11   discontinued doing business with NaviStone?

12           A.     Not that I can recall.

13                  MR. SMITH:   I just marked a document,

14   Exhibit 8.

15                  (Exhibit 8 was marked for identification           10:48:09AM

16                  and is attached hereto.)

17   BY MR. SMITH:

18           Q.     Do you have that document in front of you?

19           A.     Yes.

20           Q.     I'm sorry.   I think your audio cut out.           10:48:27AM

21   Was that a yes?

22           A.     Yes.

23           Q.     Okay.   Have you seen Exhibit 8 before?

24           A.     Yes.

25           Q.     What is Exhibit 8?                                 10:48:41AM

                                                                       Page 95

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 13 of 188


1            A.   It's the NaviStone service agreement with       10:48:43AM

2    Moosejaw.

3            Q.   I want to direct your attention to

4    Exhibit 8, page 3.       There's a header called

5    "Compliance with Privacy Laws."                              10:49:05AM

6            A.   Yes.

7            Q.   Okay.   And there's a statement there that

8    says:

9                 "Client is responsible for ensuring that it

10                is in full compliance with all applicable       10:49:14AM

11                laws and marketing regulations regarding

12                the privacy of its customers and the

13                collection, use and disclosure of its

14                customers' information."

15                Do you see that?                                10:49:27AM

16           A.   Yeah.

17           Q.   Did I read that correctly?

18           A.   Yes.

19           Q.   And in the context of this document,

20   Exhibit 8, the word "client" refers to Moosejaw; is          10:49:37AM

21   that correct?

22           A.   Yes.

23           Q.   Did NaviStone propose including the term I

24   just read to you in the contract or was that

25   Moosejaw's idea?                                             10:49:50AM

                                                                 Page 96

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 14 of 188


1    haven't changed it.                                               12:40:36PM

2          Q.   Okay.    As far as you know has NaviStone

3    complied with all the terms of the contract marked

4    as Exhibit 8?

5               MR. BERTONI:    Objection.     Calls for a legal       12:40:44PM

6    conclusion and speculation.

7               You can answer.

8               THE WITNESS:    So the list here includes

9    some services that we -- you know, that Moosejaw did

10   not ask us to do, and so we did not do.              This is a    12:40:56PM

11   list of things that we will do presupposing someone

12   might use all of our services, not -- we don't edit

13   the agreement to be specific to just the particular

14   service a client is starting with because hopefully

15   we can get them to expand into other services.                    12:41:15PM

16   BY MR. SMITH:

17         Q.   I see.

18              On the list of NaviStone responsibilities

19   on the first page of Exhibit 8, number 4 references

20   collecting web browsing behavior 24x7x365.                        12:41:26PM

21              Do you see that?

22         A.   Yes.

23         Q.   And is that particular provision applicable

24   to Moosejaw, or was it when you guys were still

25   doing business?                                                   12:41:38PM

                                                                      Page 162

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 15 of 188


1          A.   Yes.                                              12:41:39PM

2          Q.   Okay.     And 24x7x365 means 24 hours, seven

3    days a week, 365 days a year; is that correct?

4          A.   That is correct.

5          Q.   Okay.     So NaviStone basically agreed to        12:41:52PM

6    collect web browser behavior on Moosejaw.com all the

7    time, not just some of the time?

8          A.   As long as they kept the tag up, yes.

9          Q.   Does NaviStone have certain clients that it

10   refers to as, quote/unquote, "always-on clients"?            12:42:19PM

11         A.   Yes.

12         Q.   What does that term mean?         What's an

13   always-on client?

14         A.   When a client begins working with us -- and

15   in Moosejaw's case this was the case, so I can use           12:42:41PM

16   Moosejaw as an example -- they typically agree to

17   test NaviStone's program for a set period of time.

18         Q.   Uh-huh.

19         A.   You know, two months, three months,

20   something like that.                                         12:42:54PM

21              Then our typical progression is that a

22   client will see the results and agree to a longer

23   test that might be more like -- and when I say

24   "number of months," it's usually actually a number

25   of pieces, number of postcards sent, that might              12:43:11PM

                                                                Page 163

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 16 of 188


1    translate into a number of months, but it -- you             12:43:15PM

2    know, the first test might be 50,000 postcards, the

3    second test might be a hundred thousand postcards,

4    and it might be two months for the first one and

5    four months for the second.                                  12:43:25PM

6               Then provided that we are producing results

7    that make economic sense to the client, they will

8    then often move into where Moosejaw was, a situation

9    we call "always on," where they have given us sort

10   of a set monthly budget, they have given us a set of         12:43:41PM

11   KPIs, and there's no -- you know, there's no

12   specific, "Hey, we just mailed a hundred thousand

13   over this period of time.      We can mail this many a

14   month, or up to this many a month on an ongoing

15   basis until we say stop."                                    12:43:59PM

16              Does that make sense?

17         Q.   It does.

18              Are you aware of any disruptions in service

19   that occurred during the contract period between

20   NaviStone and Moosejaw that would have prevented             12:44:13PM

21   NaviStone from providing its services for any

22   significant period of time?

23         A.   When you say "significant," tell me what

24   you mean by "significant."

25         Q.   More than a day.                                  12:44:27PM

                                                                Page 164

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 17 of 188


1          A.    I'm not -- I'm not aware of any disruption           12:44:28PM

2    that would have prevented us for more than a day.

3          Q.    Are you aware of any specific disruptions

4    in service that occurred?

5          A.    Actually, I'm not aware of any specific              12:44:47PM

6    ones, either, but I just wanted to -- you know, I'm

7    sure there -- I mean, it's the web.           There's always,

8    you know, 5-minute outage here, a 10-minute outage

9    there.     That's why I wanted to know what you meant

10   by "significant."                                                12:44:59PM

11         Q.    Yeah, yeah.

12               If there had been a significant disruption

13   of service, you know, of a day or more, do you think

14   there would likely be some documentation of it?

15               MR. BERTONI:   Objection.      Calls for             12:45:07PM

16   speculation.

17               You can answer.

18               THE WITNESS:   I'm not aware that we've had

19   anything like that in our history.

20   BY MR. SMITH:                                                    12:45:22PM

21         Q.    Have you ever heard of a company called

22   Aggregate Knowledge?

23         A.    I have heard of it.

24         Q.    Is this relationship between the Aggregate

25   Knowledge and NaviStone?                                         12:45:32PM

                                                                     Page 165

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 18 of 188


1    their computer?                                               12:49:26PM

2          A.    That's not what you said.       You said could

3    NaviStone provide the service that it provides if

4    the agkn cookie is not there.

5                And the answer is no because we can't             12:49:35PM

6    cookie-sync with Neustar.      And if we can't

7    cookie-sync with Neustar, we can't produce down the

8    line a mailing address.

9          Q.    Is NaviStone able to -- strike that.

10               Is it correct that NaviStone analyzes             12:49:58PM

11   browsing behavior?

12         A.    Yes.

13         Q.    Can NaviStone analyze browsing behavior if

14   someone does not have the agkn cookie on their

15   computer?                                                     12:50:26PM

16         A.    Yes.

17         Q.    Can NaviStone facilitate or arrange for the

18   sending of a postcard to someone if they do not have

19   the agkn cookie on their computer?

20         A.    Not through Neustar, no, you could not.           12:50:40PM

21               If the client -- if the website owner had

22   provided us with a list of their own customers that

23   they wanted to mail a postcard to, then in that

24   scenario we could without the presence of the agkn

25   cookie.                                                       12:51:02PM

                                                                  Page 169

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 19 of 188


1          A.    Yes.                                                1:03:18PM

2          Q.    What was the purpose of this boilerplate

3    language?

4          A.    It's a while ago.        My -- the way I -- the

5    way I read it today is that Rick was trying to, you             1:03:34PM

6    know, come up with sort of like -- well, I think he

7    was trying to come up with an elevator pitch, as you

8    had asked for earlier.

9          Q.    Uh-huh.    The boilerplate states, at least

10   in part:                                                        1:03:52PM

11               "NaviStone's software allows unidentifiable

12               website visitors to be matched with postal

13               names and addresses, in a privacy-compliant

14               manager, so companies can send an

15               individualized marketing message via direct         1:04:06PM

16               mail."

17               Do you see that?

18         A.    I do, right.

19               MR. BERTONI:     Can you just tell me what

20   page you're on?       I can't find the language.                1:04:13PM

21               MR. SMITH:     Page 3 of Exhibit 13.

22               MR. BERTONI:     At the very top?

23               MR. SMITH:     Yes.

24               THE WITNESS:     2358.

25               MR. BERTONI:     Okay.                              1:04:22PM

                                                                   Page 177

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 20 of 188


1                                                                  2:02:55PM

2                      (Pause in the proceedings.)

3               MR. SMITH:     I've just marked a document as

4    Exhibit 19.

5               (Exhibit 19 was marked for identification          2:04:00PM

6               and is attached hereto.)

7    BY MR. SMITH:

8          Q.   Mr. Kavanagh, do you have Exhibit 19 in

9    front of you?

10         A.   Yes.                                               2:04:25PM

11         Q.   Okay.     And have you seen Exhibit 19 before?

12         A.   Yes.

13         Q.   What is Exhibit 19?

14         A.   It is an article that appeared in -- well,

15   it doesn't show that here -- Gizmodo about -- about           2:04:42PM

16   a company called AcurianHealth that -- let me reread

17   it before I characterize it here.          Have a moment.

18         Q.   Actually, before you do that let me just

19   ask you this question.

20         A.   Sure.                                              2:05:07PM

21         Q.   Are you able to say, based on memory alone,

22   that Exhibit 19 is a Gizmodo article that references

23   NaviStone?

24         A.   Yes.

25         Q.   Okay.                                              2:05:19PM

                                                                 Page 216

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 21 of 188


1               (Exhibit 20 was marked for identification          2:05:56PM

2               and is attached hereto.)

3    BY MR. SMITH:

4          Q.   Okay.   I've just marked Exhibit 20.

5               Do you have Exhibit 20 in front of you?            2:06:13PM

6          A.   Yes.

7          Q.   Okay.   And based on -- this question is

8    based on your memory alone, do you recall whether or

9    not Exhibit 20 is a Gizmodo article that discusses

10   NaviStone?                                                    2:06:34PM

11         A.   Yes.

12         Q.   Okay.   Were there -- is it correct that

13   there was a grand total of two Gizmodo articles

14   discussing NaviStone, as far as you know?

15         A.   That's my recollection.                            2:06:51PM

16         Q.   And those two articles are marked as

17   Exhibit 19 to 20?

18         A.   That's my recollection.

19         Q.   Okay.   Again, I'm not going to ask you to

20   read through either of these articles.           I'm just     2:07:02PM

21   going to ask you if you remember whether either of

22   the articles marked as Exhibit 19 or 20 mentioned

23   Moosejaw.com?

24         A.   I don't recall --

25         Q.   Okay.                                              2:07:24PM

                                                                 Page 217

                               Veritext Legal Solutions
                                    866 299-5127
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 22 of 188
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 23 of 188




                                              EXHIBIT 2
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 24 of 188
                                CONFIDENTIAL

1               IN THE UNITED STATES DISTRICT COURT
2                NORTHERN DISTRICT OF CALIFORNIA
3                               ---oOo---
4
5    JEREMIAH REVITCH,
     individually and on
6    behalf of all others
     similarly situated
7
                       Plaintiff,
8
     vs.                                             No. 3:18-cv-06827-VC
9
     NEW MOOSEJAW, LLC and
10   NAVISTONE, INC.,
11                     Defendants.
     ___________________________/
12
13
14         CONFIDENTIAL PURSUANT TO THE PROTECTIVE ORDER
15         REMOTE VIDEOTAPED DEPOSITION OF LARRY KAVANAGH
16                          CINCINNATI, OHIO
17                      MONDAY, AUGUST 24, 2020
18
19
20
21   Stenographically Reported by:
22   ANDREA M. IGNACIO, CSR, RPR, CRR, CCRR, CLR
23   California CSR No. 9830
24   Job No. 4228212
25

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 25 of 188
                                CONFIDENTIAL

1    that was the right thing to do.                                 12:08

2        Q      So prior to January 2020, the e-mail address         12:08

3    was among other pieces of data that were sent to the            12:08

4    data ingestion API servers; right?                              12:08

5        A      Yes.                                                 12:08

6        Q      And that data would also -- including the            12:08

7    e-mail address, would be sent to Redshift as well,              12:08

8    correct, prior to January 2020?                                 12:08

9        A      Yes.                                                 12:08

10       Q      Okay.     Now, you also said that NaviStone does     12:08

11   not collect IP; right?                                          12:09

12       A      IP address, yes.                                     12:09

13       Q      Right.                                               12:09

14              Did -- did NaviStone ever collect IP?                12:09

15              Or -- or was this a more recent change, like         12:09

16   the e-mail address?                                             12:09

17       A      No.     This was a long time -- I was trying to      12:09

18   determine the exact date, but it's perhaps even prior           12:09

19   to beginning to work with Moosejaw.                             12:09

20              IP address was not -- IP address was not             12:09

21   passed from the API into S3.         We can't prevent the       12:09

22   website from sending us IP address.           It comes          12:09

23   automatically with the submission from the website to           12:09

24   our API.     But we sheared it off at the API so that it        12:09

25   never went into the -- through the ingestion process.           12:09

                                                                   Page 32

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 26 of 188
                                CONFIDENTIAL

1          Q    So you're saying through the web request to            12:09

2    the API, IP address might be a component of that                  12:10

3    request, but it was not, say, collected by the API;               12:10

4    right?                                                            12:10

5          A    Actually, we don't -- there's nothing in               12:10

6    NaviStone's code that requests it.        Website browsers        12:10

7    will automatically send it.      And we're not aware of           12:10

8    any way of stopping the website browser from making               12:10

9    that automatic send.                                              12:10

10         Q    Okay.   But the IP address was not collected           12:10

11   by the -- by the API servers and sent to Redshift;                12:10

12   correct?                                                          12:10

13         A    Correct.                                               12:10

14         Q    And that is the case for the entirety of when          12:10

15   Moosejaw was a NaviStone client; correct?                         12:10

16         A    We -- we believe that's the case.       We             12:10

17   couldn't get an exact date, though, of when we began              12:10

18   to shear off IP address.      But we think it's at least          12:10

19   that old, if not older.      So a longer time when we did         12:10

20   it.                                                               12:10

21              MR. BERTONI:   I'm wondering if -- I would             12:10

22   like to just have a standing -- this is David                     12:11

23   Bertoni -- standing objection to questions that seek              12:11

24   information about back-end activities and code.         If we     12:11

25   can just have that standing objection, I'd appreciate             12:11

                                                                     Page 33

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 27 of 188
                                CONFIDENTIAL

1    into what we call the raw data table.                          12:19

2           Q     And that raw data table also existed on the       12:19

3    SQL database as well; right?                                   12:19

4           A     Yes, in pretty much the same format that you      12:19

5    see.                                                           12:19

6           Q     And we're not sure whether -- whether that        12:19

7    functionality was in place before or after Moosejaw            12:19

8    was on-boarded; right?                                         12:19

9           A     What functionality?                               12:19

10          Q     To -- to move the IP address to the -- to the     12:19

11   SQL database along with raw data.                              12:19

12          A     We don't know -- we could not figure out at       12:20

13   what point in time we began shearing it off of the             12:20

14   API.       It might have been 2015.     It might have been     12:20

15   2016.       We're not sure.                                    12:20

16          Q     Okay.   And when -- when data is pulled from      12:20

17   Redshift to the SQL database, did you call those, I            12:20

18   believe, summaries?                                            12:20

19          A     I'm sorry.   When Redshift is -- can you say      12:20

20   that question again, please?                                   12:20

21          Q     You used the term -- the term "data               12:20

22   summaries," I believe.                                         12:20

23          A     Yes.                                              12:20

24          Q     What does that refer to?                          12:20

25          A     So in our -- in our process, once data moves      12:20

                                                                  Page 39

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 28 of 188
                                CONFIDENTIAL

1    into the -- the raw data, or data moves from the               12:20

2    website to the API, then from the API into S3, then            12:20

3    from S3 into a table -- a raw data page load ingestion         12:20

4    table, then nightly, that data is moved -- it's                12:20

5    actually deleted from the raw data ingestion table and         12:21

6    moved into just a straight raw data page load table,           12:21

7    and it is summarized.                                          12:21

8            The -- the -- we summarize the elements of             12:21

9    a -- by title ID, by, you know, website, by visitor,           12:21

10   and by day, for the purpose of creating the model              12:21

11   score that you saw in Interrogatory 11, creating the           12:21

12   targeting, sort of which -- which categories of                12:21

13   products might have -- might have -- might a client            12:21

14   want to send a postcard to, creating the versioning            12:21

15   with the graphic image that might be shown.                    12:21

16           And we also collect data on what -- we track           12:21

17   data about transactions that we use in our reporting.          12:22

18       Q   Okay.   So those -- those summaries, after the         12:22

19   data is -- is analyzed and then pulled from -- from            12:22

20   Redshift or SQL, that includes, you said, website,             12:22

21   visitor, and the day; correct?                                 12:22

22       A   And the -- the -- the rollup is on -- what             12:22

23   the -- what the rollup is on is a website, the -- the          12:22

24   anonymous visitor ID, and the actual day.       So it's        12:22

25   totaling the -- the very first rollup totals what the          12:22

                                                                  Page 40

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 29 of 188
                                CONFIDENTIAL

1        A    Yes.     They're -- they're summaries of the raw         12:28

2    data -- actually, summaries of some aspects of the raw            12:28

3    data.   A number of aspects are never summarized.                 12:28

4        Q    I see.                                                   12:28

5             So I -- I was a little confused, actually, in            12:28

6    that the Cybersecurity Questionnaire says -- and I can            12:28

7    show you where this is written.           It's on page '4827.     12:28

8    But it says:                                                      12:28

9             "While the OneTag collects over 200 different            12:28

10   data elements, only a subset is summarized."                      12:29

11       A    Correct.                                                 12:29

12            Okay.     I'm sorry.     Go ahead, please.               12:29

13       Q    And then we're seeing on the response to                 12:29

14   Interrogatory 11, it says:                                        12:29

15            "NaviStone uses the following 18 anonymous               12:29

16   data points."                                                     12:29

17            So to reconcile these, my understanding is               12:29

18   the OneTag library collects 200 different data                    12:29

19   elements, which is the raw data, and then that's later            12:29

20   processed and analyzed into 18 higher-level data                  12:29

21   points; correct?                                                  12:29

22       A    Yeah, these are the -- yes.           And these are      12:29

23   the data points we use for scoring.                               12:29

24       Q    Right.                                                   12:29

25            And scoring is this process of where you                 12:29

                                                                     Page 45

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 30 of 188
                                CONFIDENTIAL

1    determine if -- if a particular individual is likely                 12:29

2    to respond favorably to -- to a contact; correct?                    12:29

3               MR. BERTONI:    Objection to form.        It -- it --     12:29

4    undefined terms.                                                     12:29

5               You can answer.                                           12:30

6               THE WITNESS:    Yes.                                      12:30

7               MR. DECKANT:    Q.     So taking a look at                12:30

8    Interrogatory No. 11, it says right there on page 6:                 12:30

9               "Beginning on February 2nd, 2017, NaviStone               12:30

10   used the following 18 anonymous data points."                        12:30

11              Do you see that?                                          12:30

12       A      Yes.                                                      12:30

13       Q      And then it says:                                         12:30

14              "Prior to February 2nd, 2017, NaviStone used              12:30

15   four anonymous data points."                                         12:30

16              Do you see that?                                          12:30

17       A      Yes.                                                      12:30

18       Q      Okay.    So on or about February 2nd, 2017, the           12:30

19   number of data points was expanded from four to 18;                  12:30

20   correct?                                                             12:30

21       A      Yes.    The number -- the -- the number of data           12:30

22   points used in the model scoring was expanded.                       12:30

23       Q      Excellent.                                                12:30

24              (Cell phone ringing.)                                     12:30

25              MR. DECKANT:    Hold on just one second.                  12:30

                                                                        Page 46

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 31 of 188
                                CONFIDENTIAL

1        A   So it's -- it's line 1981 of the -- of the               13:18

2    file that we sent that has the date in the file name             13:18

3    is December 22nd, 2016.                                          13:18

4        Q   Okay.     And -- and what -- what does that code         13:18

5    describe exactly?                                                13:18

6        A   You asked for what are the client-specific               13:18

7    data elements --                                                 13:18

8        Q   Yeah.                                                    13:18

9        A   -- that are -- that are collected.                       13:18

10           So this is that part of the code.          It starts     13:18

11   with definition.     And this is the client-specific             13:19

12   definitions that I'm just reading from the -- from the           13:19

13   code that we sent you.                                           13:19

14       Q   So we can determine those -- which of those              13:19

15   200 data elements were collected by looking at the               13:19

16   client-specific definitions in the -- in the                     13:19

17   beautified code; right?                                          13:19

18       A   Well, you can determine the client-specific              13:19

19   ones for sure, yes.                                              13:19

20       Q   Indeed.     Right.   Okay.                               13:19

21           So which ones are you seeing?                            13:19

22       A   So homepage was the first one.                           13:19

23           Do you want me to describe that one again                13:19

24   or --                                                            13:19

25       Q   Yes, please.                                             13:19

                                                                    Page 58

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 32 of 188
                                CONFIDENTIAL

1        A   So homepage, the -- you -- you will see in              13:19

2    the code that it's looking for in the -- in the path            13:19

3    name of the page that's being displayed to the -- to            13:19

4    the -- really, to the browser -- and by "browser," I            13:19

5    mean the browser software -- anything that contains             13:19

6    /shop/home, that if it -- if the URL contains that,             13:19

7    then it is labeling that page as a homepage and                 13:19

8    recording the -- the category name as homepage.                 13:20

9            And it's also getting -- asking the -- the              13:20

10   web browser for what is the canonical URL of that --            13:20

11   of that page.                                                   13:20

12           The second data element is category.          It is     13:20

13   asking for -- so first, it's -- it's looking for, in            13:20

14   the URL, /shop/content_LP-AM.     And if it finds that,         13:20

15   then it is classifying that as a -- as a -- as a                13:20

16   category page.                                                  13:20

17           It is getting the -- the category name, and             13:20

18   it's getting the category name from using something             13:20

19   that Moosejaw would have defined as the category                13:20

20   title, the H1 tag for the category title.        It's also      13:20

21   getting the -- the conical URL.                                 13:21

22           The third data element is product, and                  13:21

23   it's -- again, it's first checking, does the -- the             13:21

24   URL that the browser is displaying contain                      13:21

25   .product-page-container?    And if so, it's labeling it         13:21

                                                                   Page 59

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 33 of 188
                                CONFIDENTIAL

1    "product."                                                       13:21

2            It's reading from the page the -- the                    13:21

3    Moosejaw site contains meta tags that -- that have               13:21

4    different elements of the page on it.       One of them          13:21

5    they call item prop, which is the SKU number.         And so     13:21

6    we're reading that into -- into SKU.                             13:21

7            We are getting the product name, and we're               13:21

8    looking on the -- again, looking on the -- on the page           13:22

9    that's displayed for product name.      We're getting the        13:22

10   image path of whatever product image is shown on the             13:22

11   page, and also getting the canonical URL.                        13:22

12       Q   Got it.                                                  13:22

13       A   Next one is part, and we're looking for                  13:22

14   something in the URL that is /orderitemdisplay, and we           13:22

15   are getting the -- the -- the Moosejaw ID associated             13:22

16   with that card.                                                  13:22

17           Then we have -- the next thing that we're --             13:22

18   the next data element we're collecting is cart items,            13:22

19   and we're looking for something that                             13:22

20   has.cart-column-info in it in order to determine                 13:23

21   that's what that is.                                             13:23

22           Then we are reading out of -- you know, from             13:23

23   what the -- the -- the website is displaying, we're              13:23

24   reading out a data element that Moosejaw calls                   13:23

25   section-table-prod-name.    And inside of that array,            13:23

                                                                    Page 60

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 34 of 188
                                CONFIDENTIAL

1    we're reading product ID, product name, quantity, unit          13:23

2    price, image path.        We're reading a field called          13:23

3    details that is really indicating whether something is          13:23

4    in stock or out of stock.                                       13:23

5               Oh, I'm sorry.     Details indicates -- my           13:23

6    bad -- details indicates, like, power.           So it's an     13:23

7    attribute associated.                                           13:24

8               And then we're also reading in stock versus          13:24

9    out of stock.        And we're reading what the -- the --       13:24

10   the order total that is being displayed on that -- on           13:24

11   that card is.                                                   13:24

12              Next one is checkout visit.        And we're         13:24

13   looking for something in the URL that says                      13:24

14   ordershippingbillingview -- /ordershippingbillingview.          13:24

15   We are, from inside the -- the array, getting --                13:24

16   reading in a shipping cost and reading in order total.          13:24

17              And as -- you know, as you may be able to            13:24

18   tell, these are things that don't appear in the                 13:24

19   summary.     So you're asking, for example, the data            13:24

20   elements that are in raw data, but -- but not in the            13:24

21   summaries.                                                      13:24

22       Q      Indeed.     Please continue, yes.                    13:24

23       A      Checkout complete.     We're looking for             13:24

24   something that has order shipping billing confirmation          13:25

25   view in the URL.        We're getting the order total and       13:25

                                                                   Page 61

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 35 of 188
                                CONFIDENTIAL

1    the -- the Moosejaw designated order ID associated             13:25

2    with that order.     We are looking to see if a -- if a        13:25

3    page is the result of -- is a -- is a search results           13:25

4    page.                                                          13:25

5            So we're looking for something that has                13:25

6    /searchdisplay in it, and also has the parameter that          13:25

7    Moosejaw would have put on that page that says -- that         13:25

8    is called search term, and determining that search             13:25

9    term is not blank.     Then provided that -- that a page       13:25

10   shows that, we are recording the -- we are putting in          13:25

11   the search phrase field, search term.                          13:26

12           We're also putting -- we're looking for                13:26

13   something called search total count.        That's a field     13:26

14   that they combine a search total count, which would be         13:26

15   the number of different items that the particular              13:26

16   search returned on a search results page.                      13:26

17           The next -- the next thing that we're looking          13:26

18   for in the raw data is any page load that has                  13:26

19   /content_privacy in it, and recording that as a page           13:26

20   load page type privacy policy.                                 13:26

21           We're looking for opt out or a -- or the data          13:26

22   element that the label is opt out, and the URL                 13:26

23   includes unsubscribe.     So this would be like the --         13:26

24   the results page that come up -- comes up after                13:26

25   somebody opts out.     And we're getting from what that        13:26

                                                                  Page 62

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 36 of 188
                                CONFIDENTIAL

1    page display was the e-mail address.                           13:27

2               Then we're just getting -- for anything that        13:27

3    we can't categorize, we're getting a generic page load         13:27

4    and asking for what the page title is of that page.            13:27

5    That's a page title.                                           13:27

6               Next thing is, we're looking for -- so              13:27

7    everything that I've said up 'til now happens on page          13:27

8    load.   So it's after the Moosejaw website has -- has          13:27

9    displayed a page, and it's static in that respect.             13:27

10              The next -- the next one is contact event.          13:27

11   That occurs on a change when a -- when a change has            13:27

12   occurred in a field.     And so it's recording contact         13:27

13   data when there's a change in a field.                         13:27

14              Then as part of that, as a part of that is          13:27

15   any page that we had previously categorized as home,           13:28

16   product, or category.     If there was a click event on        13:28

17   that page, then we are essentially checking to see if          13:28

18   that was a click to add something to cart, and if so,          13:28

19   recording it as a -- an add to cart event.                     13:28

20              And you may recall that was a -- one of             13:28

21   the -- the first elements in the model was, did a              13:28

22   visitor place an item into their cart on the Moosejaw          13:28

23   website?                                                       13:28

24              Going back a minute, you know, where we get         13:28

25   the count for how many category pages, how many                13:28

                                                                  Page 63

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 37 of 188
                                CONFIDENTIAL

1    elements in here that are not used in any summaries,           14:10

2    but they are elements that are passed from the website         14:10

3    to the API.                                                    14:10

4        Q   I see.                                                 14:10

5            So search -- search strings are passed to the          14:10

6    API server and then S3, but they may not be -- strike          14:10

7    that.                                                          14:10

8            Let me -- let me do this piece by piece.               14:10

9            Search strings are passed to the API and then          14:10

10   S3; correct?                                                   14:10

11       A   Whatever the -- the -- the -- the search --            14:10

12   essentially, yes.     The -- the -- whatever -- on the         14:10

13   search results page, whatever the Moosejaw website             14:11

14   displays as the -- the phrase that it is producing a           14:11

15   result for, that phrase is passed through -- is passed         14:11

16   from the website to the API to S3, but is not included         14:11

17   in any summaries and not used in any summaries.                14:11

18       Q   Understood.     Thank you.                             14:11

19           Okay.    Let's take a quick look at Exhibit 34.        14:11

20       A   Okay.                                                  14:11

21       Q   And just let me know when you have that up.            14:11

22       A   Okay.                                                  14:11

23       Q   Okay.    And I don't recall if you mentioned           14:11

24   this earlier, but is -- on the Moosejaw website, is            14:11

25   one of the data elements collected the duration of --          14:11

                                                                  Page 85

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 38 of 188
                                CONFIDENTIAL

1               I, ANDREA M. IGNACIO, hereby certify that the
2    witness in the foregoing remote deposition was by me
3    duly remotely sworn to tell the truth, the whole
4    truth, and nothing but the truth in the
5    within-entitled cause;
6               That said remote deposition was taken in
7    shorthand by me, a disinterested person, at the time
8    and means therein stated, and that the testimony of
9    the said witness was thereafter reduced to
10   typewriting, by computer, under my direction and
11   supervision;
12              That before completion of the deposition,
13   review of the transcript [x] was [ ] was not
14   requested.      If requested, any changes made by the
15   deponent (and provided to the reporter) during the
16   period allowed are appended hereto.
17              I further certify that I am not of counsel or
18   attorney for either or any of the parties to the said
19   deposition, nor in any way interested in the event of
20   this cause, and that I am not related to any of the
21   parties thereto.
22   Dated:     August 26, 2020
23
24
       <%6345,Signature%>
25     ANDREA M. IGNACIO, RPR, CRR, CCRR, CLR, CSR No. 9830

                                                               Page 183

                               Veritext Legal Solutions
                                    866 299-5127
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 39 of 188




                                              EXHIBIT 3
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 40 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1               IN THE UNITED STATES DISTRICT COURT
2                NORTHERN DISTRICT OF CALIFORNIA
3                               ---oOo---
4
5    JEREMIAH REVITCH,
     individually and on
6    behalf of all others
     similarly situated
7
                       Plaintiff,
8
     vs.                                             No. 3:18-cv-06827-VC
9
     NEW MOOSEJAW, LLC and
10   NAVISTONE, INC.,
11                     Defendants.
     ___________________________/
12
13
14           HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY
15      REMOTE VIDEOTAPED DEPOSITION OF THOMAS E. WHITE
16                         NEWPORT, KENTUCKY
17                      THURSDAY, JULY 16, 2020
18
19
20
21   Stenographically Reported by:
22   ANDREA M. IGNACIO, CSR, RPR, CRR, CCRR, CLR
23   California CSR No. 9830
24   Job No. 4159796
25   Pages 1-240

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 41 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1               MR. HART:     Objection; form.                            08:26

2               You can answer.                                           08:26

3               THE WITNESS:     Okay.      I don't think it's            08:26

4    currently running on Moosejaw's website.                             08:26

5               MR. DECKANT:     Q.    Do you know the date that          08:26

6    the -- the code was -- the NaviStone code was taken                  08:26

7    off the Moosejaw website?                                            08:26

8         A     I don't know the date.                                    08:26

9         Q     Okay.     So when we talk of the NaviStone code,          08:26

10   you -- you -- you mentioned JavaScript; right?                       08:26

11        A     Yes.                                                      08:26

12        Q     And does this JavaScript constitute, in your              08:26

13   view, a portion of the NaviStone code?                               08:26

14        A     It is the -- the code that -- that                        08:26

15   interfaces -- yes.        Simpler.                                   08:26

16        Q     So in addition to the JavaScript code,                    08:26

17   NaviStone is also operating in Amazon AWS server;                    08:27

18   correct?                                                             08:27

19        A     Yes.     We -- we operate out of Amazon AWS               08:27

20   services.                                                            08:27

21        Q     And --                                                    08:27

22        A     There are many servers, just not one.                     08:27

23        Q     And is there -- is there code programmed by               08:27

24   NaviStone that is deployed to this Amazon AWS server?                08:27

25        A     Yes.                                                      08:27

                                                                 Page 39

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 42 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q   And what programming language is that code                08:27

2    written in?                                                          08:27

3           A   Well, there's multiple things that are                    08:27

4    deployed to our AWS servers.           If you're referring --        08:27

5    are you referring specifically to the API, the thing                 08:27

6    that actually catches the data from the JavaScript?                  08:27

7           Q   I'd actually just like to go over this at a               08:27

8    very high level.      But before we continue, you said               08:28

9    API.                                                                 08:28

10              What do you mean by API?                                  08:28

11          A   The API is a specific application that's                  08:28

12   listening for requests from -- from our JavaScript.                  08:28

13   We just refer to it as the API, the JavaScript, you                  08:28

14   know, that collects the data, sends the data                         08:28

15   somewhere.     It's the -- in the pitcher/catcher                    08:28

16   concept, it catches.                                                 08:28

17          Q   And -- and what language was the API written              08:28

18   in?                                                                  08:28

19          A   It's written in C#.                                       08:28

20          Q   So in your pitcher and catcher analogy, is it             08:28

21   correct to say that the JavaScript handles pitching                  08:28

22   data, and the API running C# on Amazon AWS server                    08:28

23   handles catching the data?                                           08:29

24              Is that accurate under your knowledge?                    08:29

25          A   That's accurate.                                          08:29

                                                                 Page 40

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 43 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1         Q     And -- and hand in hand, these components,                08:29

2    and potentially other components as well, constitute                 08:29

3    the NaviStone software; right?                                       08:29

4         A     They are parts of it, yes.                                08:29

5         Q     So what other -- at a high level, what other              08:29

6    parts are there to the NaviStone software in addition                08:29

7    to the -- the JavaScript and the C# API?                             08:29

8         A     There are databases.        We have a large data          08:29

9    warehouse running on Amazon Redshift, and there are a                08:29

10   lot of data aggregation jobs that run from that system 08:29

11   to do data modeling.                                                 08:29

12              And then we have servers that -- that                     08:29

13   automate processes for, you know, building files and                 08:29

14   moving files from us to various third parties.                       08:30

15        Q     All right.                                                08:30

16        A     And just in -- oh, I was just going to say in             08:30

17   addition, there are reporting servers.                               08:30

18        Q     Did you say reporting servers or recording                08:30

19   servers?                                                             08:30

20        A     Reporting with a P.                                       08:30

21        Q     Reporting servers.       That's -- that's what I          08:30

22   thought.                                                             08:30

23        A     Yeah.                                                     08:30

24        Q     So aside from the JavaScript, the C# API, the             08:30

25   databases on Amazon Redshift, servers that build and                 08:30

                                                                 Page 41

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 44 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1    move data, and reporting servers, do any other major                 08:30

2    components of the NaviStone software come to mind?                   08:30

3         A    They don't come to mind.           That -- that covers     08:30

4    everything.                                                          08:30

5         Q    Is Amazon Redshift -- is that part of the                  08:30

6    Amazon AWS basket of services?                                       08:31

7         A    Yes.                                                       08:31

8         Q    And what's the nature of Amazon Redshift?                  08:31

9         A    You really can think of it as a -- as a                    08:31

10   database server.      It -- it -- it acts like a Postgres, 08:31

11   which is a particular brand of relational database.                  08:31

12   But it is tuned to deal with very large datasets.                    08:31

13        Q    So PostgreSQL is a type of database; right?                08:31

14        A    It's a type of database server, yes.                       08:31

15        Q    And what's hosted on the -- on this                        08:31

16   PostgreSQL server on Amazon Redshift?                                08:31

17             What kind of data does NaviStone store there?              08:31

18             MR. HART:    Object to form.                               08:32

19             THE WITNESS:     Well, I -- I was giving -- I              08:32

20   was saying that Redshift is tuned to be -- to act like 08:32

21   a Postgres.      It's the way you, you know, can send                08:32

22   and -- you know, send queries to and code against it.                08:32

23             But -- but I assume that you mean what is on               08:32

24   the Redshift server?                                                 08:32

25             MR. DECKANT:     Yes, please.                              08:32

                                                                 Page 42

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 45 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1              MR. DECKANT:     Q.     You know what?                     09:00

2              Actually, I -- I was going to transition to a              09:00

3    new line of questioning, just about how you prepared                 09:00

4    for this deposition.       But quite honestly, I actually            09:00

5    see there's a couple of more tech questions first                    09:01

6    before I transition.                                                 09:01

7              So you know what?                                          09:01

8              I will revisit that.                                       09:01

9              It occurred to me that when I was asking                   09:01

10   about AWS -- excuse me.         Strike that.                         09:01

11             When I asked you previously in this                        09:01

12   deposition about what bodies of code constituted the                 09:01

13   NaviStone software, in your view, do you recall                      09:01

14   responding with the JavaScript code, the C# API, you                 09:01

15   named S3, Amazon Redshift, servers that build and move 09:01

16   the data, and reporting servers?             Right?                  09:01

17             MR. HART:    Object to form.                               09:01

18             You can answer.                                            09:01

19             THE WITNESS:     Yes.                                      09:01

20             MR. DECKANT:     Okay.                                     09:01

21        Q    So I'd actually not yet discussed the servers              09:01

22   that build and move data and the reporting servers.                  09:01

23             So what do you mean by servers that build and              09:01

24   move data?                                                           09:01

25        A    There are automated processes for the                      09:02

                                                                 Page 55

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 46 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1              MR. DECKANT:     Q.    Who designed the privacy            10:29

2    protections?                                                         10:29

3              MR. HART:     Objection to form.                           10:29

4              THE WITNESS:     They were based on discussions            10:29

5    that -- you know, that we've had as a -- you know,                   10:29

6    somebody -- I mean, Larry was involved.              I'm involved. 10:29

7    That's really kind of the primary, you know, inventors 10:29

8    of those -- that.                                                    10:29

9              MR. DECKANT:     Q.    Does anyone else come to            10:29

10   mind?                                                                10:29

11        A    Jude comes to mind.         He's the product...            10:29

12        Q    Anyone else?                                               10:30

13        A    Not really.                                                10:30

14        Q    All right.                                                 10:30

15             I'd like to refer back to Exhibit 23.                      10:30

16        A    Okay.                                                      10:30

17        Q    Do you see the third sentence of I.B. says                 10:30

18   "he," meaning Tom White:                                             10:30

19             "Also has information about what information,              10:30

20   if any, NaviStone received from the devices of users                 10:30

21   of the Moosejaw website."                                            10:30

22             Do you see that?                                           10:30

23        A    Yes.                                                       10:30

24        Q    Okay.   If I wanted to determine what types of             10:30

25   information, if any, NaviStone received from the                     10:30

                                                                 Page 80

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 47 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1    devices of users of the Moosejaw website, where would                10:30

2    I look?                                                              10:30

3               MR. HART:     Object to form.                             10:30

4               THE WITNESS:     I -- I don't know where you --           10:30

5    where you would look.        I -- you know...                        10:30

6               MR. DECKANT:     Q.    Is that functionality              10:31

7    implemented in any particular body of code?                          10:31

8               MR. HART:     Object to the form.                         10:31

9               THE WITNESS:     You could see that in the                10:31

10   JavaScript, I suppose, if you could read through the                 10:31

11   JavaScript and understand what is being collected.                   10:31

12              MR. DECKANT:     Q.    So that's -- per your              10:31

13   analogy earlier today, that's the pitcher portion of                 10:31

14   the code.     It's the -- the JavaScript --                          10:31

15        A     Right.                                                    10:31

16        Q     -- pitcher that determines what is collected;             10:31

17   correct?                                                             10:31

18        A     Yes.                                                      10:31

19        Q     And the API running C# does not determine                 10:31

20   what's collected.        That's the JavaScript portion?              10:31

21        A     Yes.     The JavaScript portion is -- is what             10:31

22   determines what is collected.                                        10:31

23        Q     Okay.     All right.                                      10:31

24              MR. DECKANT:     I'm going to introduce another           10:31

25   exhibit.     Bear with me a minute.                                  10:31

                                                                 Page 81

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 48 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1    please let me know when you have that loaded up.                     10:36

2         A    Okay.     It's loaded.                                     10:36

3         Q    Okay.     So I'd like you to load up                       10:36

4    "Cybersecurity Questionnaire."                                       10:36

5         A    Uh-huh.                                                    10:36

6         Q    And just take a minute with it as you'd like.              10:36

7    I am going to be going through various sections and                  10:36

8    asking you some questions about that.                                10:36

9         A    Okay.                                                      10:36

10        Q    I intend -- I intend to ask you questions                  10:36

11   about Appendices A, B, and C, but not D.             So if you       10:36

12   just need a minute, you know, please take your time.                 10:36

13   Let me -- let me know.                                               10:36

14        A    Yeah, I -- I'll need to consume this.                      10:36

15        Q    Sure.                                                      10:36

16        A    Did you say A, B, and C, but not D?                        10:38

17        Q    Correct.                                                   10:39

18        A    Okay.                                                      10:39

19        Q    What is Exhibit 25?                                        10:39

20        A    Exhibit 25 is a -- a document prepared that                10:39

21   outlines our business, really, highlights of our                     10:39

22   security and process.                                                10:39

23             And just judging by the other e-mail, this                 10:39

24   was provided to the third party to begin the process                 10:39

25   of assessing our security.                                           10:39

                                                                 Page 84

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 49 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1         Q    Was this part of a security audit?                         10:39

2         A    It was a -- I -- assessment, I think, is                   10:39

3    the -- the more appropriate term than audit.              We -- we 10:39

4    went through a security assessment sort of on the way                10:40

5    to our journey towards becoming -- doing an audit.                   10:40

6         Q    Was an audit ultimately conducted, a security              10:40

7    audit?                                                               10:40

8         A    It had not yet been conducted.                             10:40

9         Q    Do you know if there is a more current copy                10:40

10   of the Cybersecurity Questionnaire?                                  10:40

11        A    I don't know that there is a more current                  10:40

12   copy than this.      There -- yeah.                                  10:40

13        Q    Okay.   In this --                                         10:41

14        A    I don't know if there is.                                  10:40

15        Q    -- in this one, we see the -- this e-mail is               10:40

16   dated September 26, 2017, right, Exhibit 24?                         10:40

17        A    Is there a way for me to have both items                   10:40

18   open?                                                                10:40

19             I -- I mean, I can go back to the e-mail.                  10:40

20        Q    There might be a functionality to download                 10:41

21   and open the PDF.      And if so, you might be able to               10:41

22   open two PDFs at a time.                                             10:41

23        A    Oh, wait, I see next file.            That's what          10:41

24   I'm -- yes, the e-mail is dated September 26, 2017.                  10:41

25        Q    So the Cybersecurity Questionnaire was                     10:41

                                                                   Page 85

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 50 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1    created on or before that date; right?                                  10:41

2         A    It must have been before that date.                           10:41

3         Q    And have you seen the Cybersecurity                           10:41

4    Questionnaire before on Exhibit 25?                                     10:41

5         A    All of the stuff in here looks familiar.                I     10:41

6    don't -- you know, I don't have a specific memory of                    10:41

7    it, but...                                                              10:41

8         Q    Did reviewing the document help you one way                   10:41

9    or the other to refresh your recollection as to                         10:41

10   whether you were consulted on it?                                       10:41

11        A    I'm sure I was consulted on it.                I -- I don't   10:41

12   have a specific recollection of it.                  I was involved in 10:41

13   the process of working with that third party.                           10:42

14        Q    I think I already covered this, but you're                    10:42

15   unaware of any -- any prior or later copies of the                      10:42

16   questionnaire; right?                                                   10:42

17        A    Yeah, I'm not -- I just don't -- I'm not                      10:42

18   sure.                                                                   10:42

19        Q    Were any changes made as a result of                          10:42

20   compiling the cyber- -- Cybersecurity Questionnaire                     10:42

21   for AZORCA?                                                             10:42

22             MR. HART:    Object to form.                                  10:42

23             You can answer.                                               10:42

24             THE WITNESS:     Not that I can recall as -- as               10:42

25   to this specific questionnaire.                                         10:42

                                                                     Page 86

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 51 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1              Is that a proprietary name?                                12:09

2              MR. HART:     Object to the form.                          12:09

3              You may answer.                                            12:09

4              THE WITNESS:     It is a -- I would say an                 12:09

5    internal name.      I -- I don't know if it was ever                 12:09

6    branded as a, you know, specific mar- -- marketing                   12:09

7    tool or anything.                                                    12:09

8              MR. DECKANT:     Q.     But it's an internal name          12:09

9    to NaviStone, right, OneTag?                                         12:09

10        A    Yes.                                                       12:09

11        Q    What -- what does the word "tag" mean in --                12:10

12   in this context?                                                     12:10

13        A    Tag is -- is short for the -- like, the                    12:10

14   JavaScript tag.       In HTML, you know, there is a thing            12:10

15   called a tag, and one of them is script tag.            That's       12:10

16   what loads this JavaScript to the page.                              12:10

17        Q    It's called OneTag because through applying                12:10

18   one JavaScript tag, clients are able to deploy the                   12:10

19   NaviStone software; is that it?                                      12:10

20             MR. HART:     Object to the form.                          12:10

21             You may answer.                                            12:10

22             THE WITNESS:     Yes.                                      12:10

23             MR. DECKANT:     Q.     And where it says "the             12:10

24   OneTag is customized to map client-specific web data                 12:10

25   elements into a multi-tenant database environment,"                  12:10

                                                               Page 136

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 52 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1    that's referring to the process of the -- what we                    12:11

2    described earlier where the JavaScript acts -- acts as 12:11

3    the pitcher, and then the -- the API on the Amazon AWS 12:11

4    server acts as a catcher for various data elements;                  12:11

5    right?                                                               12:11

6         A     It -- yes.     It specifically is talking about           12:11

7    the JavaScript piece of this, the JSON definition in                 12:11

8    particular.                                                          12:11

9         Q     And that's what's meant by "map                           12:11

10   client-specific web data elements"; right?                           12:11

11              Which is to use JavaScript to essentially                 12:11

12   transfer information into a database; right?                         12:11

13              MR. HART:    Object to the form.                          12:11

14              You may answer.                                           12:11

15              THE WITNESS:     Yes.     We are mapping                  12:11

16   client-specific web data elements to essentially our                 12:11

17   data structure.                                                      12:11

18              MR. DECKANT:     All right.                               12:12

19        Q     So the paragraph below the second paragraph,              12:12

20   it says:                                                             12:12

21              "The OneTag javascript executes an                        12:12

22   application that interprets the page types, urls and                 12:12

23   actions from a particular website and maps" --                       12:12

24   those -- excuse me -- "these to the appropriate data                 12:12

25   tables and fields in our data warehouse."                            12:12

                                                               Page 137

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 53 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1              Do you see that?                                           12:12

2         A    Yes.                                                       12:12

3         Q    So that's what we were discussing earlier;                 12:12

4    right?                                                               12:12

5              The -- the JavaScript will interpret various               12:12

6    page types, URLs, and user actions, and then send                    12:12

7    those to the API; right?                                             12:12

8              MR. HART:    Object to the form.                           12:12

9              You may answer.                                            12:12

10             THE WITNESS:     Yes.                                      12:12

11             MR. DECKANT:     Okay.                                     12:13

12        Q    Let me move down.        Do you see where it says:         12:13

13             "Many tagging applications rely on the client              12:13

14   to map data to a data scheme.            This is a laborious and 12:13

15   involved process that requires skilled IT resources.                 12:13

16   OneTag solves this complexity problem with a server                  12:13

17   side process that generates JavaScript code on the fly 12:13

18   customized to the client's web site.                 The code uses   12:13

19   Regex to search for patterns in the page text."                      12:13

20             Do you see that?                                           12:13

21        A    Yes.                                                       12:13

22        Q    So when this is referring to "a server side                12:13

23   process that generates JavaScript code on the fly,"                  12:13

24   that's this process we're discussing where the                       12:13

25   universal code is run through a C# program that pulls                12:13

                                                                   Page 138

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 54 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1    associated web queries, while a portion is associated                12:30

2    with the JavaScript code and regular expression                      12:30

3    matching?     Is that right?                                         12:30

4         A    I apologize.     Can you repeat that?                      12:30

5              I just --                                                  12:30

6         Q    Yeah, yeah.                                                12:30

7              So -- so is it accurate to say that certain                12:30

8    categories of data collection, like IP address, are                  12:30

9    determined through web queries, while other categories 12:30

10   of data collection, like e-mail address, are found                   12:30

11   through regular expression matching in the JavaScript                12:30

12   code?                                                                12:31

13        A    Yes.                                                       12:31

14        Q    Would you say that most categories of data                 12:31

15   are from the regular expression matching in the                      12:31

16   JavaScript?                                                          12:31

17             Or are most categories resulting from data                 12:31

18   associated with -- with web queries?                                 12:31

19        A    Most of the work happens in the JavaScript.                12:31

20   There are a handful of bits of data that come along,                 12:31

21   you know, as a standard part of web requests.                        12:31

22        Q    What do -- what does this paragraph mean by                12:31

23   the word "conversions"?                                              12:31

24        A    Generally, it means someone has placed an                  12:31

25   order on, like, an eCom website.             A conversion could      12:31

                                                               Page 150

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 55 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1    ever omitted or excerpted for certain websites?                      13:07

2         A    I -- I'm not -- I don't understand the                     13:08

3    question.                                                            13:08

4         Q    Certainly.                                                 13:08

5              So the OneTag software, it says, collects                  13:08

6    over 200 different data elements; right?                             13:08

7         A    Yes.                                                       13:08

8         Q    Okay.   So in the process of creating the                  13:08

9    site-specific JavaScript, does the client have the                   13:08

10   ability to customize which tags will be included in                  13:08

11   the site-specific JavaScript code?                                   13:08

12        A    What do you mean by "the client"?                          13:08

13        Q    Moosejaw.                                                  13:08

14        A    Does Moosejaw determine which variables are                13:08

15   stored, you mean?                                                    13:08

16        Q    Yes.                                                       13:08

17        A    That's generally not our -- our practice.           It     13:09

18   wouldn't be denied to them if they had something                     13:09

19   specific, but...                                                     13:09

20             MR. DECKANT:     Now, let -- let's -- let's --             13:09

21   Eamonn, I'm still asking questions about this                        13:09

22   document, so object to form, you know, still applies.                13:09

23        Q    But if we're -- just going back a sec to the               13:09

24   C# code we were talking about earlier, that -- that -- 13:09

25   that converts the universal JavaScript to the                        13:09

                                                               Page 165

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 56 of 188
                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                        CERTIFICATE OF REPORTER
2               I, ANDREA M. IGNACIO, hereby certify that the
3    witness in the foregoing remote deposition was by me
4    duly remotely sworn to tell the truth, the whole
5    truth, and nothing but the truth in the
6    within-entitled cause;
7               That said remote deposition was taken in
8    shorthand by me, a disinterested person, at the time
9    and means therein stated, and that the testimony of
10   the said witness was thereafter reduced to
11   typewriting, by computer, under my direction and
12   supervision;
13              That before completion of the deposition,
14   review of the transcript [x] was [ ] was not
15   requested.      If requested, any changes made by the
16   deponent (and provided to the reporter) during the
17   period allowed are appended hereto.
18              I further certify that I am not of counsel or
19   attorney for either or any of the parties to the said
20   deposition, nor in any way interested in the event of
21   this cause, and that I am not related to any of the
22   parties thereto.
23   Dated: July 20, 2020
24
       <%6345,Signature%>
25     ANDREA M. IGNACIO, RPR, CRR, CCRR, CLR, CSR No. 9830

                                                               Page 240

                               Veritext Legal Solutions
                                    866 299-5127
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 57 of 188




                                              EXHIBIT 4
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 58 of 188



                                                                          Page 1

1                                                    VOLUME:         I
                                                     PAGES:          1-333
2                                                    EXHIBITS:       40-63
3                       UNITED STATES DISTRICT COURT
4                     NORTHERN DISTRICT OF CALIFORNIA
5                         SAN FRANCISCO DIVISION
6                       CASE NO. 3:18-cv-06827-VC
7       ________________________________________
8       JEREMIAH REVITCH, individually and on                    )
9       behalf of all others similarly situated, )
10                              Plaintiff,                       )
11                        vs.                                    )
12      NEW MOOSEJAW, LLC and NAVISTONE, INC.,                   )
13                              Defendants.                      )
14      _________________________________________)
15
16                               VIDEOCONFERENCED AND VIDEOTAPED
17      DEPOSITION OF JEREMIA D. REVITCH, called as a
18      witness by and on behalf of the Defendants,
19      pursuant to the applicable provisions of the
20      Federal Rules of Civil Procedure, before P. Jodi
21      Ohnemus, (remotely) RPR, RMR, CRR, CA-CSR #13192,
22      NH-LSR #91, and MA-CSR #123193, at Mill Valley,
23      California, on Friday, July 17, 2020, commencing at
24      9:07 a.m. (PDT)
25

     1-800-727-6396              Veritext Legal Solutions                www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 59 of 188



                                                                  Page 64

1             Q.      And do you know if you're bringing any
2       Constitutional claims under the Constitution of
3       California?
4             A.      I rely on counsel to -- to understand and
5       navigate the specific claims.
6             Q.      Do you know what conduct is prohibited
7       under the California Constitution with respect to
8       your claims here?
9                     MR. SMITH:    Objection.          Calls for a legal
10      conclusion.
11            Q.      You may answer.
12            A.      I rely on counsel.
13            Q.      Do you know if you have any common law
14      claims that you're bringing in this lawsuit?
15            A.      Again, same answer.          I rely on counsel to
16      understand the specific claims.
17            Q.      When did you first learn that your visits
18      to the Moosejaw website have -- were allegedly
19      wiretapped?
20            A.      My understanding of that was -- was gained
21      in a privileged conversation with counsel.
22            Q.      Do you know when that -- I don't want to
23      know the contents of the conversation; I just
24      wanted to know when that occurred.
25            A.      I don't remember the specific date, but --

     1-800-727-6396              Veritext Legal Solutions         www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 60 of 188



                                                                      Page 65

1       but I could -- I could review my records, if
2       necessary.
3             Q.      Do you know if it was in December of 2017?
4             A.      That sounds accurate.
5                     But, again, I'd have to review my records
6       to know for certain.
7             Q.      Did you learn about this alleged conduct
8       through conversations other than with counsel?
9             A.      No.
10            Q.      And did you reach out to counsel, or did
11      counsel reach out to you?
12            A.      That -- that discussion was part of a -- a
13      privileged matter that was brought up in -- in the
14      discussion of another privileged matter.
15            Q.      So I'm just asking whether -- who -- who
16      brought up the -- the alleged conduct.
17                    Did you bring it up to counsel, or did
18      counsel bring it up to you?
19                    MR. SMITH:     Just hold it.
20                    Mr. Revitch, I'm going to instruct you not
21      to answer.          That's requesting disclosure of the
22      content of communications between you and I.
23                    MR. WONG:     I'm trying to understand the
24      basis of his knowledge for this.                     Are you saying
25      that I can't even ask as to that?

     1-800-727-6396               Veritext Legal Solutions            www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 61 of 188



                                                                  Page 98

1             Q.      Mr. Revitch, you probably need to refresh
2       your exhibit list, and then it should appear as
3       Exhibit 41.       Unfortunately the exhibit sticker is
4       gigantic.
5                     Is there a way to move that sticker off of
6       the actual page itself?             Or is that not --
7                     MR. YOUNG:     I don't believe that's
8       possible.
9                     MR. WONG:     Okay.      That is quite
10      unfortunate.          All right.     We'll try to deal with
11      it.
12                    (Exhibit 41, PLF 00001, one-page
13                    spreadsheet screenshot.)
14            Q.      Mr. Revitch, do you have that document in
15      front of you?
16            A.      I do.
17            Q.      Do you recognize that document?
18            A.      I do.
19            Q.      Actually, hold on.           I'm sorry.
20                    MR. WONG:     Just for the record, I've
21      introduced Exhibit 41, which is marked PLF 00001.
22            Q.      Mr. Revitch, what is this document?
23            A.      This appears to be the first screenshot of
24      the -- or a screenshot of all of my visits to
25      Moosejaw.com that I presented to my counsel when --

     1-800-727-6396               Veritext Legal Solutions        www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 62 of 188



                                                                  Page 99

1       shortly after we had initially discussed the -- the
2       claim.
3             Q.      Okay.    And did you, yourself, take this
4       screenshot?
5             A.      I did.
6             Q.      Do you know when you did that?
7             A.      I do not.    I'd have to look at my records
8       to -- to see that.
9             Q.      And what records would you look at?
10            A.      I'd look at my -- to determine this, I'd
11      look at ostensibly the email that I sent to -- to
12      the counsel as I captured and sent it -- to my
13      recollection, I captured it and immediately sent
14      it.
15            Q.      So, for instance, when you see, like, line
16      5 it says "Last Visited Today," do you see that?
17                    Sort of in the middle column of "Date
18      Visited."
19                    You have to magnify it a lot.
20            A.      Yeah, I -- even -- even when you magnify
21      it, it's -- it's still a little hard to read.                  But
22      yes, I -- I see the "Crescent Moon EVA all foam
23      snowshoe."
24            Q.      Okay.
25                    MR. WONG:    Counsel, obviously I don't want

     1-800-727-6396               Veritext Legal Solutions        www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 63 of 188



                                                                 Page 118

1       including your lawyer, while you're being deposed;
2       and obviously if you need to speak with Joel, you
3       can -- you know, you can do so at the break.                 So if
4       you -- you need to, you can request a break, but
5       you shouldn't be in, sort of, any sort of text
6       communication with him or any other email or
7       anything else.
8             A.      I have gotten numerous text messages from
9       my son, but I put him on do not disturb.
10            Q.      All right.    Thank you.
11                    And do you have any materials in front of
12      you that you've printed out that are related to the
13      deposition?
14            A.      My desk is clear.
15            Q.      Okay.   Great.
16                    So we were talking a bit about Moosejaw's
17      website.       So have you ever reviewed the Moosejaw
18      privacy policy?
19            A.      I have not.
20            Q.      Okay.   And that includes the time frame in
21      which you were alleged to have browsed in the
22      2016-2017 time frame?
23            A.      Correct.
24            Q.      And did you -- have you ever reviewed the
25      Moosejaw terms and conditions since 2016?

     1-800-727-6396              Veritext Legal Solutions         www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 64 of 188



                                                                    Page 120

1       to have to go back to -- actually, I think I -- I'm
2       pretty sure -- I think it's Veritext.                 All right.
3       I'm watching a spinning wheel.                 All right.    I'm now
4       in the marked exhibits folder.
5             Q.      Great.   Exhibit 41.
6             A.      Which document?       41.
7             Q.      41.
8             A.      All right.    I have 41 in front of me.
9             Q.      Great.
10                    So do you see the earliest date there for
11      -- under the "Date Visited" column?                 Does that
12      appear to be March 1st, 2017?
13            A.      Well, these don't appear to be in
14      chronological order, but --
15            Q.      Oh, I'm sorry.       Actually, there's a
16      January 8th.
17            A.      Yeah, there's a January 8th.            That -- that
18      appears to be the -- Sunday, January 8th, 2017.
19            Q.      And your understanding of this page is
20      that this recorded when you visited certain web
21      pages; is that correct?
22            A.      That's -- the column header "Date Visited"
23      would lead me to believe so.
24            Q.      And do you know if you -- were you able to
25      get more granular information on any individual

     1-800-727-6396              Veritext Legal Solutions            www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 65 of 188



                                                                 Page 121

1       entry on this screenshot?             Are you aware --
2             A.      No.
3             Q.      -- of whether or not you can do that?
4             A.      I am not aware of whether or not I can do
5       that.
6             Q.      Do you know, for instance, if you can get
7       a -- a time visited, not just the date?
8             A.      I am not specifically aware, no.
9             Q.      And do you know why this isn't
10      alphabetized?         It just comes up in a, sort of,
11      random order?
12            A.      Well, I -- I do not know why -- I mean, it
13      doesn't say -- none of the column headers appear to
14      indicate that they're being sorted by that specific
15      column.       So I do not know how or why Safari orders
16      its search history results.
17            Q.      Okay.    So does it appear from this history
18      that January 8th, 2017, is your earliest visit
19      within the history that's been recorded?
20            A.      It does.
21            Q.      And do you believe that was the first time
22      you visited the Moosejaw website?
23            A.      I'm not certain -- I have no reason to
24      believe otherwise.
25            Q.      And what do you mean by that?

     1-800-727-6396              Veritext Legal Solutions         www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 66 of 188



                                                                     Page 122

1             A.      That -- that means that -- that I don't
2       have any specific recollection of visiting the --
3       the Moosejaw website prior to that, but I don't --
4       I don't -- that -- that would seem to -- to be the
5       indication here.
6             Q.      Okay.     So you don't believe that you
7       visited the website in 2016.
8                     MR. SMITH:     Objection.          Misstates
9       testimony.
10                    Go ahead.
11            A.      I -- I couldn't -- I couldn't say with any
12      level of certainty.          As I mentioned previously, I
13      -- I think my awareness of -- of Moosejaw preceded
14      2017 -- 2017.          So it -- it certainly -- it's
15      certainly possible.
16            Q.      Do you know why it wouldn't have been
17      recorded within your history if -- if you had
18      viewed it in 2016?
19            A.      I'm -- I'm -- I can't say with any level
20      of certainty why it wouldn't have been.
21            Q.      Okay.     And for this January 8th visit --
22      oh, unfortunately the name has been blocked out by
23      the exhibit.          I'll let you know that the pages
24      visited were titled, "Icebreaker Sale" and
25      "Icebreaker Men's Pursuit Legless."

     1-800-727-6396               Veritext Legal Solutions            www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 67 of 188



                                                                 Page 124

1       or --
2                     MR. WONG:     Yes, that date.
3             Q.      I'm sorry, January 8th.
4                     MR. WONG:     Thank you.
5             A.      With a fair level of certainty, I did --
6       I did visit other websites on that day.
7             Q.      And did you visit any other pages on the
8       Moosejaw website?
9             A.      The -- the document presented here would
10      lead me to believe that I did not.
11            Q.      And that's because you don't see any other
12      entries for January 8th?
13            A.      That's correct.
14            Q.      Now, I think the next time reflected in
15      this exhibit is -- for a visit to the Moosejaw
16      website is March 1st, 2017; is that correct?
17            A.      That appears to be correct.
18            Q.      And in that you visited a number of pages,
19      it seems like.
20                    Do you see the "My Cart"?
21            A.      I do.
22            Q.      And "Sign in" several times?
23            A.      I see that as well.
24            Q.      "My Account"?
25            A.      I see that.

     1-800-727-6396               Veritext Legal Solutions        www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 68 of 188



                                                                      Page 147

1             Q.      Yes.
2             A.      Okay.
3                     MR. SMITH:     Sorry to interrupt.              Going
4       back to your proposed stipulation, I just wanted to
5       see the Bates number to make sure we're -- have a
6       clear record.
7                     So the proposed stipulation is that Bates
8       Nos. 1 through -- what was it -- 31? -- are what?
9       True and accurate representations of what?
10                    MR. WONG:     Of what he purports them to be.
11                    MR. SMITH:     Yeah.       Okay.       Great.    So
12      stipulated.
13                    MR. WONG:     All right.          Thank you.
14            Q.      All right.     Mr. Revitch, I'm introducing
15      as Exhibit 44 a document.              If you could refresh
16      your browser.
17                    (Exhibit 44, MJ-Revitch 0026.)
18            Q.      This is a document produced in this
19      litigation.          It bears the Bates number MJ-Revitch
20      26476.
21                    Do you see the document, Mr. Revitch?
22            A.      I do.
23            Q.      This is a customer record from
24      Moosejaw.com.
25                    Do you see about a quarter of the way down

     1-800-727-6396               Veritext Legal Solutions             www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 69 of 188



                                                                 Page 213

1       Why is it important that you are unaware?
2                     MR. SMITH:    Objection.          Calls for a legal
3       conclusion.
4             Q.      Is it important that -- let me -- I'll
5       strike that question.
6                     Is it important that you were unaware of
7       this activity?
8             A.      It is exceedingly important in that it's a
9       statutory violation.
10            Q.      And -- and at the time that this activity
11      occurred without your awareness, I think your
12      testimony earlier was that you had not read the
13      Moosejaw privacy policy; is that right?
14            A.      That -- that is correct.
15            Q.      In fact, you've never read that privacy
16      policy; right?
17            A.      That is incorrect.          As I stated earlier,
18      it was presented to me recently as a document for
19      review.
20            Q.      Okay.   I'm sorry.        I -- I -- apart from
21      what you might have looked at in connection with
22      prosecuting your case, you never went to read the
23      Moosejaw privacy policy; right?
24            A.      That is correct.
25            Q.      And your earlier testimony is that you

     1-800-727-6396              Veritext Legal Solutions         www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 70 of 188



                                                                 Page 227

1             A.      On which tab?      "Safari History"?
2             Q.      It's on the "Safari History" tab.
3             A.      4892.   Okay.
4             Q.      Yeah.   What is Gizmodo?
5             A.      Gizmodo is a technology website.
6             Q.      And is Gizmodo a website that you've ever
7       received emails from?
8             A.      I couldn't -- I couldn't say -- I couldn't
9       say specifically whether I've ever received direct
10      email marketing or emails of any type from Gizmodo.
11            Q.      Did you visit Gizmodo's website prior to
12      filing this lawsuit?
13            A.      Absolutely.
14            Q.      Did you visit Gizmodo prior to your
15      counsel talking to you about this lawsuit, whenever
16      they first did so?
17            A.      Absolutely.
18            Q.      Did you ever see in Gizmodo or in any
19      emails reference to NaviStone or Moosejaw?
20            A.      No.
21            Q.      Now, this appears to be a subset of
22      browsing line items.
23                    Is that fair to say -- if you look at
24      the -- go ahead.
25            A.      Sure.   Absolutely.         There are -- there are

     1-800-727-6396              Veritext Legal Solutions         www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 71 of 188



                                                                 Page 319

1             Q.      Well, let me ask you this question:            It
2       says, "Plaintiff alleges that he browsed
3       defendant's Moosejaw website at Moosejaw.com while
4       shopping for outerwear."
5                     Do you see that in paragraph 3?
6             A.      I do.
7             Q.      And that's not a legal statement; right?
8       That's a factual statement; correct?
9             A.      Sure.    I can --
10            Q.      And was that true -- was that true when it
11      was made?
12            A.      It is.
13            Q.      And was it true that you were unaware at
14      the time of browsing the website, quote, that your
15      "keystrokes, mouse clicks and other electronic
16      communications were being intercepted and disclosed
17      to a third party"?
18                    Is that also true?
19            A.      That is true.
20            Q.      Is it also true that if you had -- it says
21      "Plaintiff alleges that in all reasonable
22      probability he would not have browsed or visited
23      Moosejaw's website at Moosejaw.com, or would have
24      visited the site on materially different terms, had
25      he known the truth about defendant's wiretaps."

     1-800-727-6396              Veritext Legal Solutions         www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 72 of 188



                                                                 Page 320

1                     Is that also true?
2             A.      That's true.
3             Q.      Now, it says in paragraph 4, "Plaintiff
4       alleges that defendants' omissions concerning its
5       wiretaps played a substantial part, and so had been
6       a substantial factor, in his decisions to browse
7       and visit Moosejaw's website at Moosejaw.com."
8                     Do you see that?
9             A.      I do.
10            Q.      Is that true?
11            A.      I -- I believe it to be true, yes.
12            Q.      What omissions?
13            A.      Well, their -- their -- I guess their
14      actively notifying me of the fact that -- that they
15      were sharing data.
16            Q.      How could you determine whether Moosejaw
17      had omitted information concerning its activities
18      on its website without reviewing its privacy
19      policy?
20            A.      I don't necessarily think that -- that
21      sharing information should be limited to disclosure
22      in a privacy policy.          But if it's your practice to
23      -- to share information at a granular level and
24      then -- and then target customers at a specific
25      level, including targeting them via other -- other

     1-800-727-6396              Veritext Legal Solutions         www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 73 of 188



                                                                 Page 331

1       Commonwealth of Massachusetts
2       Middlesex, ss.
3
4
                 I, P. Jodi Ohnemus, Notary Public
5       in and for the Commonwealth of Massachusetts,
        do hereby certify that there came before me
6       (remotely) on the 17th day of July, 2020, the
        deponent herein, who was duly sworn by me; that the
7       ensuing examination upon oath of the said deponent
        was reported stenographically by me and transcribed
8       into typewriting under my direction and control;
        and that the within transcript is a true record of
9       the questions asked and answers given at said
        deposition.
10
11               I FURTHER CERTIFY that I am neither
        attorney nor counsel for, nor related to or
12      employed by any of the parties to the action
        in which this deposition is taken; and, further,
13      that I am not a relative or employee of any
        attorney or financially interested in the outcome
14      of the action.
15
                 IN WITNESS WHEREOF I have hereunto set my
16      hand and affixed my seal of office this
        24th day of July, 2020, at Waltham.
17
18
19
                          <%6433,Signature%>
20                        P. Jodi Ohnemus, RPR, RMR, CRR
                          CSR, Notary Public,
21                        Commonwealth of Massachusetts
                          My Commission Expires:
22                        3/14/2021
23
24
25

     1-800-727-6396              Veritext Legal Solutions         www.veritext.com
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 74 of 188




                                                EXHIBIT 5
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 75 of 188



                                                                    Page 1

1                              UNITED STATES DISTRICT COURT
2                             NORTHERN DISTRICT OF CALIFORNIA
3                                 SAN FRANCISCO DIVISION
4
5             JEREMIAH REVITCH,                 )
                                                )
6                        PLAINTIFF,             )
                                                ) CASE NO. 3:18-CV-06827-VC
7                                               )
                         V.                     )
8                                               )
              NEW MOOSEJAW, LLC, AND            )
9             NAVISTONE, INC.,                  )
                                                )
10                       DEFENDANTS.            )
              __________________________)
11
12
13
14
15                    VIDEOTAPED DEPOSITION OF JEREMIAH REVITCH
16                              FRIDAY, SEPTEMBER 18, 2020
17
18
19
20
21
22
23
              FILE NO.   NE 4259017
24
              REPORTED BY     MARK McCLURE, CRR
25                            CAL CSR 12203

     1-800-727-6396              Veritext Legal Solutions         www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 76 of 188



                                                                      Page 11

1                     THE WITNESS:   I can't answer that question as

2       it has the potential for revealing privileged

3       communication.

4       BY MR. BERTONI:

5             Q.      I'm not asking you to reveal privileged

6       communications.      I'm asking if you recall any

7       communications, irrespective of what was disclosed, with

8       your counsel, involving or relating to this dispute

9       that's now the subject of litigation.

10            A.      I think any such communications would be

11      privileged and their mere existence or the fact that

12      they existed would be privileged as well.

13            Q.      I'm not going to -- I don't want to quibble

14      with you, Mr. Revitch.

15                    The question is -- we have been provided a

16      privilege log that is supposed to disclose those

17      communications with you withheld on the grounds of

18      privilege.

19                    And my simple question is:            Do you recall any

20      documents that should be on this list prior to December

21      14 through 18, 2017?

22            A.      I have no specific recollection of any

23      documents prior to that date.

24            Q.      Did you browse the Moosejaw website after

25      December 18, 2017?

     1-800-727-6396              Veritext Legal Solutions             www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 77 of 188



                                                                   Page 12

1             A.      I don't believe that I did, no.

2             Q.      Do you consider your family members to be

3       experienced web browsers?

4                     MR. SMITH:     Objection.       Vague.

5                     THE WITNESS:     What constitutes an experienced

6       web browser?

7       BY MR. BERTONI:

8             Q.      Well, are they more experienced or less

9       experienced than you in terms of web browsing?

10            A.      I would suggest less.

11            Q.      Have you ever taken any steps to verify

12      whether Moosejaw or NaviStone cookies were on the device

13      you used to browse the Moosejaw website?

14            A.      I'm sorry, can you repeat?

15            Q.      Have you ever taken any steps to determine

16      whether Moosejaw or NaviStone cookies were on the device

17      you used to browse the Moosejaw website?

18                    MR. SMITH:     Objection.       Vague.

19                    THE WITNESS:     I've been requested by counsel

20      to perform a number of searches for a number of

21      criteria, which I believe were related to the existence

22      of cookies related to browsing the Moosejaw website.

23      BY MR. BERTONI:

24            Q.      Would you have a claim against any company

25      that used NaviStone's technology if you visited their

     1-800-727-6396                Veritext Legal Solutions       www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 78 of 188



                                                                   Page 40

1             A.      That does indeed appear to be correct.

2             Q.      And then again on December 8th, 2017, you

3       looked at one product, correct?

4             A.      I have no specific recollection of that, but I

5       can see here, yes.         I see the "Hestra Juniors' Heli Ski

6       3-Finger Glove."

7             Q.      That sounds like quite a glove.

8             A.      My daughter tends to think so.

9             Q.      Then there's also "Last Visited Today," do you

10      see that?

11            A.      Yes.

12            Q.      As the dates visited, maybe two times there?

13            A.      Yes.

14            Q.      Now, you testified that you cannot remember

15      the date that that was, but that it was the same date

16      that you learned of the facts alleged in the complaint

17      from your counsel, is that correct?

18            A.      I believe it was the same day that he

19      requested that I search my browser history.

20                    MR. SMITH:     I'm going to object that we're

21      still on topics that were definitely covered at the last

22      deposition, so this line of questioning violates the

23      September 9th order.         I'm reserving the right to move to

24      strike and to shut down the line of questioning.

25                    Go ahead.

     1-800-727-6396                 Veritext Legal Solutions      www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 79 of 188



                                                                   Page 41

1       BY MR. WONG:

2             Q.      Have you been to Moosejaw.com since December

3       15th, 2017?

4             A.      I don't believe so.         I made -- I've made a

5       concerted effort to not do so.             However, I can say that

6       I am served up and leveraged advertisements for numerous

7       outdoor outfitters.        If they happen to serve me with a

8       product that I was particularly interested in, I may or

9       may not have noticed that it was Moosejaw, depending on

10      how prevalent the branding was on the link that they

11      produced, so I can't say conclusively that I haven't,

12      but I can say that if I had, that I probably would have

13      closed the browser, you know.             I wouldn't have gone past

14      whatever the link was.

15            Q.      That browsing history would have been recorded

16      in your -- in your history folder, right?

17            A.      It would have.      Yeah, it would have, and I

18      think we've performed searches since, so I think I can

19      say that, no, I haven't.

20                    MR. WONG:    If we can take a five-minute break.

21      I think we might be done, but I'd just like to quickly

22      go back over my outline.

23                    MR. SMITH:    Okay.

24                    VIDEOGRAPHER:     We are off the record at

25      10:44 a.m.

     1-800-727-6396                Veritext Legal Solutions        www.veritext.com
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 80 of 188



                                                                   Page 44

1       STATE OF CALIFORNIA            )
2       COUNTY OF SANTA BARBARA        )     ss.
3
4                     I, Mark McClure, C.S.R. No. 12203, in and for
5       the State of California, do hereby certify:
6                That prior to being examined, the witness named
7       in the foregoing deposition was by me duly sworn to
8       testify to the truth, the whole truth, and nothing but
9       the truth;
10                    That said deposition was taken down by me in
11      shorthand at the time and place therein named and
12      thereafter reduced to typewriting under my direction,
13      and the same is a true, correct, and complete transcript
14      of said proceedings;
15                    That if the foregoing pertains to the
16      original transcript of a deposition in a Federal Case,
17      before completion of the proceedings, review of the
18      transcript { } was { } was not required.
19               I further certify that I am not interested in the
20      event of the action.
21               Witness my hand this 21st day of September, 2020.
22
23                     <%17688,Signature%>
                      ____________________________
24                    Certified Shorthand Reporter
                      State of California
25                     CSR No. 12203

     1-800-727-6396              Veritext Legal Solutions         www.veritext.com
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 81 of 188




                                                EXHIBIT 6
                    Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 82 of 188

              From: Allen Abbott < aabbott @navistone.com>
                 To: Larry Kavanagh <lavanagh @navistone.com >, Efrain Torres <etorres @navistone.com>
            Subject: FW: Media training on Wednesday
               Date: Mon, 30 Oct 2017 01:52:29 +0000
       Importance: Normal
      Attachments: NaviStone Plan v10.29.17- FINAL. docx; NaviStone Key Messages.docx;
                     NaviStoneBoilerplate.docx
     Inline- Images: image001.png


   Prep Materials for Wednesday's media training...

   Alien Abbott
   Chief Operating Officer

          NAVrTO                .




   610.360.9904
   aabbott@navistone.com
   navistone.com

   Read our blog. See the futur( http: / /hubs.lyf H07MTp00




   From: Joe Shields [mailto:joe @rokconsulting.net]
   Sent: Sunday, October 29, 2017 9:07 AM
   To: Allen Abbott < aabbott @navistone.com>
   Subject: Media training on Wednesday

   Good morning, Allen.

   Looking forward to our media training on Wednesday. Here are some items related to that...
         Attached is the crisis plan, updated with your input.
         Key messages for you to practice. These are drawn from the plan, and I've created an acronym - "TIDES" -
         to help you remember and recall the points.
         The NaviStone boilerplate paragraph for you to practice. This, too, is drawn from the plan.
         We'll be sticking to print mock interviews only, to ensure we can do as many as possible. If you want to do
         some TV mock interviews, we can schedule that, too.

   And a couple of questions...
         The media training will be facilitated by a PowerPoint presentation, which VII bring on my laptop as well as a
         flash drive. Do you have a monitor we can hook into? I'll get there around 8 or 8:15 to make sure everything
         gets loaded correctly.
         Who, besides you, will be participating?

   Thanks, Allen.
   Joe


   Joe Shields, Principal
                                                                                                    EXHIBIT
   Room of Knowledge Consulting
   513 -403 -7222                                                                                    0013




CONFIDENTIAL                                                                                            NAVISTONE 002356
                  Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 83 of 188
   jºe   mkzonsu|tingopt
   vvvvvurukznnsu|tinO.net




CONFIDENTIAL                                                                     NAVISTONE 002357
                 Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 84 of 188




               ROOM OF KNOWLEDGE




                                   NaviStone Boilerplate
        NaviStone is a Cincinnati-based company that helps clients leverage
        website traffic to improve their direct mail efficiency. NaviStone's software
        allows unidentifiable website visitors to be matched with postal names and
        addresses, in a privacy-compliant manner, so companies can send an
        individualized marketing message via direct mail.




CONFIDENTIAL                                                                    NAVISTONE 002358
                 Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 85 of 188




               ROOM OF KNOWLEDGE




                                   NaviStone Key Messages:
                                           T.I.D.E.S
         "T" stands for "Tell."
        We insist our clients TELL website visitors their browsing behavior is being
        tracked.

         "I" stands for "Intent."
         Mail is only sent to those website visitors who show a clear INTENT to
         purchase.


         "D" stands for "Double- blind."
        Our process features a DOUBLE -BLIND system. NaviStone has the
        browser information but no names and addresses. The direct mail vendor
        has names and addresses but no browser information. Client doesn't know
        who is mailed they are unless they buy something, submit a form or identify
        themselves in another way.

         "E" stands for "Everyone's Compliant."
        NaviStone is COMPLIANT with all privacy laws. We insist OUR CLIENTS
        ARE COMPLIANT with all privacy laws, too.

         "S" stands for "Seriously."
         NaviStone takes privacy issues extremely SERIOUSLY.




CONFIDENTIAL                                                                    NAVISTONE 002359
                 Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 86 of 188




               ROOM OF KNOWLEDGE




                                     NaviStone Crisis Communications Plan
                                                     v10.29.17 - FINAL

         Background
         NaviStone is a Cincinnati -based company that helps clients leverage website traffic to improve their direct
         mail efficiency. NaviStone's software allows unidentifiable website visitors to be matched with postal
         names and addresses, in a privacy -compliant manner, so companies can send an individualized
         marketing message via direct mail.

         NaviStone has built a "double blind" system to ensure neither it nor the direct mail provider knows the
         names and addresses of prospects gathered by the NaviStone system. The company never knows this
         information unless the prospect acts on the direct mail outreach.

        In June 2017, NaviStone was featured in a Gizmodo article ( "How a Company You've Never Heard of
        Sends You Letters about Your Medical Condition ") about its client, AcurianHealth. Specifically, the article
        talked about how information entered into forms was gathered on website visitors by the NaviStone
        software, even before the visitor ever actually hit "submit." This article (it was rerun in several other
        publications) and a follow -on article ( "Before You Hit `Submit', This Company Has Already Logged Your
        Personal Data ", which featured a deeper dive on the NaviStone software) triggered an investigation by
        the Federal Trade Commission, with which NaviStone is fully cooperating.

        This plan is designed to prepare NaviStone should its products or behavior create a crisis
        communications situation.

        Landscape
        Personal privacy - specifically as it relates to personal information - is a growing concern in the United
        States and globally. While high -profile security breaches like the recent Equifax situation bring the issue
        to the fore, the reality is individuals are becoming more "known" with each passing day. Facebook can
        deliver advertisements directly to our feed that are uncomfortably accurate. Emails and cell numbers are
        routinely required for everyday transactions. Our online habits are tracked. Movies illustrate the awesome
        power of governments and "bad actors" to use technology against us. The internet of things represents
        incredible opportunities - and frightening exposure. Politicians know how to tailor messages to us. The
        Russians are meddling in our campaigns.

        It would be a mistake to think people aren't concerned. It's just that, if they want to participate in this
        world, a certain amount of privacy risk must be taken. The loss of personal privacy - actual or feared - is
        simply a reality in today's uber- connected world. We accept the risks because the rewards are so great.
        But the trust we bestow in companies with whom we share information is broken at the company's peril.
        And we are vigilant in spotting companies we feel are using information improperly, or guarding it
        incorrectly.

        NaviStone lives on the outer edges of this issue. Its customers understand and value its software and
        seem confident in its practices. In many ways, the NaviStone product is simply an improvement in the
        long- standing direct mail industry. But to the everyday person, NaviStone's ability to match online
        behavior to a specific individual is a bit of a scary prospect - made even more so because it's hard to
        understand.




CONFIDENTIAL                                                                                             NAVISTONE 002360
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 87 of 188



                                                                                                      Page Two


        Critical Messages
        What NaviStone's products do isn't magic, and isn't nefarious, though they can seem so. In virtually any
        crisis situation, NaviStone will need to get the following messages across:
                  We take privacy issues extremely seriously.
                  We are compliant with all privacy laws. We insist our clients be complaint with all privacy |avvs,
                  too, and that they clearly tell website visitors that their browsing behavior is being tracked.
                  Our process features a double-blind system:
                       o   NaviStone has the browser information but no names and addresses.
                       o   The direct mail vendor has names and addresses but no browser information.
                       o   Client doesn't know who is mailed they are unless they buy something, submit a form or
                           identify themselves in another way.
                  Mail is only sent to those website visitors who show a clear intent to purchase.

         Potential Scenarios
        The most likely sources for NaviStone crises to emerge include the following:

                Follow-on or boilerplated stories from the June 2017 Gizmodo article.
            In many ways, there was no "conclusion" - as in exoneration - from the Gizmodo articles. They were
            simply positioned as a cautionary tale of the brave new world of personal privacy and the technology
            designed to leverage it. A reporter may well reference issues from that article in a new, possibly even
            unrelated story - which would then perpetuate the original issue. NaviStone has largely addressed
            the central point of this article: it no longer gathers information before the person hits "submit" - but
            that doesn't mean this issue won't reemerge.

                 FTC inquiry becomes a complaint.
            The FTC could, of course, decide to lodge a formal complaint against NaviStone. This could take
            many forms, and the company has already done much that could be used to mitigate the fall-out,
            including removing the offending process, cooperating fully from the beginning and hiring attorneys
            with deep FTC knowledge and relationships.

                A customer or vendor behaving badly.
            Even if NaviStone never does anything improper, a vendor or customer could. This could take many
            forms as well. NaviStone would then be guilty by association.

                The usual suspects...
            Crises aren't always related to what a company does for a living. The simple fact of being a company
            brings its own set of threats. NaviStone would be wise to ensure it is in "good and proper stead" on
            the following list of potential threats:
                     o   Age, gender, ethnic discrimination
                     o   Sexual misconduct, sexual assault
                     o   Workplace violence

        Threat Assessment

        #1: Lack of a clear concise, easy-to-understand definition of what NaviStone does.
        The more difficult it is for NaviStone to explain what it does specific to privacy in terms the lay person can
        understand, the greater the chances the company could look evasive. Here is some "boilerplate
        paragraph" language for discussion:




CONFIDENTIAL                                                                                               NAVISTONE 002361
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 88 of 188



                                                                                                       Page Three

        While we gather data on every site visitor, we mail only to those who demonstrate intent to respond. We
        do not share the browsing information with any third party. Rather, we use a cookie ID swap to identify
        those visitors who are data partner has an address for. We then send the IDs back to that vendor when
        we are ready to ship, and the vendor sends the names and addresses to our third-party data services
        bureau.

        We take consumer privacy extremely seriously, We are compliant with all privacy laws. We insist our
        clients be compliant with all privacy laws, too, and that they clearly tell website visitors that their browsing
        behavior is being tracked.

        #2: Lack of media-trained spokespeople.
        Having one or two properly trained spokespeople will be critical for NaviStone in the event of a crisis. At
        least two members of the management team should be trained.




CONFIDENTIAL                                                                                                 NAVISTONE 002362
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 89 of 188




                                              EXHIBIT 7
History
                                              0041
                                                                            PLF00001
18-cv-06827-VC
 11 -
               Document 168-1 Filed 04/01/21 Page 90              ~.l,t,Mti,\11)'17
                                                                  ""-"-!l ..... 1l,10'11
 .   ............... _......F,n,wwott.-ci..-• ..........-         ~ ....... IQJ01J          ,._.,..,_........,...~WUO,,fJOUO?OUOOOOOO\.·l.
 .   . . . . . . . . . . . . . . .Nlllllal• ..... ~               nv..,.,..._IQ2Cl17        ,.._..,,.__..___~.-71N·"-t_,OM1Mlt020l..l0000001.·1
 •   ..,,..............,,.. . . . . . . . . . . . . . . . , _     ....... ~ t , , 0 , 1     -...1.._.,,,__,.~~,0)0l..\0000001.-t.
 II ~ . , . _ . [ V A T M M r - a . - i - - a . . . . . . . - -   I.MlV-T«ur                ~ l ~ < T ~ - . . _ _ _ , 0 3 M 1 N ~ l 0 0 0 0 0 0 ' \ . . - I•
 . . ....................... ci.....,.                            .......,._,.,.,1017       ,,...,.__.........,_twq,.....   ~~~


 . ........              ........,.,..                            ......, ..... ,101,
                                                                                            --~
                     ~                                                                      1'11":I,.____.~-~
 .   ............ .,_,. ........ o..i.,,                          .......,, .1,p-11,20O     " " " ' - , , . , _ _ . . . . . . . , ~ ~ I O O O O O O ~ t...,
 II t.t,t:an                                                      . . . . . . , ~\ZOU
 • ...,c.,,                                                       .........,.,.,. ..10t,
 .   ......                                                       ...__M..cft,.10'!7
 . .......                                                        ........,~,.20'7
 11 !li,pllfl                                                     , _ _ _ M.-dl1,lOl1       ~,.,_.__...          illNlaa,•l"WILAtiZ~
 11 -....                                                         .........,M-,..1.2017     ~,._..-..,~.•&'l2l~~
                                                                                            ,...,,-.___.,._......,~............-~..,...
 II 191lfl                                                        ..........,.'-"""1,lOl7   / q N ' . / , , _ _ . . _ . . . . ~ 1 ~ . . . . . . .IO'lOe
 II ,...,_JMMl:l,1,..._..IL~.Jlldra(sl--~                         ~~t...,
                                                                  .......,_....,.,,,20\1
 . ,....,_...,.,_......,,~
 II t.tt'«oun1

 11 ,,.....F,-.._.,..
                                                                  ~. ....-17,,0,7
                                                                                            Jt1"/,. _ . . _ _ . . . ~ ~ ) ( W d ' ~ ' k " 3 0
                                                                                            , _ _ / . - ~ ~ , . , , ........
                                                                                                                                                     4 -6alll . . . .d.-liW
                                                                  ~Mlfdll1.lOl7
               s., ......... ca..-.-...........-,i
 \t; . . . . . . .                                                """°""-~l.)017            ,,.,,,,.J,... ........~ . , . _ . . . . . . , .......
 11 1c........ u . 1 ~ ~ - - ~ -                                  ~     ......,,201,        H'IOJ,___......,.           ~-w._
 . ............... ,_c--......,, ...             ~                ...__,_.......... JOI,    ,..,1,.,_.,___~..,. ~U01~2fllr~)lld
 11 ,...._~•lJIIID·.......,....                                   ....,....,_...,.,20f7                                     'W'IOP--•·!lull-TM~I020UOODOOO'l.•1-
 II ......_'-'"""""'--"""·•.......,-
                                          T• - ~ -
                                                                  .....,._.,_,,,201,        ,.._J _ _..,.,~-----•                  ~'I02Ut21.'I020ll000000,_-t_
 II Ao.- lt,1 __,,.,._.,_._. - . . . . . . . - -                  .......,t.wcfll,J0'7      H'IPJ,.,,___.,.,.                et,   _,..,.~.JQJ:4'J.&t,.I02'0l,.'IOOOOOCt_-,_
 • ,_ 1-,Man'a,_c..ct.,_ . .._.........__                         ........,Wlldl\J'Olt      ,..-1,.,,_ ........~ 111----•~,t.l020tlOOOOOOl..-1•
 II ,.,.,_,ICIM',,_...,.,_.• ~ o . a                              ............ ~1.10'!7     ""W,.,,__..,...~_,.._.~,.l..107'0l.,ooooool.·1•
 11 ........ - -.... ~ " " - Y                                    ........,w.dll,ZO'l7      !'11D'J,.,,_~-
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 91 of 188




                                                EXHIBIT 8
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 92 of 188
                                                                                        EXHIBIT

         PRIVACY AND SECU....   _
                                                                                           B
         How a Company You've Never Heard of Sends You
         Letters about Your Medical Condition



        Kashmir Hill and Surya Mattu
        6/I9/17 2:41n           PRIVACY




        Image by Jim Cooke

        In the summer of 2015, Alexandra Franco got a letter in the mail from a company
         she had never heard of called AcurianHealth. The letter, addressed to Franco
        personally, invited her to participate in a study of people with psoriasis, a
        condition that causes dry, itchy patches on the skin.



                                                                            EXI-EIBIT

                                                                             0019              1




CONFIDENTIAL                                                                            NAVISTONE 007283
                Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 93 of 188




        Franco did not have psoriasis. But the year before, she remembered, she had
         searched for information about it online, when a friend was dealing with the
        condition. And a few months prior to getting the letter, she had also turned to the
        internet with a question about a skin fungus. It was the sort of browsing anyone
        might do, on the assumption it was private and anonymous.

        Now there was a letter, with her name and home address on it, targeting her as a
        potential skin-disease patient. Acurian is in the business of recruiting people to
        take part in clinical trials for drug companies. How had it identified her? She had
        done nothing that would publicly associate her with having a skin condition.

        When she Googled the company, she found lots of people who shared her
        bewilderment, complaining that they had been contacted by Acurian about their
        various medical conditions. Particularly troubling was a parent who said her
        young son had received a letter from Acurian accurately identifying his medical
        condition and soliciting him for a drug trial-the first piece of mail he'd had
         addressed to him besides birthday cards from family members.

        Acurian has attributed its uncanny insights to powerful guesswork, based on
         sophisticated analysis of public information and "lifestyle data" purchased from
        data brokers. What may appear intrusive, by the company's account, is merely
        testimony to the power of patterns revealed by big data.

        "We are now at a point where, based on your credit-card history, and whether
        you drive an American automobile and several other lifestyle factors, we can get a
        very, very close bead on whether or not you have the disease state we're looking
         at," Acurian's senior vice president of operations told the Wall Street Journal in
        2013.

                                                                                              2




CONFIDENTIAL                                                                        NAVISTONE 007284
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 94 of 188




        Yet there's some medical information that Acurian doesn't have to guess about:
        The company pays Walgreens, which uses a privacy exemption for research, to
         send recruitment letters to its pharmacy customers on Acurian's behalf, based on
        the medications they're using. Under this arrangement, Acurian notes that it
        doesn't access the medical information directly; the customers' identities remain
        private until they respond to the invitations.

        And that is not the entire story. An investigation by the Special Projects Desk has
        found that Acurian may also be pursuing people's medical information more
        directly, using the services of a startup that advertises its ability to unmask
         anonymous website visitors. This could allow it harvest the identities of people
         seeking information about particular conditions online, before they've consented
        to anything.




                                                                                            3




CONFIDENTIAL                                                                         NAVISTONE 007285
                    Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 95 of 188




                                                                                                                            21,2013




            Thank. you for dlcoi-n Areigreells fez your                     We're writ    tc Share some Informa
            CIPÌ     research study that rnay be of interest 'bo

            Rrseerch studies contribmire greatly to the merall prrcs r understanding artd treat disesses anc Wa
            5.113parts. that rn:ssion_ Acunani !aatth, a research o-garm:;rorl that provides services ra4ted to iclinTa! studies, is
            Currently seing op t p çipate ro a study pertairfng to a treat rnerr for thank Obttru etir k P-alrnon3ry
            Disease (COPD}..

            QualiFyi g participants may receive at ho cos(:

                      Investigational study drug for COP!)

                      LIP tol year of study-related ear P and morn                local      o
                      health rnsJrarice rs not requ,rcd.)

                      Possb4e cowpenst ion up to $550
                      Possible

            For more ir form,::!,tr;t1,   aiso Y10.    .TrialFarCOPetcr!-                          1456-44941948 anytime - 24
            ',ours A day, 7        a week. --
            You are under no aligatiOrt to i.:,Arneidate ini tlr is study- the decision oa participate is erttreiv ye4r9, Walgleem
            does hot share your persona Erformatren writi AcurianHeatth. 'tour -             is Strictly parr:     if yoti 3,!cl'de
            ou::lify for t.,e study, the at ttot tirrc you ca choose wirethe,r to provide your personal information

            Sincerely,

            Your Waigr


            Ar..arioni-fealth fur6rfed th e (-QV of     ths5.iette, .130 o.lid a "ee to Wal:       -% The r         Study is spor sdred
              y Aciarian-lealtn and is riot beire concluctee      Wiez           arts letter and study sill     nor be cc-,strkexi as e
            reoc Arl mendation or endorserr en t by We 17-eehs        irtfo-rr Aion about ,,ou has been provided to Ac-triantteallrh
            Lai Walgreens toil free at 3»24r»1853           'xi do hot 'want to r            further rnadirtgs about research Studies
            from Waerderis,

                                                                                            ©20:3W                 All       reserved..
                                                                                                          11RX011,75-0813    ACOPC.3



        A letter sent out to a Walgreens customer in Connecticut on Acurian's behalf. It invited her to visit a
        generic sounding website for people with pulmonary disease. At the time, she had a prescription from
        Walgreens for asthma.
                                                                                                                                          4




CONFIDENTIAL                                                                                                                        NAVISTONE 007286
                 Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 96 of 188




        If you're suddenly thinking back on all of the things you've browsed for online in
        your life and feeling horrified, you're not alone.

        AcurianHealth has created dozens and dozens of generic sounding websites for
        the trials they're recruiting
        for: www.trialforCOPD.com,www.studiesforyourarthritis.com, and www.kidsdep
        ressionstudy.com are a few examples of the many websites they own. The sites all
        feature stock images of people in distress, sometimes include AcurianHealth's
        logo, and include promises of up to $1,000 for participating, depending on the
         study.



                                                          o




           Payment up to $1000
           No-cost study tnedication
         c No-cost study-related card from local doctors and specialists


           F                                 '   r




                                                                            oo




        An example of one of the Acurian sites, www.sleepapneastudies.com


        Out of view, some of these sites include something else: code from a company
        called NaviStone-which bills itself as a specialist in matching "anonymous
        website visitors to postal names and addresses." So if a person is curious about
        one of those letters from Walgreens, or follows one of Acurian's online ads, and
        visits one of Acurian's generic disease-specific sites, their identity could be
        discovered and associated with the relevant condition.




                                                                                             5




CONFIDENTIAL                                                                         NAVISTONE 007287
                 Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 97 of 188




                                                                              trast Name




                                                         o w01 work



        NaviStone says it can send personalized mail to anonymous website visitors with a clay or two of their
        visit.


        This tracking function undermines what's supposedly a formal separation
        between Walgreens customer data and Acurian's recruitment. If Walgreens sends
        out a bunch of letters to customers taking certain medications, and those
        customers then visit the generic website controlled by Acurian provided in the
        letter, Acurian can infer its wave of new visitors are taking those medications-
         and, if NaviStone delivers on its promise to identify visitors, Acurian can see who
        they are.

        Walgreens gives itself permission to use customers' health information for
        "research purposes, which would include clinical trials, in its privacy policy. It's
        been working with Acurian since at least 2013, and in 2015,
        Walgreens announced it was "leveraging" its 100 million customer database to
        recruit patients directly for five major drug companies.




                                                                                                                 6




CONFIDENTIAL                                                                                            NAVISTONE 007288
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 98 of 188




        When asked about its partnership with Acurian, Walgreens spokesperson Scott
        Goldberg pointed me to a Walgreens FAQ page about clinical trials. It states that
        Walgreens doesn't share health information with third parties without
        permission, but that a third party may "receive your information if you contact
        the web-site and/or toll-free number in the letter to seek more information about
        the clinical trial."

        The question is whether users will know that one of Acurian's websites has
        received their information-even if they haven't necessarily agreed to submit it.
        NaviStone, an Ohio-based business spun out from the marketing firm CohereOne
        last year, claims to be able to identify between 60 and 70 percent of anonymous
        visitors to the websites that use its services.

        When we contacted the firm last month to ask how it does this, Allen Abbott,
        NaviStone's chief operating officer, said by phone that talking about how its
        technology works is "problematic."

        "A lot of our competitors would love to know how we made it work," Abbott said.
        "We have an advantage that we would be silly to reveal."

        We asked whether the company had thought about the privacy implications
        involved in identifying people visiting a website for sensitive reasons, and
        whether there were certain customers the company wouldn't work with.

        "Our business is almost entirely e-commerce, helping retailers sell to their
        customers," he said. "There was one site that came into our radar that was adult-
        related material that we decided not to pursue."

        We then described what Acurian does.

                                                                                            7




CONFIDENTIAL                                                                       NAVISTONE 007289
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 99 of 188




        "We don't work with anyone like that," he said.

        We explained that the call was because we'd found NaviStone's code on
        AcurianHealth sites.

        "It's possible," he then said. "We have a lot of customers."

        But Abbott insisted that NaviStone had found a "privacy compliant way" to
        identify anonymous website visitors-again saying he couldn't describe it because
        it was a proprietary technology.

        When we analyzed the NaviStone code on Acurian's sites, we found one way that
        NaviStone's technology works: It collects information as soon as it is entered into
        the text boxes on forms, before the person actually agrees to submit it. When we
        typed a test email address in the "Join Us" page on Acurian's site, it was
        immediately captured and sent to the company's servers, even if we later chose to
        close the page without hitting the "Send" button on the form.

        In fact, the information was collected before we got to the part of the form that
         said, "Your privacy is important to us. By selecting this box, you agree to
        our Privacy Policy and Terms of Use, and agree that we contact you by phone
        using automated technology or other means using the information you provided
         above regarding research studies."

        "If I haven't hit send, what they seem to be doing almost seems like hacking," said
        Lori Andrews, a law professor at the Chicago-Kent School of Law. "It's similar to
         a keystroke tracker. That could be problematic for them."




                                                                                             8




CONFIDENTIAL                                                                           NAVISTONE 007290
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 100 of 188




        Ryan Calo, a law professor at the University of Washington, said this clearly
        violates a user's expectation of what will happen based on the design of the site.
        "It's not that they lied to you with words, but they've created an impression and
        violated that impression," said Calo who suggested it could violate a federal law
         against unfair and deceptive practices, as well as laws against deceptive trade
        practices in California and Massachusetts. A complaint on those grounds, Calo
         said, "would not be laughed out of court."

        When we followed up with NaviStone's Abbott by email, he insisted that the
        company doesn't send any data to Acurian.

        "We don't send any email for Acurian, or pass along any email addresses to them
        or use their email addresses in any way or manner," said Abbott by email. "If we
         are indeed inadvertently collecting email addresses, we will fix immediately. It's
        not what we do."

        But when the Special Projects Desk reviewed dozens of other companies' websites
        that were using NaviStone's code, they were also collecting email addresses. After
         a month of repeated inquiries to NaviStone and to many of the sites using its
        code, NaviStone last week stopped collecting information on the site of Acurian
         and most of its other clients before the "Submit" button was pressed.

        "Rather than use email addresses to generate advertising communications, we
         actually use the presence of an email address as a suppression factor, since it
        indicates that email, and not direct mail, is their preferred method of receiving
         advertising messages," said Abbott by email. "While we believe our technology
        has been appropriately used, we have decided to change the system operation



                                                                                              9




CONFIDENTIAL                                                                        NAVISTONE 007291
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 101 of 188




         such that email addresses are not captured until the visitor hits the 'submit'
        button."

        Asked about its partnerships with Walgreens and NaviStone, Acurian declined to
        be interviewed.

        "As a general policy based on our confidentiality agreements with our business
        partners, I hope you will understand that Acurian does not discuss its proprietary
        business strategies," said Randy Buckwalter, a spokesperson for PPD, the
        corporate parent of Acurian, by email.

        Buckwalter told us Acurian would provide a fuller response to what is reported
        here, but never provided it.

         Kirk Nahra, a partner at the law firm Wiley Rein who specializes in health privacy
        law, said there's nothing really wrong with Walgreens sending out letters to
        customers on Acurian's behalf. "But that second situation, where I go to look at
        the website and at that point they have some way of tracking me down, their
         ability to track me down at that point is troubling," Nahra said.

        Nahra said there was a potential legal issue if the company fails to disclose this in
        its privacy policy, and that it could lead to a class action lawsuit. Acurian's privacy
        policy only talks about getting information from "data partners" and collecting
        expected information from website visitors, such as IP addresses-which can be
        used to track someone from website to website, which is why it's a good idea to
        use technology that obscures your IP address, such as Tor or a VPN.




                                                                                             10




CONFIDENTIAL                                                                         NAVISTONE 007292
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 102 of 188




        The ability to identify who is sick in America is lucrative. Acurian offers a
        collection of case studies to potential customers in which it discloses what it
        bills: $4.5 million for recruiting 591 people with diabetes; $11 million for 924
        people with opioid-induced constipation; $1.4 million for 173 teens with ADHD;
         and $6 million for 428 kids with depression.

        Acurian claims to have a database of 100 million people with medical conditions
        that could be of interest to drug companies, and it says that all of those people
        have "opted-in" to be contacted about trials. In addition to internet complaints
         suggesting otherwise, the Federal Trade Commission has received more than
         1,000 complaints over the last 5 years from consumers who say the company has
        contacted them without consent; some complainants also wanted to know how
        the company had found out about their medical conditions.

        Acurian has also faced a slew of class-action lawsuits in Florida, Texas, and
        California from plaintiffs who say the company had illegally robocalled them
         about clinical trials, placing multiple automated calls to their home without
        getting their permission first, a violation of federal law. Acurian denied
        wrongdoing in court filings, saying its calls are not commercial in nature and that
        the plaintiffs had opted in, but settled all the suits out of court.

        Alexandra Franco certainly didn't opt in to be contacted for clinical trials. She
        doesn't have psoriasis or any prescriptions for a skin condition. When she looked
        back at her browsing history, it appeared that the only website she visited as part
        of her search was the mobile version of WebMD.com.




                                                                                             11




CONFIDENTIAL                                                                            NAVISTONE 007293
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 103 of 188




        "While Acurian had purchased display advertising from WebMD in 2010, we
        have never hosted a program for them in which personal information was
        collected or shared," said WebMD in a statement. "Under our Privacy Policy we
        do not share personal information that we collect with third parties for their
        marketing activities without the specific consent of the user. In this case, it
         appears that the user did not even provide any personal information to WebMD."

        "Doing a search on your mobile device means you are incredibly re-identifiable,"
         said Pam Dixon of the World Privacy Forum, referring to the fact that a mobile
        device provides more unique identifiers than a computer typically does.

        Franco doesn't understand exactly how Acurian got her information, but said that
        the letter was sent to her home addressed to "Alex Franco," a version of her name
        that she only uses when doing online shopping. When she sent an inquiry to
        Acurian, the company told her it got her name from Epsilon, a data broker,
        "based on general demographic search criteria."

        "Epsilon specializes in compiling mailing lists based on generally available
        demographic information like age, gender, proximity to a local clinical site and
        expressed interests," said the company in an email. "We sincerely regret any
        distress you may have experienced in thinking your privacy may have been
        compromised, and we hope this letter has assured you that nothing of the kind
        has occurred."

        Franco didn't feel particularly assured. Epsilon lets consumers make a request to
        find out what information the data broker has on them; in response to her
        request, Epsilon told Franco by letter that it has her home address and
        information about her likely income, age, education level, and length of

                                                                                           12




CONFIDENTIAL                                                                         NAVISTONE 007294
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 104 of 188




        residence, as well as whether she has kids-none of which would seem to indicate
        dermatological issues.

        At the end of our investigation, we still don't know exactly how Franco was
        identified as possibly having a skin condition. Given the many players involved
         and the fact that we can't see into their corporate databases means we can only
        make reasonable assumptions based on the outcome.

        It's the online privacy nightmare come true: a company you've never heard of
         scraping up your data trails and online bread crumbs in order to mine some of
        the most sensitive information about you. Acurian may try to justify the intrusion
        by saying it's in the public interest to develop new drugs to treat illnesses. But tell
        that to the person shocked to get a letter in the mail about their irritable bowels.

        Yes, we found that person. Bret McCabe complained about it on Facebook. He got
        the letter in 2012 after regularly buying both anti-diarrhea medicine and laxatives
         at Walgreens and Rite-Aid for a family member dealing with chronic pain issues.

        "The creep factor of the specificity is what I found particularly grating," said
        McCabe by phone. "It's one thing to get spam about erectile dysfunction or
        refinancing your car loan but in this case, it seemed like they specifically knew
         something about me. It was meant for me and me only."

        The privacy scholar Paul Ohm has warned that one of the great risks of our data-
        mined society is a massive "database of ruin" that would contain at least one
        closely-guarded secret for us all, "a secret about a medical condition, family
        history, or personal preference... that, if revealed, would cause more than
        embarrassment or shame; it would lead to serious, concrete, devastating harm."


                                                                                               13




CONFIDENTIAL                                                                          NAVISTONE 007295
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 105 of 188




        Acurian has assembled one of those databases. As with all big databases, the
        information doesn't even have to be accurate. So long as it gets enough of its
        letters to the right people, the recruitment company doesn't need to care if its
        collection efforts misidentify Franco as a psoriasis patient or otherwise
        incorrectly link people, by name, to medical conditions they don't have.

        This is the hidden underside of the browsing experience. When you're surfing the
        web, sitting alone at your computer or with your smartphone clutched in your
        hand, it feels private and ephemeral. You feel freed to look for the things that
        you're too embarrassed or ashamed to ask another person. But increasingly, there
        is digital machinery at work turning your fleeting search whims into hard data
        trails.

        The mining of secrets for profit is done invisibly, shrouded in the mystery of
        "confidential partnerships," "big data," and "proprietary technology." People in
        databases don't know that dossiers are being compiled on them, let alone have
        the chance to correct any mistakes in them.

         This story was produced by Gizmodo Media Group's Special Projects Desk.
        Email senior reporter Kashmir Hill at kashmir.hiii@gizmodomedia.com and
        data reporter Surya Mattu at surya.mattu@gizmodomedia.com.




                                                                                           14




CONFIDENTIAL                                                                        NAVISTONE 007296
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 106 of 188




         Before You Hit 'Submit, This
         Company Has Already Logged
         Your Personal Data


         Kashmir Hill and Surya Mattu
        6:120n7 2723pm




        Image by Jim Cooke




                                                                      EXHIBIT
                                                                                      1
                                                                      0020




CONFIDENTIAL                                                                    NAVISTONE 007297
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 107 of 188




        If you're daydreaming about buying a home or need to lower the payment on the
        one you already have, you might pay a visit to the Quicken Loans mortgage
        calculator. You'll be asked a quick succession of questions that reveal how much
        cash you have on hand or how much your home is worth and how close you are to
        paying it off. Then Quicken will tell you how much you'd owe per month if you
        got a loan from them and asks for your name, email address, and phone number.

        You might fill in the contact form, but then have second thoughts. Do you really
        want to tell this company how much you're worth or how in debt you are? You
        change your mind and close the page before clicking the Submit button and
         agreeing to Quicken's privacy policy.

        But it's too late. Your email address and phone number have already been sent to
         a server at "murdoog.com," which is owned by NaviStone, a company that
         advertises its ability to unmask anonymous website visitors and figure out their
        home addresses. NaviStone's code on Quicken's site invisibly grabbed each piece
        of your information as you filled it out, before you could hit the "Submit" button.

        During a recent investigation into how a drug-trial recruitment company called
        Acurian Health tracks down people who look online for information about their
        medical conditions, we discovered NaviStone's code on sites run by Acurian,
        Quicken Loans, a continuing education center, a clothing store for plus-sized
        women, and a host of other retailers. Using Javascript, those sites were
        transmitting information from people as soon as they typed or auto-filled it into
         an online form. That way, the company would have it even if those people
        immediately changed their minds and closed the page. (It's yet another way auto-
        fill can compromise your privacy.)


                                                                                              2




CONFIDENTIAL                                                                       NAVISTONE 007298
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 108 of 188




                                                  m,
                                                                                         t:11,14'




        NaviStone is an Ohio-based startup in the business of identifying "ready to
        engage" customers and matching "previously anonymous website visitors to
        postal names and addresses." It says it can send postcards to the homes of
         anonymous website shoppers within a day or two of their visit, and that it's
        capable of matching "60-70% of your anonymous site traffic to Postal names and
         addresses."

        In yesterday's report on Acurian Health, University of Washington law professor
        Ryan Calo told Gizmodo that giving users a "send" or "submit" button, but then
         sending the entered information regardless of whether the button is pressed or
        not, clearly violates a user's expectation of what will happen. Calo said it could
        violate a federal law against unfair and deceptive practices, as well as laws against
        deceptive trade practices in California and Massachusetts. A complaint on those
        grounds, Calo said, "would not be laughed out of court."



                                                                                                    3




CONFIDENTIAL                                                                        NAVISTONE 007299
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 109 of 188




                       How a Company You've Never Heard of Sends
                       You Letters about Your Medical Condition

                       In the summer of 2015, Alexandra Franco got a letter in the
                       mail from a company she had never heard ...

                       Read more

        There are at least 100 sites using NaviStone's code according to Builtwith.com, a
         service that tells you what technologies sites employ. We visited dozens of them
        to see the code in action. The majority of sites captured visitors' email addresses
        only, but some sites also captured their home addresses and other entered
        information.

         (To see it in action for yourself, check out our tutorial at the end of this post.)

        Only one site of the dozens we reviewed, Gardeners.com, explicitly revealed in its
        privacy policy what it was doing. It read, "Information you enter is collected even
        if you cancel or do not complete an order." The rest of the sites had the usual
        legalese in their policies about using standard tracking tech such as cookies and
        Web beacons, which did not describe the way this particular information capture
        works.

        We sent media inquiries to dozens of sites about why and how they are using the
        information they're capturing. Two responded. Quicken Loans did not respond to
        multiple media inquires.

        Road Scholar, a non-profit that arranges educational travel and had NaviStone's
        code on its site collecting email addresses before users hit "submit," told us it

                                                                                               4




CONFIDENTIAL                                                                           NAVISTONE 007300
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 110 of 188




        uses the NaviStone tool on its website "primarily to re-activate inquirers who
        have already expressed an interest in Road Scholar and are already on our
        mailing list."

        A spokesperson for home goods company Wayfair, which was using the
        Navistone tool on its clothing site JossandMain.com to collect email addresses,
        told us that the company is "committed to upholding the highest standards for
        responsible marketing practices across all channels."

        "We do not email users who have not formally submitted their email address to
        our site," Wayfair spokesperson Susan Frechette wrote in an email. "We work
        with NaviStone to support our direct mail programs."

        We asked whether email addresses are collected in order to identify the person
         and try to find out their home address in order to send them direct mail. Email
         addresses, after all, much like mobile phone numbers and social security
        numbers, have become a unique identifier that can be used as a key to unlock
        other information about us. Frechette declined further comment and referred us
        to NaviStone.

        NaviStone wasn't keen to reveal how it unmasks anonymous website visitors,
         saying that its technology is proprietary and awaiting a patent. Allen Abbott,
        NaviStone's chief operating officer, wrote via email that NaviStone doesn't "use
        email addresses in any way to link with postal addresses or any other form of
        PII.', He said the company's primary business is helping their clients send
        personalized direct mail.

        "Rather than use email addresses to generate advertising communications, we
         actually use the presence of an email address as a suppression factor, since it
                                                                                           5




CONFIDENTIAL                                                                        NAVISTONE 007301
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 111 of 188




        indicates that email, and not direct mail, is their preferred method of receiving
         advertising messages," Abbott wrote.

        At least one other company is known to monitor the things you don't send:
        Facebook takes note of the existence of status messages that you compose but
        don't post. But this goes beyond that. In some cases, the companies using
        NaviStone code didn't have an existing relationship with their visitors and were
        collecting contact information those consumers had ultimately decided not to
        give them.

        We decided to test how the code works by pretending to shop on sites that use it
         and then browsing away without finalizing the purchase. Three sites-hardware
         site Rockler.com, gift site CollectionsEtc.com, and clothing site
        BostonProper.com-sent us emails about items we'd left in our shopping carts
        using the email addresses we'd typed onto the site but had not formally
         submitted. Although Gizmodo was able to see the email address information
        being sent to Navistone, the company said that it was not responsible for those
        emails.

        Businesses seem to be doing all they can to strip away consumers' ability to
         anonymously browse the Web, sacrificing privacy at the altar of commerce. And
        it's illustrative of the way your sense of control online can be an illusion, the
        "submit" feature becoming just another placebo button.

        As a result of our reporting, though, NaviStone says it will no longer collect email
         addresses from people this way.




                                                                                            6




CONFIDENTIAL                                                                          NAVISTONE 007302
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 112 of 188




        "While we believe our technology has been appropriately used, we have decided
        to change the system operation such that email addresses are not captured until
        the visitor hits the 'submit' button," Abbott wrote.

        Alternatively, if you don't trust sites not to collect your information this way,
        consider using a tool such as UBlock Origin that prevents invisible claws from
        descending into the toy chest of data in your browser.

         ***


         Want to see this happen for yourself?

        Web browsers have developer tools that let you see what information a website is
        transmitting and receiving-both the visible and invisible stuff. You can use these
        developer tools to see this trick. These instructions are for Chrome but the same
        basic technique should work on Firefox and Safari too, with small differences in
        the interface.




                                                                                            7




CONFIDENTIAL                                                                         NAVISTONE 007303
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 113 of 188




         1. In the Chrome menu, go to "View," then "Developer," and select "Developer
        Tools."

                     New eIb




                                                                owsing as a Guest
                                                                ...   ,,
                                                                                 hstero
                                             eV                             V   [Mel'
                                        o.ter roui oàe   oe                     9load adl
                                        be preserved hove +er




                               \tAe,4
          iJ   rea




                                                                                                   Ina


                                                                                            tp




                                                                                                         8




CONFIDENTIAL                                                                                     NAVISTONE 007304
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 114 of 188




        2. The developer tools should pop up either from the bottom of your browser or
        the side. To see all the data coming and going from the browser, select the
        Network tab. You just want to monitor the traffic between the browser and
        murdoog.com, a website affiliated with NaviStone, to which it is sending the
        captured information. In the filter in developer tools, type "murdoog."

                   New inb                                                                                              Guest




                                                     You're browsing as a Guest


                             1H     It                        `tt   tvi   o'               h




               n                            Status                             Initiator       Size   Tine   L   t-q




               ,              1   DOPACoracoLuadec. 25rrs 1         '




                                                                                                                                9




CONFIDENTIAL                                                                                                           NAVISTONE 007305
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 115 of 188




         3. After our reporting, NaviStone stopped collecting information pre-Submit on
        most of the sites it was working with. But as of publicat no time, it was still active
        on the Quicken Loans mortgage calculator contact page, so head there to check it
        out.

                                                                                                                                                            Guest

                      "   ^                                                °"=m"mo.ins earl


                          Quicken Loans t- (800)251 9080
                                     ^F,N^             "..^'.^'° o*'m «```wm`° .~./°^, V ^ v,`° 'N, .v~ &
                                                                           ~




                                                       NG,
                                 =




                                              '.                       .
                                                                                    .




                                                       ^.`".,

               4^4 7 1mIAA:77`
                                         '"^'^`                                         r




                                                                                                                                              '       .I-

                                         `~
                                                       °~   -.
                                                       ..,. .°
                                                            ``-^




                                                   ^            ..                                "




                                                            `              .                ,`. ^         ..

                                                  .`.,"./                      .




                                             `7    .°              `               .'       ^..       .
                                         ".`~.^"," ^`~," .~`                                                   A)`   `.`~.^~, `   ,.`.`   °       "^',11=~"^^~,

               `.,^,          ^.,        .w. =`='.




                                                                                                                                                                    10




CONFIDENTIAL                                                                                                                                             NAVISTONE 007306
                   Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 116 of 188




        4. You have to choose "Refinance" or "Purchase" and then hand over some
        financial information. If you qualify, you'll get to a contact page and need to fill in
        the requested information: name, phone number, and email address. Be creative
        because this information is going to be captured. Each time you hit the tab
        button, or move to a new field, you should see data being sent to murdoog.com.
        (If not, you may have a blocker enabled.)

                      CI   Mo Igloo C-11,       I                                                                                                      Guesl

                             I              I                   ww,equckcnioans



                                        Quicken Loans                                 V8001 251 9080   gio

                                                rr   A d,       V                                            V       1   'V       '   y din




                                                                                  .




               1                  ,

                      L4 L ,     .El-




                                                                                                                                       .




                                                            .        t                  ,F.                      d            _               ,    o    ^ ,




                                                                                                                                                               11




CONFIDENTIAL                                                                                                                                      NAVISTONE 007307
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 117 of 188




        5. Click on the data just sent, click "Headers," and scroll down to "Query String
        Parameters," which are the specific pieces of information your browser is sending
        to the server. To view these parameters, make sure you're on the Headers tab and
         scroll all the way to the bottom. There will be separate, seemingly random strings
        listed under the labels v, m, se, and d. The longest of these, labeled d, is the one
        you want. It will look something like this:

        eyJ 2Ij oiZjZkOT1hYj UtYzdkMy00MGZmLT1j N2EtMGEwZDR1M2U4OGEyliwibS I
        6IjAwNDE4NDk5LTc3NDAtNDkwYylhZWMzLTYzN2RhYWY3ZTY4MCIsImNz
         aSI6MzE1MTAzMjI0OS wic2Ui0iIyYWZkOGIzMS0x0GY1LTQzNmMtYj gxZS 03
        MGVjZTg4M2QxNDEiLCJwIjoi0TkyYjE4MGliNGU1Ny00YzZiLWFmOWUtOD
        AlOTYyMTJiMjg2IiwidSI6ImhOdHBzOi 8 vd3 d3LnFlaWNrZW5 sb2Fucy5jb20vb
        XktbW9ydGdhZ2UvY2FsY3 VsYXRvcj9xbHNvdXJjZTluYXYjIS9wdXJjaGFzZS9x
        dWVzdGlvbi9kb3 duLXB heWllbnQiLCJwbiI6Ii9teSltb3J OZ2FnZS9j YWxj dWxhd
        G9yliwidCI6Ikl5IElvcnRnYWdlIENhbGN1bGFOb3IgfCBRdWlja2VuIExvYW5 zli
        wiYyI6ImhOdHBzOi 8 vd3 d3LnFlaWNrZW5 sb2Fucy5 jb20vbXktbW9ydGdhZ2Uv
        Y2FsY3 VsYXRvciIsInByIjoiQ0Q0MTQzliwiZW1kIjoibnNfc2VnXzAwMCIsInMi0j
        MsInZzIjoxLCJsIjoiQWN0aW9uliwidjAxIjoiRm9ybUlucHVOliwidjAzIjoiYW5zd
        2Vyc ltwdXJj aGEzZVByaWN1XXxwdXJjaGFzZVByaWN1IiwidjA0IjoiMTUwLDA
        wMCJ9




                                                                                               12




CONFIDENTIAL                                                                         NAVISTONE 007308
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 118 of 188




        6. That incomprehensible-looking block of text is encoded using a common web
        technique called Base64 encoding. Usually it's used to convert binary data like
        images into strings of text, making them easier to send. Copy the text after the
        "d:" as shown below and paste it into this online converter.


                    Mv Mortgage Co r                                           beeeEar Je and Ero, ,                                                                                                                                                                                        OUP St


                                    L    wvvw.bwhe64ciecone org
                                                                                                                                                                                                                                                                                                                      111




                                                                                                                                                                        hI




                                                                                                                                            111




                     Decode from Base64 format

                      00.2,0            10 Or LI/ TqwMC00 IKI,.1-05M1YiN2,3NIV NW, JNI,NhwbS,6 LE°220NINJL1A0Nz
                      4040.2,,C054,0t 1,11.UAM I V, t2L, 1 MOMw 000s1 r024,ab bkleEIMTA2011,00SwiclU,0112Z0A,MC,0
                      L.C.2),N7FhLTRIIMG IODE11),1hNzky%12020TMI,Y0,..C.,:voto,ZGZILDkylV,GE0JCV2ZSOOC,TB LTV.                                                                              2017 RAM 1500 FORM QUO
                      N 0):NINR`NUFIN<E3,11v0052-, ,n0J11820 8 030,,1- 2WN,20,651,2,-.4,510200XktbW9y0Gdn                                                                                    CAB 4X4 6* BOX VB ENGINE                                                                           see'
                      2.2.1vY2frssel' est kR,c,10.0_3(31,1\0YXNIL WIZXN0aW0uL ,EVcrOloYAN LYelvAWN01,,CrIraiv
                      b'kKlb1,10,100dh.f21,J.,Y2-GY 3V 0i ,0-0,c,1,100,02Ne0E1Nb,1,022FniSBOYNAjd0;000% 11A4UXV                                                                                                                                                                       1111111111111111111111111111111111111




                      ovAbIBM02,,ucylsImr.1,0000102,,,,,,L.Wd,,5,000102,,,bG900r.20:e9ILZ,5L0,1,c0R-IYWd12                                                                                                  r               36'nectns
                      NI,L,02,01bGf-00.0 LCJwc   NENDEONlyIslmVpZC 2,200211",'Z';C+AIDAILC121i0,,LCJ2c)10NCwd,                                                                    Q199 L     e   t   ,f0,,,e Jgru,
                      C                                                   161m1- u .101Nbc1IVN Y2ht,     180 'V                                   ack,v_v
                      y`w 210,c2VI2c001281,101 wNCIbljlwA10'w,s MD4 t(1--
                                                                                                                                                                                                     ICI
                                                                                                                                                                                                                      11




                                                                                                                                                                                  QUICKEN LOANS U9GE1
                                                                                                 11                                                                            RMERICRN'S TO SWITCH TO
                                                                                                                                                                                   R IS-YEAR FIXED
                                                             Certified Scrum
                                                             Master Training                              r'                                                                 If YOU 01112 Iess than %OS 500, you may be                                       "'

                                                                                                                                                                               shocked by how much quicken Loans can
                      ps" Uc8265n6.7800-4a775-8P"6-727h5e5ec6SP                                           1 futPcb7sc-Usins49bwhf15.                                          reduce your monthly mortgage payment Try
                           5cce5030C ,'," 31533,249 se' "6.1:079brad-25,arirabrglk,,792j869 }3brj                                                        suspu920,           this radically simple mortgage experience and
                      4c6us4P01,9858 cuathelhlenci 'u' "https                                    w quicken onns cumossys                                                       see If you can lock In a crazy low rate that
                      orotqaqec3cLatDrhpvchaequestrnr+putPa$epnc&#pr                                             ,myrrnortgage calculator i00Mi                                                will never rise
                      Mortgage           eMoularor                                  OrEcken               Lçars c hUps sswwqwckeoloars cum my-
                      -sonunqacalch atcr"p° '(,0414",                          Ss,c1   'nu s              Cs         s s' 4        " Achon-su"" nrm,nno, "s                       Tap Anywhere To Calculate                                                        11
                                                                                                                                                                                                                                                                                      11a




                            I2022,022120,00020P0,2200PC000000oe' 'v0,2 "200 0001
                                                                                                                                                                                    New House Payment
                                                                                                                                                                                                                N,         .1        Q14tikelli017.01,

                                                                                                                                                                                                                                     Ilt

                                                                                                                                                                                                                                I1



                                                                                                                                                                                                                                                  1.1
                                                                                                                                                                                                                                                                        11111111111




                            111   - 1,         t             .        I   11             1        a            ;I              r      tr          'Ili                                                111




                       r                 rr,       rIt   ;       rt            it            ;




                                                         lirr                           tl            r                    r               inn                 It

                           r 1r
                                                                                                                    r.lr                                 rir   r    I   ,




                                                                                                                                                                                                                                                        air
                                                                                                                                                                                                                                             11




                                                                                                                                                                                                                     111




                                                                                                                                                                                                                     110

                                                                                                                                                                                      111




                                                                                                                                                                                                                                                                                                                              13




CONFIDENTIAL                                                                                                                                                                                                                                                       NAVISTONE 007309
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 119 of 188




        7. What you should see amid everything else is the information you just typed
        into the form. It was sent to murdoog.com, a site registered to NaviStone.

         This story was produced by Gizmodo Media Group's Special Projects Desk.
        Email senior reporter Kashmir Hill at kashmir.hiii@gizmodomedia.com and
        data reporter Surya Mattu at surya.mattu@gizmodomedia.com.




                                                                                          14




CONFIDENTIAL                                                                         NAVISTONE 007310
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 120 of 188




                                                 EXHIBIT 9
      Case
        Case
           3:18-cv-06827-VC
              3:18-cv-06827-VCDocument
                                Document
                                       168-1
                                         112 Filed
                                              Filed04/01/21
                                                    07/29/20 Page
                                                              Page121
                                                                   1 ofof96188




1990 NORTH CALIFORNIA BLVD.                                                     NEAL J. DECKANT
SUITE 940                                                                    Tel: 9 2 5 . 3 0 0 . 4 4 5 5
WALNUT CREEK, CA 94596                                                       Fax: 9 2 5 . 4 0 7 . 2 7 0 0
www.bursor.com                                                           n d e ck a n t @ b u r s o r . c o m

                                            July 29, 2020
Via ECF

Re: Revitch v. New Moosejaw, LLC et al., N.D. Cal. Case No. 3:18-cv-06827-VC

Dear Magistrate Judge Ryu,

        We write pursuant to Section 13 of Your Honor’s Standing Order concerning Defendant
NaviStone, Inc.’s (“NaviStone”) responses to Plaintiff’s Requests for Inspection (“RFI”) Nos. 1,
2, and 4, as well as Plaintiff’s Second Set of Requests for Production of Documents (“RFP”)
Nos. 21-37, together with NaviStone’s resulting production of source code and related materials.
See Exhibits A-B (Plaintiff’s RFIs and RFPs); see also Exhibit C-D (NaviStone’s responses).
Counsel met and conferred telephonically on July 22, 2020, but they were at an impasse and
unable to resolve their disputes. The relevant case management deadlines are as follows:

Close of fact discovery:                                                    August 24, 2020
Plaintiff’s disclosure of class certification-based expert reports:         September 8, 2020
Defendants’ class certification-based expert reports:                       September 22, 2020
Plaintiff’s class certification-based rebuttal expert reports:              October 9, 2020
Plaintiff’s motion for class certification due:                             October 23, 2020
Close of expert discovery re class certification:                           October 26, 2020
Defendants’ opposition to class certification:                              November 20, 2020
Plaintiff’s reply in support of class certification:                        December 10, 2020
Hearing on motion for class certification:                                  January 7, 2021

I.     PLAINTIFF’S POSITION

        The software at issue here is not contained within a single executable computer file.
Rather, NaviStone’s software is a sophisticated distributed web application, consisting of (i)
“front-end” JavaScript code running on users’ web browsers when they visit a NaviStone-
enabled website, which collects over 200 user data elements (e.g., e-mail addresses) to send to
NaviStone, and (ii) roughly a half-dozen “back-end” servers and applications (e.g., data ingestion
servers, relational databases, and statistics and reporting servers, among others), which analyze
and process the user data that was sent by the front-end JavaScript code.
        Plaintiff’s March 26, 2020 RFI’s define the term “NAVISTONE SOFTWARE” to be
“construed broadly” to include, among other things: (i) “[s]oftware used to associate anonymous
visitors to Moosejaw.com with a name and address,” (ii) “[s]oftware referenced by NaviStone”
in communications with the Federal Trade Commission, (iii) “[s]oftware reasonably at issue” in
Plaintiff’s operative Complaint, and (iv) “[s]oftware that enables NaviStone to provide the
services described in its digital marketing guide” and company website. See Ex. A.
        On March 26, 2020, NaviStone produced a set of largely unreadable, “minified”
JavaScript code (discussed below). On April 20, 2020, NaviStone responded to Plaintiff’s RFIs
     Case
       Case
          3:18-cv-06827-VC
             3:18-cv-06827-VCDocument
                               Document
                                      168-1
                                        112 Filed
                                             Filed04/01/21
                                                   07/29/20 Page
                                                             Page122
                                                                  2 ofof96188
                                                                                       PAGE 2


that it “has already produced any source code that operated in real time on visitors to
moosejaw.com” (i.e., the “minified” code), and as such “any additional on-site inspection of
code is unnecessary.” See Ex. B (emphasis added). Following discussions with Plaintiff’s
counsel, NaviStone produced C# code corresponding to one component of the back-end servers,
the “data ingestion” servers. On June 26, 2020, pressed by Plaintiff’s counsel, NaviStone made a
further production of a nearly fully-minified JavaScript file, called the “client-specific”
JavaScript code, claiming it was the “least minified” code available. Lastly, on July 13, 2020,
after telling us since March it had no non-minified code, NaviStone finally produced non-
minified JavaScript code, called the “universal” JavaScript code. However, on July 16, 2020,
during the deposition of NaviStone’s Chief Technology Officer, Tom White, Plaintiff’s counsel
learned that NaviStone had still failed to produce entire bodies of critical source code. As set
forth below, NaviStone should be compelled to produce this source code immediately.

Issue #1: NaviStone’s Failure To Produce Entire Bodies Of Its Back-End Code

        During his deposition, NaviStone’s CTO explained that the “back-end” “NaviStone
software” consists of the following servers and processes: (i) “data ingestion” servers running
C# code, which retrieve user data sent by the “front-end” JavaScript code, White Dep. at 39:16-
40:25; (ii) intermediate servers on Amazon S3 that queue and batch the data for loading into a
database, id. at 44:7-20; (iii) a relational database called Amazon Redshift, with its associated
tables and data types, id. at 43:1-20; (iv) C# code that runs SQL commands to analyze and
process the data on Redshift, id. at 58:4-14; and (v) C# code that communicates with a third-
party data broker, Neustar, and sends data to additional third parties for mailing, id. at 41:5-14,
57:11-22. See Exhibit E (Tom White deposition transcript).
        Of these bodies of code, NaviStone has only produced the “data ingestion” code, and a
single database table on Redshift. Id. at 59:17-60:25. Yet, this code is largely stored in
repositories, which can typically be pulled in “less than a day.” Id. at 60:20-25, 91:13-93:2. And
the data types and table information in the Redshift database can be pulled with a simple SQL
command. Id. at 59:17-60:25, 67:9-68:21. As such, NaviStone should produce these materials
immediately. See eDirect Publ’g, Inc. v. LiveCareer, Ltd., 2014 WL 2527401, at *2 (N.D. Cal.
June 4, 2014) (overruling objections to request to inspect source code where party presented
“[n]o specific or concrete information” backing up their suggestion of an “undue burden,” such
as the costs involved); In re Google Litig., 2011 WL 286173, at *6 (N.D. Cal. Jan. 27, 2011)
(rejecting burden argument because defendant provided “no estimate of the number of hours,
business distraction, or cost of production).
        During their meet and confer discussion, NaviStone’s counsel did not argue burden, but
rather claimed the code is irrelevant because (in NaviStone’s counsel’s view) it was not part of
the “real-time” code at issue. But NaviStone never studied the timing of its code, and is not
familiar with average execution time. Id. at 50:13-51:5 (“Q. And have you endeavored to study
the average or typical time it takes for data to move from S3 to Redshift? No. Q. Does the data
move faster or slower under heavy loads? A. I – I really don’t – I don’t know the answer to
that.”). Plaintiff’s experts should have an opportunity to study these issues. NaviStone cannot
unilaterally determine relevance. See eDirect Publ’g, Inc., 2014 WL 2527401, at *2; In re
Google Litig., 2011 WL 286173, at *6.
        On July 28, 2020, when providing its portion of the present joint letter, NaviStone argued
for the first time that it “believes [it] would require between 100-160 hours” to prepare this code
for production. This is not due to any technical reason – NaviStone concedes that “the code
      Case
        Case
           3:18-cv-06827-VC
              3:18-cv-06827-VCDocument
                                Document
                                       168-1
                                         112 Filed
                                              Filed04/01/21
                                                    07/29/20 Page
                                                              Page123
                                                                   3 ofof96188
                                                                                        PAGE 3


could be pulled quick” – but rather because NaviStone opines that the code may “contain[]
confidential business information that requires redactions (e.g., usernames/passwords of
NaviStone databases and non-Moosejaw client information).” That concern is groundless. Here,
Plaintiff’s experts have met the standards of the Court’s heightened Protective Order for
Litigation Involving Highly Sensitive Confidential Information, and NaviStone raises no specific
privacy concerns in connection with Plaintiff’s experts. See WeRide Corp. v. Kun Huang, 2019
WL 5722620, at *7 (N.D. Cal. Nov. 5, 2019) (requiring production of the “complete source code
repositories” and noting that protective order provided adequate protections). Frankly, it is
difficult to imagine that Plaintiff’s experts would be interested in NaviStone’s system logins or
unrelated client information, and in any event they are bound by this Court’s protective order.

Issue #2: Discovery Sanctions For Misrepresenting The Availability Of Non-Minified Code

        Discovery sanctions should be placed against NaviStone for producing “minified”
JavaScript code while repeatedly – and incorrectly – representing that “there is not a general
backup that stories prior versions of non-minified javascript” and “we have produced the ‘least
minified’ version of the JavaScript code located by our client.”
        The source code NaviStone produced on March 26, 2020 was “minified” and not
reasonably subject to analysis. During his deposition, NaviStone’s CTO explained that the
minification process removes “whitespace,” changes “variable” names, changes “function”
names, and removes developer comments that “help future developers understand how the code
works.” Id. at 98:24-99:7; 100:15-102:23; 104:5-105:5. Minifying code “makes the code harder
to read” and “help[s] keep [Navistone’s] competitors from understanding what we are doing.”
Id. at 102:12-23. The CTO could not recall ever seeing any developer work with minified code.
Id. at 102:24-104:3 (“Q: Do you recall any times [at] NaviStone where the developers made a
material edit to a minified portion of code? A: I – I don’t have a recollection of – of that.”).
During this time, NaviStone claimed that it did not retain historical copies of its JavaScript code,
it had produced the “‘least minified’ version” of its code, and that “there is not a general backup”
with non-minified JavaScript. Yet, on July 13, 2020, NaviStone produced exactly that: a
repository of non-minified code, which was created on November 19, 2020 (just ten days after
Plaintiff filed his complaint).
        As a result of these misrepresentations, Plaintiff’s counsel incurred out-of-pocket costs to
their experts in the amount of $17,708, accounting for 45.52 hours to analyze the code and to
discuss production issues with counsel over the course of several months. NaviStone should be
made to compensate Plaintiff’s counsel for this expenditure. Plaintiff’s counsel also incurred
attorney time to analyze this nonsensical code, discuss with their experts, and prepare this motion
– when non-minified code was available the whole time. Based on a preliminary review, this
time is expected to be no more than $27,000, and likely less. Upon approval from the Court,
Bursor & Fisher will provide all itemized fees and expenses pursuant to Local Rule 37-4(b)(3).

II.    DEFENDANT NAVISTONE, INC.’S POSITION

Issue #1: NaviStone Produced Source Code Alleged to Violate Plaintiff’s Rights.

       Plaintiff has accused NaviStone and co-Defendant New Moosejaw LLC of invading his
privacy through the use of a “wiretap” installed on the pages of Moosejaw’s website. See ECF
No. 43, ¶¶ 15-18. This “wiretap” allegedly sends personally identifying information (PII) to
       Case
         Case
            3:18-cv-06827-VC
               3:18-cv-06827-VCDocument
                                 Document
                                        168-1
                                          112 Filed
                                               Filed04/01/21
                                                     07/29/20 Page
                                                               Page124
                                                                    4 ofof96188
                                                                                                         PAGE 4


NaviStone “in real-time,” and “also scans the visitor’s computer for data files that could reveal
the visitor’s identity.” Id. ¶ 17. These (disputed) allegations do not depend on the subsequent use
of data, e.g., linking such data to names and addresses, but on the alleged interception of
communications “in real-time.” Thus, code written by NaviStone can be grouped into two
buckets: “front end,” which interacts in real-time with a Moosejaw web visitor; and “back end,”
code that later analyzes the collected data, generates reports, and uses those reports to assess the
likelihood of visitor responding favorably to a postcard.
         The “Front End” Code. The front end code consists of JavaScript which the client
(Moosejaw) includes in the code of the pages of its website. It also includes a “data-ingestion”
API (Application Programming Interface) which receives transmissions from that JavaScript.1
This completes the transmission of information to NaviStone. Documents describing this
general operational breakdown have been produced since February; NaviStone produced both of
these sets of code beginning in March; and NaviStone responded diligently and in good faith
when Plaintiff’s counsel has sought clarification or additional information. At any time
NaviStone’s counsel has learned of additional responsive code that falls into these categories, it
has produced it promptly.
         The “Back End” Code. Plaintiff’s counsel did not raise the issue of unproduced “back
end” code until an email sent on July 20, 2020, despite it being clear for months that (1)
NaviStone’s processes involved a front-end data collection side and a back-end analysis side
unrelated to Plaintiff’s claims; (2) NaviStone expressly objected to producing the “back end”
code; and (3) since at least April 30, 2020, NaviStone has been explicit that it was willing to
meet and confer if Plaintiff believed such code was necessary to make his case.
         Plaintiff asserts “NaviStone’s counsel did not argue burden.” NaviStone’s counsel was
not aware of the exact burden to produce the entirety of NaviStone’s code. While Mr. White
testified that code could be pulled quickly, producing it requires extensive review and inspection
of current and prior code to determine what code is pertinent to Moosejaw, what code was
running when, and what code and information relates to non-Moosejaw clients, (requiring
redaction of, e.g., usernames, passwords, and non-Moosejaw client information). NaviStone has
determined this would require between 120-160 hours of employee time, no small matter for a
small start-up. Plaintiff contends that these hours are unnecessary because its experts have signed
the protective order. In WeRide v. Kun Huang, 2019 WL 5722620, *7, (N.D. Cal. Nov 5, 2019),
the Court ordered the production of complete source code repositories to cure the violation of a
preliminary injunction. Here, Plaintiff has not articulated a specific need for this code, let alone
made a timely request; and Plaintiff cannot absolve NaviStone of its obligations to review and
protect confidential information of or relating to third parties.
         Nor is the back end code relevant for certification or damages purposes. See Synopsis,
Inc. v. ATopTech, Inc., 2015 WL 1197705, *4 (N.D. Cal. Mar. 16, 2015) (denying motion to
compel source code duplicative of information already provided and unrelated to damages). To
the extent Plaintiff is seeking to certify a class of individuals who received mailings from
Moosejaw, they have already received that information through a third-party subpoena. Back
end code that scores website visitors’ receptivity to a postcard is not necessary to ascertain a

         1
           Plaintiff claims that NaviStone does not understand the timing of its own code’s operation. Presumably
that refers to deposition testimony where NaviStone employees testified that they did not know the exact timing of
operations on a host website; that is, they could not say in what order NaviStone’s code would execute in relation to
other code hosted on a page. This red herring is not relevant to the front end/back end distinction, which depends
not on the timing of the execution of the JavaScript and API, but on whether the code is operating as a visitor visits
the website or later analyzes previously aggregated data.
      Case
        Case
           3:18-cv-06827-VC
              3:18-cv-06827-VCDocument
                                Document
                                       168-1
                                         112 Filed
                                              Filed04/01/21
                                                    07/29/20 Page
                                                              Page125
                                                                   5 ofof96188
                                                                                          PAGE 5


class of individuals who received mail because that code provides no information about who
received one. Plaintiff is seeking statutory damages for the California Invasion of Privacy Act
claim; and he conceded in his deposition that he could not quantify actual damages for his
common law claims.
        NaviStone has agreed to online sessions with Plaintiff’s experts to help them understand
the operation of its software. It initially agreed to do so at Plaintiff’s request on June 30, 2020,
but Plaintiff withdrew that request the same day. Subsequently, NaviStone proposed such a
session, which will take place on Wednesday, July 29, 2020. If Plaintiff’s experts come away
believing limited sets of additional code are necessary to complete their work, NaviStone will
accommodate reasonable requests. The current unreasonable request amounts to a demand for
essentially all code NaviStone has ever written, which has nothing to do with the alleged
interception of communications asserted by Plaintiff. Producing it would require significant
employee time. And Plaintiff failed to raise the issue until months after NaviStone’s initial
discovery objections were lodged. Plaintiff’s case law from this District is either inapposite or
proves that NaviStone has diligently produced relevant code. See WeRide, 2019 WL 5722620 at
*7 (violation of preliminary injunction); Delphix Corp. v. Actifio, Inc., 2015 WL 5693722 (N.D.
Cal. Sept. 21, 2015) (patent rules dispute); eDirect Publ’g, Inc. v. LiveCareer, Ltd., 2014 WL
2527401 (N.D. Cal. June 4, 2014) (code relevant to patent invalidity); In re Google Litig., 2011
WL 286173 (N.D. Cal. Jan. 27, 2011 (code relevant to patent infringement).

Issue #2: Sanctions Are Unwarranted and Unsubstantiated.

        Plaintiff appears to be arguing that NaviStone should be sanctioned under Fed. R. Civ. P.
37(b)(2)(A), for failure to comply with a discovery order, although he provides no ground or
authority. The record does not support sanctions. See Fortinet, Inc. v. Sophos, Inc., 2015 WL
12856457, *10-*11 (N.D. Cal. Sept. 12, 2015) (Ryu, J.). NaviStone has been prompt to produce
requested source code, and responded diligently and in good faith when Plaintiff’s counsel has
raised questions or NaviStone has discovered new information.
        NaviStone first produced the JavaScript on March 26, 2020. Plaintiff’s counsel did not
raise the “minification” issue for 74 days. If Plaintiff believed the code unreadable, he should
have raised the issue immediately. When he did so, NaviStone’s counsel produced additional
code. On learning of additional JavaScript code, NaviStone produced it promptly. NaviStone
agreed to facilitate counsel-monitored, non-testimonial direct calls between Plaintiff’s experts
and NaviStone engineers. Plaintiff did not schedule one until this week.
        Plaintiff misstates the alleged harm. Minified code is not “nonsensical.” Minification is a
common practice to remove unnecessary elements in code without changing its operations. Free
de-minifiers exist. While these tools would not restore certain variable definitions shortened in
the minification process, the code would present as readable, and Mr. White’s testimony that
minification would make it harder for competitors to analyze the code is of no moment because
NaviStone has offered to answer Plaintiff’s experts’ questions directly. NaviStone has no
interest in hindering Plaintiff’s experts’ analysis; it believes such analysis will be exculpatory.
Plaintiff’s position is also internally contradictory; if the code was deemed “unreadable”—which
NaviStone contests—it was not reasonable to incur nearly $45,000 in fees to analyze it, without
even asking for assistance from NaviStone’s engineers. If, as NaviStone believes, it was relevant
and readable, Plaintiff’s experts would need to take the time to review it. Moreover, fully non-
minified code has been produced with ample time before expert reports are due. In sum,
NaviStone has acted promptly, with diligence, and in good faith, throughout.
     Case
       Case
          3:18-cv-06827-VC
             3:18-cv-06827-VCDocument
                               Document
                                      168-1
                                        112 Filed
                                             Filed04/01/21
                                                   07/29/20 Page
                                                             Page126
                                                                  6 ofof96188
                                                                              PAGE 6




Dated: July 29, 2020                 BURSOR & FISHER, P.A.

                                     By:      /s/ Neal J. Deckant
                                                 Neal J. Deckant

                                     L. Timothy Fisher (State Bar No. 191626)
                                     Joel D. Smith (State Bar No. 244902)
                                     Frederick J. Klorczyk III (State Bar. No. 320783)
                                     Neal J. Deckant (State Bar No. 322946)
                                     1990 North California Boulevard, Suite 940
                                     Walnut Creek, CA 94596
                                     Telephone: (925) 300-4455
                                     Facsimile: (925) 407-2700
                                     E-Mail: ltfisher@bursor.com
                                             jsmith@bursor.com
                                             fklorczyk@bursor.com
                                             ndeckant@bursor.com

                                     Attorneys for Plaintiff

                                         /s/ David W. Bertoni
                                     David W. Bertoni (pro hac vice)
                                     dbertoni@brannlaw.com
                                     David Swetnam-Burland (226216)
                                     dsb@brannlaw.com
                                     Eamonn R.C. Hart (pro hac vice)
                                     ehart@brannlaw.com
                                     BRANN & ISAACSON
                                     184 Main Street, 4th Floor
                                     P.O. Box 3070
                                     Lewiston, ME 04243-3070
                                     Tel.: (207) 786-3566
                                      Fax: (207) 783-9325

                                     Richard Pachter (120069)
                                     richard@pachterlaw.com
                                     LAW OFFICES OF RICHARD PACHTER
                                     555 University Avenue, Suite 200
                                     Sacramento CA 95825
                                     Tel.: (916) 485-1617
                                     Fax: (916) 379-7838

                                     Attorneys for NaviStone, Inc.
     Case
       Case
          3:18-cv-06827-VC
             3:18-cv-06827-VCDocument
                               Document
                                      168-1
                                        112 Filed
                                             Filed04/01/21
                                                   07/29/20 Page
                                                             Page127
                                                                  7 ofof96188
                                                                                          PAGE 7


                 ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1

       I, Neal J. Deckant, attest that concurrence in the filing of this document has been obtained
from each of the other signatories. Executed on July 29, 2020 in Walnut Creek, California.

                                                                    /s/ Neal J. Deckant
                                                                        Neal J. Deckant
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 128 of 188




                                               EXHIBIT 10
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 129 of 188




BRANN & ISAACSON
DAVID W. BERTONI (admitted pro hac vice)
dbertoni@brannlaw.com
DAVID SWETNAM-BURLAND (State Bar No. 226216)
dsb@brannlaw.com
EAMONN R.C. HART (admitted pro hac vice)
ehart@brannlaw.com
184 Main Street
P.O. Box 3070
Lewiston, ME 04243-3070
Tel.: (207) 786-3566
Fax: (207) 783-9325

LAW OFFICES OF RICHARD PACHTER
RICHARD PACHTER (State Bar No. 120069)
richard@pachterlaw.com
500 Capitol Mall, Suite 2200
Sacramento, CA 95814
Tel.: (916) 485-1617
Fax: (916) 379-7838

Attorneys for Defendant NaviStone, Inc.



                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                               SAN FRANCISCO DIVISION


JEREMIAH REVITCH, individually and on
behalf of all others similarly situated,

v.

NEW MOOSEJAW, LLC and NAVISTONE,                    Case No. 3:18-cv-06827-VC
INC.,

DEFENDANTS.




                                           NaviStone, Inc.’s Objections and Responses to
                                           Plaintiff’s First Set of Requests for Inspection
                                                                       3:18-cv-06827-VC
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 130 of 188




                                            RESPONSES

        REQUEST FOR INSPECTION No. 1: The source code repository or repositories and

all source code stored therein used in the development of the NAVISTONE SOFTWARE

(including any associated applications and/or technologies including but not limited to all

website(s), mobile app(s), backend(s)/server(s) and/or any related system(s) or program(s)). The

source code repository or repositories should include all current and previous versions of the

program’s source code, branches, tags, releases, distributions, bundles, archives, internally-tested

products or programs, commercially-released products or programs, and associated historical

developer comments, metadata, and timestamps relating to or associated with the development of

the software and any related applications or technologies.

        OBJECTIONS: NaviStone incorporates each of its general objections by reference.

NaviStone objects to this request as vague, overbroad, unduly burdensome, and disproportionate

to the needs of the case to the extent it requests inspection of one or more repositories of “all source

code stored therein” without regard to whether such software relates to the claims and defenses

asserted in this action. NaviStone further objects to this request as duplicative or redundant to the

extent it requests the inspection of information already produced by NaviStone. NaviStone further

objects to this request as overbroad, unduly burdensome, disproportionate to the needs of the case,

and not relevant to any party’s claim or defense to the extent that it seeks source code that did not

operate on the www.moosejaw.com website during the class period. Other code—for example,

code used on websites of other NaviStone clients, or draft code never deployed—is not relevant to

the claims and defenses in this case and its production for inspection would be unduly burdensome

and disproportionate to the needs of the case.

        RESPONSE: Subject to and without waiving its general and specific objections,

                                                   4 NaviStone, Inc.’s Objections and Responses to
                                                     Plaintiff’s First Set of Requests for Inspection
                                                                                 3:18-cv-06827-VC
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 131 of 188




NaviStone responds that it has already produced any source code that operated in real time on

visitors to www.moosejaw.com. NaviStone accordingly believes that any additional on-site

inspection of this code is unnecessary. However, if Plaintiff disagrees, NaviStone will meet and

confer to discuss (a) the basis of the disagreement and (b) if the parties can resolve this

disagreement. If Plaintiff similarly believes that review of code not already produced is necessary

to his case, NaviStone is similarly willing to meet and confer to (a) discuss the basis of this

contention and (b) if any disagreement can be resolved.

       REQUEST FOR INSPECTION No. 2: In connection with Request #1, all database

schemas describing all tables, all database views, all stored procedures or triggers used, all scripts

that load startup values for data (including seed data, dummy info, sample users, example sets,

lookup tables, or dictionary files), and all scripts or programs used to instantiate the database

(including any/all README or HOWTO files/documentation) if no dump file is provided.

       OBJECTIONS: NaviStone incorporates each of its general objections and each of its

specific objections to Request for Inspection No. 1 by reference.

       RESPONSE: Subject to and without waiving its general and specific objections,

NaviStone refers Plaintiff to its response to Request No. 1, which it incorporates by reference.

       REQUEST FOR INSPECTION No. 3: In connection with Request #1, all production

data associated with the Plaintiff recorded by and/or logged from the live service during the

RELEVANT TIME PERIOD, including but not limited to ALL website(s), mobile app(s),

backend(s)/server(s) and/or any related system(s) or program(s).

       OBJECTIONS: NaviStone incorporates each of its general objections and each of its

specific objections to Request for Inspection No. 1 by reference.

       RESPONSE: Subject to and without waiving its general and specific objections,

                                                  5 NaviStone, Inc.’s Objections and Responses to
                                                    Plaintiff’s First Set of Requests for Inspection
                                                                                3:18-cv-06827-VC
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 132 of 188




NaviStone refers Plaintiff to its response to Request No. 1, which it incorporates by reference.

       REQUEST FOR INSPECTION No. 4: All scripts, recipes, tools, configuration files,

programs, documentation, AND instructions detailing the operation, preparation, installation,

deployment, upgrade, patching, maintenance, OR repair of the NAVISTONE SOFTWARE. In

connection with this Request, please provide any logs or records for each software

deployment/release.

       OBJECTIONS: NaviStone incorporates each of its general objections by reference.

NaviStone objects to this request as vague, overbroad, unduly burdensome, and disproportionate

to the needs of the case to the extent it requests inspection of “[a]ll scripts, recipes, tools,

configuration files, programs, documentation, AND instructions” without regard to whether such

information relates to the claims and defenses asserted in this action. NaviStone further objects to

this request as duplicative or redundant to the extent it requests the inspection of information

already produced by NaviStone. NaviStone further objects to this request as overbroad, unduly

burdensome, disproportionate to the needs of the case, and not relevant to any party’s claim or

defense to the extent that it seeks information relating to source code that did not operate on the

www.moosejaw.com website during the class period. Materials relating to other code—for

example, code used on websites of other NaviStone clients, or draft code never deployed—is not

relevant to the claims and defenses in this case and the production for inspection of information

relating to such code would be unduly burdensome and disproportionate to the needs of the case.

       RESPONSE: Subject to and without waiving its general and specific objections,

NaviStone refers Plaintiff to its response to Request No. 1, which it incorporates by reference.

       REQUEST FOR INSPECTION No. 5: All current and past records or tickets detailing

all bugs, errors, problems, faults, misconfigurations, and performance issues associated with the

                                                 6 NaviStone, Inc.’s Objections and Responses to
                                                   Plaintiff’s First Set of Requests for Inspection
                                                                               3:18-cv-06827-VC
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 133 of 188




development of the NAVISTONE SOFTWARE. Include all correspondence, discussions,

comments, notes, and metadata associated with the foregoing.

       OBJECTIONS: NaviStone incorporates each of its general objections by reference.

NaviStone objects to this request as vague, overbroad, unduly burdensome, and disproportionate

to the needs of the case to the extent it requests inspection of “[a]ll current and past records or

tickets” without regard to whether such information relates to the claims and defenses asserted in

this action. NaviStone further objects to this request as duplicative or redundant to the extent it

requests the inspection of information already produced by NaviStone. NaviStone further objects

to this request as overbroad, unduly burdensome, disproportionate to the needs of the case, and not

relevant to any party’s claim or defense to the extent that it seeks information relating to source

code that did not operate on the www.moosejaw.com website during the class period. Materials

relating to other code—for example, code used on websites of other NaviStone clients, or draft

code never deployed—is not relevant to the claims and defenses in this case and the production

for inspection of information relating to such code would be unduly burdensome and

disproportionate to the needs of the case.

       RESPONSE: Subject to and without waiving its general and specific objections,

NaviStone refers Plaintiff to its response to Request No. 1, which it incorporates by reference.




                                                 7 NaviStone, Inc.’s Objections and Responses to
                                                   Plaintiff’s First Set of Requests for Inspection
                                                                               3:18-cv-06827-VC
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 134 of 188




Dated: April 20, 2020

                                   /s/ David W. Bertoni
                                   David W. Bertoni (pro hac vice)
                                   dbertoni@brannlaw.com
                                   David Swetnam-Burland (226216)
                                   dsb@brannlaw.com
                                   Eamonn R.C. Hart (pro hac vice)
                                   ehart@brannlaw.com
                                   BRANN & ISAACSON
                                   184 Main Street, 4th Floor
                                   P.O. Box 3070
                                   Lewiston, ME 04243-3070
                                   Tel.: (207) 786-3566
                                   Fax: (207) 783-9325

                                   Richard Pachter (120069)
                                   richard@pachterlaw.com
                                   LAW OFFICES OF RICHARD PACHTER
                                   555 University Avenue, Suite 200
                                   Sacramento, CA 95825
                                   Tel.: (916) 485-1617
                                   Fax: (916) 379-7838

                                   Attorneys for NaviStone, Inc.




                                      8 NaviStone, Inc.’s Objections and Responses to
                                        Plaintiff’s First Set of Requests for Inspection
                                                                    3:18-cv-06827-VC
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 135 of 188




                                               EXHIBIT 11
               Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 136 of 188




                                           Cybersecurity Questionnaire

                                              Data Collection Phase



           •    Technology

                   •   Change Control

                          •   We use GitHub for code repository. Releases are managed by a single
                              admin.

                          •   AWS account has limited access (3 possible admins)

                          •   Databases are managed through user permissions.

                   •   System Patching

                          •   Applied manually on servers

                          •   Desktops are managed by third party

                   •   Mobile Device Management

                          •   none

                   •   WAP. Network Architecture and Control

                          •   Outsourced and managed by third party

                   •   Application Security Process & Documentation

                          •   none

                   •   Coding Standards

                          •   Beginning to use test driven design

                          •   Follow XP principles

                          •   Use kanban to manage software development following lean/agile
                              principles

                   •   Secure Code Review

                          •   Not currently

                   •   System Hardening Standards

                          •   Not currently



EXH IBIT

25
                                                                                           NAVISTONE 004818
    Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 137 of 188




•    Governance & Policy

        •   Risk Policy, Security Policy, Privacy Policy

               •   Risk Policy- we do not have a written or expressed Risk Policy

               •   Security Policy- Refer to Appendix A

               •   Privacy Policy - Refer to Appendix B

        •   Business Continuity Governance

               •   NaviStone does not have a written Business Continuity Governance
                   policy. However, we build redundancy within our systems whenever
                   possible or necessary. For example, we keep our OneTag Java Scrip
                   Libraries deployed across a CacheFly infrastructure and we have
                   redundancy in the servers running the data ingestion API.

               •   We monitor our data acquisition by client on a real-time basis. We have
                   established monitoring and alarms where we can tell within a reasonable
                   time window (1 hour max) if a particular client has stopped collecting
                   data. When an event is triggered we have a loosely articulated
                   procedure for troubleshooting and escalation within our team.

        •   Disaster Recovery

               •   NaviStone does not have a written Disaster Recovery Policy. NaviStone
                   relies on AWS back-ups if recovery is necessary. Regardless, the data
                   NaviStone collects from its client is not mission critical so data losses are
                   not of significant consequences to the business.

               •   One key and critical component of how we operate is with a "First Do No
                   Harm" policy and approach to our data acquisition. So, if our systems
                   were to totally fail, we want to make sure there are no implications or
                   consequences to our client systems serving our tag.

        •   Information Security Incident Management Policy/ Procedure

               •   NaviStone currently does not have a written policy or procedure. We are
                   not actively monitoring logs or events so we would not know if a security
                   incident has happened.

        •   Privacy Governance

               •   We do not have a written Privacy Governance policy. However, we are
                   very sensitive to possible issues that may violate the tenet of our current
                   Privacy Policy as stated in Appendix B. When in doubt, we consult with




                                                                                      NAVISTONE 004819
    Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 138 of 188




                   outside counsel at a boutique law firm specializing in privacy matters for
                   direct marketers. We also engage in detail discussions with our partner
                   Neustar. Numerous times we have taken ideas and/or issues up to their
                   internal Privacy Officer for scrutiny and approval.

        •   Privacy Data flow

               •   Refer to Appendix C diagram and description.

        •   Privacy incident notification

               •   NaviStone does not have an incident notification policy or procedure.

        •   Training - Security Awareness, Privacy Awareness, Acceptable use,
            Confidentiality, Code of Conduct.

               •   Security Awareness- we follow common sense and procedures to
                   support our policy as outline in Appendix A. However, we do not have
                   written training materials or procedures.

               •   Privacy Awareness - similarly with the policy as outlined in Appendix B.

               •   Acceptable use - nothing here.

               •   Confidentiality - We have written employee contracts with
                   confidentiality clauses and expectations and have confidentiality included
                   in our Statement of Works signed with clients. When evaluating or
                   considering resellers or suppliers we always execute mutual Non-
                   Disclosure Agreements.

               •   Code of Conduct - Refer to Appendix D.

•    Supply Chain and Third Party Partners

        •   SLA's and Cloud Provider Agreements

               •   Refer to Appendix E for Amazon's Cloud Customer Service Agreement

        •   Supplier Selection and Risk Assessment Process

               •   We continuously evaluate vendor and supplier relationships from the
                   perspective of enhancing our business and delivering better customer
                   value. We currently do not have a Risk Assessment Process used during
                   the evaluation or selection of clients.

        •   Risk Monitoring, Reporting and Tracking

               •   We do not have a current Risk Monitoring, Reporting and Tracking policy,
                   process and/or procure in place.




                                                                                   NAVISTONE 004820
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 139 of 188




    •   Contract Clauses

           •   We have various contracts in place with vendors and/or suppliers so it is
               particularly hard to generalize terms on contract clauses. However, as a
               matter of policy and risk management, we will always look to include
               confidentiality, mutual indemnification and limitation of liability clauses
               in every contract.

    •   Third Party Privacy Agreements

           •   We currently do not have Third Party Privacy Agreements in place,
               although we are in current discussions and negotiations with Neustar for
               a separate privacy agreement from our current commercial agreement.

    •   Insurance

           •   Currently, we only have a General Liability insurance policy in place with
               a $1 M limit per incident and a $2 M aggregate.

           •   We have evaluated E&O insurance policies which include cybersecurity
               riders but have not yet purchased any such policy.




                                                                                NAVISTONE 004821
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 140 of 188




                                             Appendix A

                                   NaviStone Security Highlights

Purpose:

The purpose of this document is to provide high-level bullet point highlights of NaviStone's
security practices and safeguards implemented with our Amazon Web Services (AWS)
infrastructure.

NaviStone's Cloud Infrastructure:

   •    NaviStone uses AWS to collect, store and process the browsing data collected from
        client's websites.
   •    AWS provides built-in security protections for their infrastructure as part of their
        service. NaviStone relies on AWS Shared Responsibility security model where AWS
        provides the security "OF" the Cloud while NaviStone controls security "IN" the Cloud.
   •    Navistone's AWS systems and data reside inside a Virtual Private Cloud (VPC) which is
        not open to or accessible via the Internet. Refer to VPC diagram below.

NaviStone Access Control:

   •    Access to NaviStone's VPC in AWS is tightly controlled with a range of private IP
        addresses accessible only via a Virtual Private Network (VPN) client installed in the
        users' computers.
   •    The VPN software logins are authenticated with passwords controlled server-side.
   •    In addition to VPN access, access to databases within the VPC are password protected at
        the individual user level to provide an additional layer of data security.


NaviStone Access Privileges:

   •    NaviStone uses identity and access management controls to ensure that only authorized
        and authenticated users are able to access the VPC, and only in a manner that is
        intended.
   •    NaviStone use the principle of "least privilege" to ensure that authenticated identities
        are only permitted to perform the most minimal set of functions necessary to fulfill a
        specific task, while balancing usability and efficiency. This principle limits the blast
        radius - or potential impact - of inappropriate use of valid credentials.




                                                                                           NAVISTONE 004822
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 141 of 188




                          NaviStone's VPC Diagram
                               ( Confidential)




                                                               NAVISTONE 004823
    Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 142 of 188




                                          Appendix B

                                   Privacy Policy Highlights

•    The majority of NaviStone's clients use the company to send physical mail
     advertisements-catalogs or postcards-to consumers who are not on their mailing
     lists, but who have visited their websites. NaviStone does so while keeping the
     identities of those persons secret from both NaviStone and its retailer clients. It is up to
     consumers, if they decided to respond to the mailing, to provide their personal
     information, including their names and addresses, to the retailer. If not, they remain
     anonymous.
•    The information NaviStone collects on behalf of a client relates only to the behavior of
     visitors to that client's own websites. At NaviStone, browsing data is segregated by
     client website and is not combined with any information about other retailers and their
     websites. Nor does NaviStone use data obtained in connection with its work for one
     client in its work for any other client. The data it collects is not available for sale or for
     use by any party other than the client for which it was collected.
•    Under the Services Agreement with NaviStone, a client must warrant and represent that
     it is "in full compliance with all applicable laws and marketing regulations regarding the
     privacy of its customers and the collection, use and disclosure of its customers'
     information," and that it has "procured all necessary approvals required for the
     performance of this Agreement, including NaviStone's use of Client data." In addition,
     NaviStone's retailer clients warrant that their website "includes a clear and conspicuous
     link to its privacy policy," and each agree to include in that policy an accurate disclosure
     of the collection and use of information in connection with NaviStone's direct mail
     program-which disclosure must give visitors the right to opt-out of receiving direct
     mail promotions.
•    NaviStone maintains consumer anonymity through an arrangement with an unrelated
     third-party company, Neustar, Inc. ("Neustar"). Neustar maintains a database of
     individuals who voluntarily provided their names and mailing addresses after being
     advised via privacy policies that (1) this information would be shared with third parties
     for marketing purposes; and (2) they could opt out of receiving such third-party
     marketing. Only website visitors who satisfy both of these conditions are eligible to be
     sent a direct mail promotion under NaviStone's program. Neustar keeps these names
     and addresses secret from both NaviStone and its clients. It assembles the mailing list
     for each promotion and sends that list, on a confidential basis, to the third-party mailing
     house responsible for sending the promotion.
•    NaviStone's scoring system helps keep unproductive catalogs and postcards out of the
     marketing ecosystem by anticipating which visitors are more likely to welcome and
     respond to a direct mail promotion from the retailer they visited. This goal is furthered




                                                                                         NAVISTONE 004824
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 143 of 188




 by the removal from all mailing lists of individuals appearing on either the retailer's own
 "do not mail" list or the industry-wide "do not mail" list maintained by the Data &
 Marketing Association ("DMA"). Finally, lists generated under the NaviStone program
 are further scrubbed against an industry-standard, third-party compilation of names and
 addresses warranted as eligible for direct mail promotion. Persons not appearing on
 this list are removed.




                                                                                 NAVISTONE 004825
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 144 of 188




                                               Appendix C

                                 High-Level Data Process Flow




                                                        8      NaviStone®




                                                         -~-
                                                         ):::)JavaScr~                        •
  Anonymous Browser A




                                          E-commerce Website                                           NaviStone® Cookie ID's
                                                                                                    & Browsing Data Cloud Server




   Anonymous Browser B                                                                                              I
                                             Data Cookie Network:
                                             ID to Postal Address
                                                                                                               Model




      Audience of names and
         postal addresses


                                                                                                  Postal Delivery
                                                                    Final Printer Processor
                               Merge/ Purge Processor
                                    FTP Server




Two anonymous browsers (points A and B) connect to a website over the internet (point C).
The website has installed the NaviStone single line of JavaScript code called OneTag. The
OneTag is customized to map client-specific web data elements into a multi-tenant database
environment.

The OneTag javascript executes an application that interprets the page types, urls and actions
from a particular website and maps these to the appropriate data tables and fields in our data
warehouse.

Many tagging applications rely on the client to map data to a data scheme. This is a laborious
and involved process that requires skilled IT resources. OneTag solves this complexity problem
with a server side process that generates JavaScript code on the fly customized to the client's
web site. The code uses Regex to search for patterns in the page text. When it matches a




                                                                                                                    NAVISTONE 004826
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 145 of 188




pattern, the tag maps data into the appropriate data fields. For fields where no patters are
found, the tag allows for custom pattern definition.

When OneTag code executes (point D) it first check for prior site activity by looking the
NaviStone first party cookie. If it does not exist, it creates the cookie and logs the new Visitor
ID. If it does exist, we read the Visitor ID from the cookie.

In cases where a single site uses more than one domain, all first party cookies created are
distinctively different so they look like two different visitors. In order to link these two first
party cookies to the same visitor session, we first perform a look-up to our Universal ID. If not
found, we create a temporary match key that is a combination of IP address, user agent and
various browser-specific variables and is also time specific.

At this time, we begin collecting the website data based on the visitor activity. Sample data
collected from the visitor session include browser type, URL, user agent, IP address, email
address, land address, pages visited and visit actions. Some of these actions could include
button clicks, form submissions, conversions and collection of conversion data.

During this data collection process, the tag makes a call to our data partner networks (point F)
to check whether or not the data network has a mailing address (postal or email).

The data collected is encoded and sent to our API. The API decodes and saves data to our data
warehouse for storage and analysis (point E).

When the API executes (point E) it first check for prior cross-site activity by looking the
NaviStone third party cookie. If it does not exist, it creates the cookie and logs the new
Universal Visitor ID. If it does exist, we read the Universal Visitor ID from the cookie.

Nightly, the raw data collected in the multi-tenant database, is aggregated first by Visitor ID and
by client web site. While the OneTag collects over 200 different data elements, only a subset is
summarized.

The dependent variable of the multi-variate regression model is response to a direct mail piece.
The variables used to-date are months since last visit, number of products visited, number of
carts started, total number of visits in the last twelve months and mail order activity in the last
36 month [in the future we will include other variables that will model activity for retail and
non-retail sectors more accurately].

[In addition to web browsing data we will include data from other sources in the model such as
demographics, purchase data and social media activity].

Score results are separated into two audiences: records known to be already on a client's CRM
file (house file) and the balance (prospecting). The prospecting audience is filtered by our
ability to find a name and address of the visitor, either through our own data or through the
data partner network.




                                                                                          NAVISTONE 004827
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 146 of 188




Following modeling results and in consultation with the clients, we recommend the audience to
be mailed down to a specific model score (aggregated by segments). Browser A is selected
because it has a very high score while browser Bis not selected because the score is below a
threshold determined by the client. The score of browser B indicates that it will not respond at
a sufficient rate to justify the expense of a direct mail piece.

For example, browser A started a cart, viewed six different products across three visits, the last
at which occurred within the last week. Browser B did not start a cart, never viewed a product,
visited only once seven months ago.

For the prospect audience segments selected by the client we fulfill first from our own datasets,
then cascade through different data partner networks based on cost to acquire the name and
mailing address (point I).

The prospect name and mailing address is then sent to a third party data processor (point J) for
merging with other audiences being mailed by the client. The third party data processor
supplies a de-duplicated list of all audiences being mailed by a client to a printer so that the
name and addresses can be applied to a direct mail piece (point K). The printer enters the
addressed direct mail pieces into the postal system for delivery (point L).

At no point in this process are the names and addresses from anonymous browsers provided to
the client.




                                                                                        NAVISTONE 004828
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 147 of 188




                                             Appendix D

                      Code of Conduct as stated in our Employee Handbook



Standards of Performance and Conduct

Like other organizations, we require order and discipline to succeed and to promote efficiency,
productivity, and cooperation among employees. For this reason, we think it is helpful to
identify some examples of types of conduct that are impermissible and that may therefore lead
to disciplinary action, possibly including immediate discharge:

   •    Refusing to accept appropriate work assignments or refusing to perform tasks assigned
        by a supervisor in the appropriate manner.
   •    Refusing to follow your manager's work instructions or directions, or engaging in
        insubordination.
   •    Conducting personal business, including outside employment, on working time or with
        company equipment, supplies, materials, or products, without management approval.
   •    Possessing or using weapons, dangerous or unauthorized materials, liquor (unless
        authorized), or illicit drugs in the workplace. (This is not to be read as interfering with a
        legal right, in those states that recognize such a right, to store lawfully possessed
        firearms in one's vehicle while it is in an employer- provided parking area.)
   •    Sleeping or being impaired by alcohol, illegal drugs, or intoxicants while on company
        property, while on duty, or while operating a vehicle or potentially dangerous
        equipment leased or owned by the company.
   •    Falsifying information, including time or expense reports; intentionally "punching"
        another employee's time card; removing or destroying any time-keeping record without
        authorization.
   •    Damaging, destroying, removing without authority, or failing to return any property
        (physical or intellectual) belonging to the company, fellow employees, customers, or
        anyone on company property.
   •    Fighting, horseplay, practical jokes, or other unsafe conduct that could endanger any
        employee, contractor, customer, or vendor of or visitor to the company.
   •    Violence, threats of violence or intimidation, bullying, or coercing any employee,
        contractor, customer, or vendor of or visitor to your company, including by use of
        abusive or vulgar language.
   •    Engaging in any unlawful harassment or discrimination against a co-worker, customer,
        or vendor.
   •    Engaging in illegal activities or conduct that poses a health or safety hazard, including
        smoking in non-smoking areas.




                                                                                           NAVISTONE 004829
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 148 of 188




   •    Soliciting or accepting gratuities from customers or vendors.
   •    Holding unauthorized gatherings in work areas during working time, or admitting
        unauthorized persons into the work place, unless allowed to do so by law.
   •    Releasing without authorization Confidential Information as defined in this handbook.
   •    Violation of any company rule, practice, or policy, including any policy in this handbook.
   •    Unsatisfactory performance of job duties.

As already noted, the above is not a comprehensive list of all types of impermissible conduct
and performance, and nothing in this handbook (including this policy) alters the at-will
employment policy.

Code of Business Ethics and Conduct (Code)

This Code applies to you only if you are a worksite employee whose company does not have its
own such Code. Tri Net corporate colleagues are subject to a different Code which they may
access via the TriNet platform.

Your company has a responsibility to conduct its business in strict compliance with all
applicable laws and regulations, and it is the company's policy to do so. Your company
therefore expects employees to act in accordance with the highest standards of business ethics
both on and off company premises, to avoid any appearance of impropriety, and to observe all
applicable laws and regulations while conducting business on the company's behalf.

You are expected to abide by the spirit as well as the letter of this Code. You are also expected
to cooperate with any inquiries or investigations concerning a possible or suspected violation of
this Code, unless you are informed at the time of the investigation that your participation is
voluntary. Any employee's failure to fulfill his or her responsibilities under this Code may result
in disciplinary action, up to and including immediate termination of employment.

Ethical Standards

Your company is committed to conducting business in a fair and open manner within the spirit
and letter of the law, with the highest regard for customers, the community, and employees.
Your company's success depends not only on the knowledge, skills, and abilities of employees,
but also on their performance of work with sound judgment, self-discipline, common sense,
and integrity. As such, all employees are required to maintain and uphold the following
common ethical standards, in all aspects of their work:

   •    To pursue company objectives in all of your work in a manner that does not conflict with
        the integrity of the company or the public interest;
   •    To be truthful and accurate in performing job functions;
   •    To protect Confidential Information as defined in this handbook;
   •    To observe all laws, regulations, ordinances, and rules applicable to the operation of the
        business;




                                                                                        NAVISTONE 004830
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 149 of 188




   •    To maintain honest and fair relationships with all company vendors;
   •    To ensure quality and value in the company's products/services and relationships with
        customers and vendors; and
   •    To avoid, during the course of your employment, any situations that may engender any
        conflict between the personal interests of employees and the exercise of discretionary
        decisions on behalf of the company.

Conflicts of Interest

Your company insists on the undivided loyalty of all employees, including management and
non- management staff, in the performance of all job functions. Therefore, employees must not
engage in any conduct, and must avoid situations, that would create an actual or potential
conflict of interest in performing your job or create the appearance of such a conflict.

Conflicts of interest arise in work situations when an employee's personal activity or personal
interest is contrary to the interests of the company. These personal activities or interests may
influence the employee's judgment, causing the employee to make decisions on behalf of the
company based upon the potential for personal gain, rather than in the best interests of the
company.

To prevent conflicts of interest, the following behavior is deemed unacceptable and unethical,
except to the extent the law provides otherwise:

   •    Receiving or giving of merchandise, money, services, travel, accommodations, or lavish
        entertainment that might appear to have been given to influence a business decision.
        Gifts offered or received at any time in your capacity as an employee or representative
        of the company that are of more than minimal or token value shall not be accepted and
        shall be returned to the sender with an appropriate explanatory note or letter.
   •    Maintaining personal, business, or financial relationships with a customer or vendor
        where the employee has control or influence over the company's relationship with that
        customer or vendor. For example, employees should not borrow from or lend personal
        funds to a customer or vendor of the employee's division.
   •    Using information developed or learned on the job for personal or familial benefit. This
        includes the use of company databases, financial information, and intellectual property.
   •    Maintaining outside directorship, employment, or political office that might appear to or
        actually conflict or compete with an employee's responsibilities.
   •    Conducting company business with, or using position or authority to influence the
        company to conduct business with, family members.
   •    Unauthorized sharing of Confidential Information, as defined in this handbook, or
        proprietary company-related information with business associates or representatives of
        other companies.




                                                                                       NAVISTONE 004831
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 150 of 188




The list above serves only to illustrate sources of possible conflicts of interest and does not
constitute a complete list of all the situations that may result in a conflict of interest.

Ultimately, it is the responsibility of each employee to avoid any situation that could affect
his/her ability to judge situations independently and objectively on behalf of the company, and
any situation that could even appear to be a conflict of interest. It is important to note that
under certain circumstances, conflicts of interest can amount to violations of criminal law. Any
doubts should be resolved in a discussion with your manager, Tri Net HR or your company's
legal counsel.




                                                                                         NAVISTONE 004832
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 151 of 188




                                            Appendix E

                                AWS Cloud Customer Agreement



A WS Customer Agreement
This AWS Customer Agreement (this "Agreement") contains the terms and conditions that
govern your access to and use of the Service Offerings (as defined below) and is an agreement
between Amazon Web Services, Inc. ("AWS," "we," "us," or "our") and you or the entity you
represent ("you"). This Agreement takes effect when you click an "I Accept" button or check
box presented with these terms or, if earlier, when you use any of the Service Offerings (the
"Effective Date"). You represent to us that you are lawfully able to enter into contracts (e.g.,
you are not a minor). If you are entering into this Agreement for an entity, such as the company
you work for, you represent to us that you have legal authority to bind that entity. Please see
Section 14 for definitions of certain capitalized terms used in this Agreement.

1. Use of the Service Offerings.

1.1 Generally. You may access and use the Service Offerings in accordance with this
Agreement. Service Level Agreements may apply to certain Service Offerings. You will adhere
to all laws, rules, and regulations applicable to your use of the Service Offerings, including the
Service Terms, the Acceptable Use Policy and the other Policies as defined in Section 14.

1.2 Your Account. To access the Services, you must create an A WS account associated with a
valid e-mail address. Unless explicitly permitted by the Service Terms, you may only create one
account per email address. You are responsible for all activities that occur under your account,
regardless of whether the activities are undertaken by you, your employees or a third party
(including your contractors or agents) and, except to the extent caused by our breach of this
Agreement, we and our affiliates are not responsible for unauthorized access to your account.
You will contact us immediately if you believe an unauthorized third party may be using your
account or if your account information is lost or stolen. You may terminate your account and this
Agreement at any time in accordance with Section 7.

1.3 Support to You. If you would like support for the Services other than the support we
generally provide to other users of the Services without charge, you may enroll for customer
support in accordance with the terms of the A WS Support Guidelines.

1.4 Third Party Content. Third Party Content, such as software applications provided by third
parties, may be made available directly to you by other companies or individuals under separate
terms and conditions, including separate fees and charges. Because we may not have tested or
screened the Third Party Content, your use of any Third Party Content is at your sole risk.

2. Changes.




                                                                                         NAVISTONE 004833
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 152 of 188




2.1 To the Service Offerings. We may change, discontinue, or deprecate any of the Service
Offerings (including the Service Offerings as a whole) or change or remove features or
functionality of the Service Offerings from time to time. We will notify you of any material
change to or discontinuation of the Service Offerings.

2.2 To the APis. We may change, discontinue or deprecate any APis for the Services from time
to time but will use commercially reasonable efforts to continue supporting the previous version
of any API changed, discontinued, or deprecated for 12 months after the change, discontinuation,
or deprecation (except if doing so (a) would pose a security or intellectual property issue, (b) is
economically or technically burdensome, or (c) is needed to comply with the law or requests of
governmental entities).

2.3 To the Service Level Agreements. We may change, discontinue or add Service Level
Agreements from time to time in accordance with Section 12.

3. Security and Data Privacy.

3.1 AWS Security. Without limiting Section 10 or your obligations under Section 4.2, we will
implement reasonable and appropriate measures designed to help you secure Your Content
against accidental or unlawful loss, access or disclosure.

3.2 Data Privacy. You may specify the A WS regions in which Your Content will be stored. You
consent to the storage of Your Content in, and transfer of Your Content into, the A WS regions
you select. We will not access or use Your Content except as necessary to maintain or provide
the Service Offerings, or as necessary to comply with the law or a binding order of a
governmental body. We will not (a) disclose Your Content to any government or third party or
(b) subject to Section 3.3, move Your Content from the AWS regions selected by you; except in
each case as necessary to comply with the law or a binding order of a governmental body. Unless
it would violate the law or a binding order of a governmental body, we will give you notice of
any legal requirement or order referred to in this Section 3.2. We will only use your Account
Information in accordance with the Privacy Policy, and you consent to such usage. The Privacy
Policy does not apply to Your Content.

3.3 Service Attributes. To provide billing and administration services, we may process Service
Attributes in the A WS region( s) where you use the Service Offerings and the A WS regions in the
United States. To provide you with support services initiated by you and investigate fraud, abuse
or violations of this Agreement, we may process Service Attributes where we maintain our
support and investigation personnel.

4. Your Responsibilities

4.1 Your Content. You are solely responsible for the development, content, operation,
maintenance, and use of Your Content. For example, you are solely responsible for:

(a) the technical operation of Your Content, including ensuring that calls you make to any
Service are compatible with then-current APis for that Service;




                                                                                        NAVISTONE 004834
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 153 of 188




(b) compliance of Your Content with the Acceptable Use Policy, the other Policies, and the law;

(c) any claims relating to Your Content; and

(d) properly handling and processing notices sent to you (or any of your affiliates) by any person
claiming that Your Content violate such person's rights, including notices pursuant to the Digital
Millennium Copyright Act.

4.2 Other Security and Backup. You are responsible for properly configuring and using the
Service Offerings and taking your own steps to maintain appropriate security, protection and
backup of Your Content, which may include the use of encryption technology to protect Your
Content from unauthorized access and routine archiving Your Content. A WS log-in credentials
and private keys generated by the Services are for your internal use only and you may not sell,
transfer or sublicense them to any other entity or person, except that you may disclose your
private key to your agents and subcontractors performing work on your behalf.

4.3 End User Violations. You will be deemed to have taken any action that you permit, assist or
facilitate any person or entity to take related to this Agreement, Your Content or use of the
Service Offerings. You are responsible for End Users' use of Your Content and the Service
Offerings. You will ensure that all End Users comply with your obligations under this
Agreement and that the terms of your agreement with each End User are consistent with this
Agreement. If you become aware of any violation of your obligations under this Agreement by
an End User, you will immediately terminate such End User's access to Your Content and the
Service Offerings.

4.4 End User Support. You are responsible for providing customer service (if any) to End
Users. We do not provide any support or services to End Users unless we have a separate
agreement with you or an End User obligating us to provide support or services.

5. Fees and Payment

5.1. Service Fees. We calculate and bill fees and charges monthly. We may bill you more
frequently for fees accrued if we suspect that your account is fraudulent or at risk of non-
payment. You will pay us the applicable fees and charges for use of the Service Offerings as
described on the A WS Site using one of the payment methods we support. All amounts payable
under this Agreement will be made without setoff or counterclaim, and without any deduction or
withholding. Fees and charges for any new Service or new feature of a Service will be effective
when we post updated fees and charges on the A WS Site unless we expressly state otherwise in a
notice. We may increase or add new fees and charges for any existing Services by giving you at
least 30 days' advance notice. We may charge you interest at the rate of 1.5% per month (or the
highest rate permitted by law, ifless) on all late payments.

5.2 Taxes. All fees and charges payable by you are exclusive of applicable taxes and duties,
including VAT and applicable sales tax. You will provide us any information we reasonably
request to determine whether we are obligated to collect VAT from you, including your VAT
identification number. If you are legally entitled to an exemption from any sales, use, or similar




                                                                                         NAVISTONE 004835
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 154 of 188




transaction tax, you are responsible for providing us with legally-sufficient tax exemption
certificates for each taxing jurisdiction. We will apply the tax exemption certificates to charges
under your account occurring after the date we receive the tax exemption certificates. If any
deduction or withholding is required by law, you will notify us and will pay us any additional
amounts necessary to ensure that the net amount that we receive, after any deduction and
withholding, equals the amount we would have received if no deduction or withholding had been
required. Additionally, you will provide us with documentation showing that the withheld and
deducted amounts have been paid to the relevant taxing authority.

6. Temporary Suspension

6.1 Generally. We may suspend your or any End User's right to access or use any portion or all
of the Service Offerings immediately upon notice to you ifwe determine:

(a) your or an End User's use of or registration for the Service Offerings (i) poses a security risk
to the Service Offerings or any third party, (ii) may adversely impact the Service Offerings or the
systems or Content of any other A WS customer, (iii) may subject us, our affiliates, or any third
party to liability, or (iv) may be fraudulent;

(b) you are, or any End User is, in breach of this Agreement, including if you are delinquent on
your payment obligations for more than 15 days; or

(c) you have ceased to operate in the ordinary course, made an assignment for the benefit of
creditors or similar disposition of your assets, or become the subject of any bankruptcy,
reorganization, liquidation, dissolution or similar proceeding.

6.2 Effect of Suspension. If we suspend your right to access or use any portion or all of the
Service Offerings:

(a) you remain responsible for all fees and charges you have incurred through the date of
suspension;

(b) you remain responsible for any applicable fees and charges for any Service Offerings to
which you continue to have access, as well as applicable data storage fees and charges, and fees
and charges for in-process tasks completed after the date of suspension;

(c) you will not be entitled to any service credits under the Service Level Agreements for any
period of suspension; and

(d) we will not erase any of Your Content as a result of your suspension, except as specified
elsewhere in this Agreement.

Our right to suspend your or any End User's right to access or use the Service Offerings is in
addition to our right to terminate this Agreement pursuant to Section 7.2.

7. Term; Termination




                                                                                         NAVISTONE 004836
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 155 of 188




7.1. Term. The term of this Agreement will commence on the Effective Date and will remain in
effect until terminated by you or us in accordance with Section 7.2.

7.2 Termination.

(a) Termination for Convenience. You may terminate this Agreement for any reason by: (i)
providing us notice and (ii) closing your account for all Services for which we provide an
account closing mechanism. We may terminate this Agreement for any reason by providing you
30 days advance notice.

(b) Termination for Cause.

      (i) By Either Party. Either party may terminate this Agreement for cause upon 30 days
      advance notice to the other party if there is any material default or breach of this
      Agreement by the other party, unless the defaulting party has cured the material default or
      breach within the 30 day notice period.

      (ii) By Us. We may also terminate this Agreement immediately upon notice to you (A) for
      cause, if any act or omission by you or any End User results in a suspension described in
      Section 6.1, (B) if our relationship with a third party partner who provides software or
      other technology we use to provide the Service Offerings expires, terminates or requires us
      to change the way we provide the software or other technology as part of the Services, (c)
      if we believe providing the Services could create a substantial economic or technical
      burden or material security risk for us, (D) in order to comply with the law or requests of
      governmental entities, or (E) if we determine use of the Service Offerings by you or any
      End Users or our provision of any of the Services to you or any End Users has become
      impractical or unfeasible for any legal or regulatory reason.

7.3. Effect of Termination.

(a) Generally. Upon any termination of this Agreement:

      (i) all your rights under this Agreement immediately terminate;

      (ii) you remain responsible for all fees and charges you have incurred through the date of
      termination, including fees and charges for in-process tasks completed after the date of
      termination;

      (iii) you will immediately return or, if instructed by us, destroy all A WS Content in your
      possession; and

      (iv) Sections 4.1, 5.2, 7.3, 8 (except the license granted to you in Section 8.4), 9, 10, 11, 13
      and 14 will continue to apply in accordance with their terms.

(b) Post-Termination Assistance. Unless we terminate your use of the Service Offerings pursuant
to Section 7.2(b ), during the 30 days following termination:




                                                                                           NAVISTONE 004837
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 156 of 188




      (i) we will not erase any of Your Content as a result of the termination;

      (ii) you may retrieve Your Content from the Services only if you have paid any charges for
      any post-termination use of the Service Offerings and all other amounts due; and

      (iii) we will provide you with the same post-termination data retrieval assistance that we
      generally make available to all customers.

Any additional post-termination assistance from us is subject to mutual agreement by you and us.

8. Proprietary Rights

8.1 Your Content. As between you and us, you or your licensors own all right, title, and interest
in and to Your Content. Except as provided in this Section 8, we obtain no rights under this
Agreement from you or your licensors to Your Content, including any related intellectual
property rights. You consent to our use of Your Content to provide the Service Offerings to you
and any End Users.

8.2 Your Submissions. Your Submissions will be governed by the terms of the Apache Software
License, unless you specify one of our other supported licenses at the time you submit Your
Submission.

8.3 Adequate Rights. You represent and warrant to us that: (a) you or your licensors own all
right, title, and interest in and to Your Content and Your Submissions; (b) you have all rights in
Your Content and Your Submissions necessary to grant the rights contemplated by this
Agreement; and (c) none of Your Content, Your Submissions or End Users' use of Your
Content, Your Submissions or the Services Offerings will violate the Acceptable Use Policy.

8.4 Service Offerings License. As between you and us, we or our affiliates or licensors own and
reserve all right, title, and interest in and to the Service Offerings. We grant you a limited,
revocable, non-exclusive, non-sublicensable, non-transferrable license to do the following during
the Term: (i) access and use the Services solely in accordance with this Agreement; and (ii) copy
and use the A WS Content solely in connection with your permitted use of the Services. Except
as provided in this Section 8.4, you obtain no rights under this Agreement from us or our
licensors to the Service Offerings, including any related intellectual property rights. Some A WS
Content may be provided to you under a separate license, such as the Apache Software License
or other open source license. In the event of a conflict between this Agreement and any separate
license, the separate license will prevail with respect to that A WS Content.

8.5 License Restrictions. Neither you nor any End User may use the Service Offerings in any
manner or for any purpose other than as expressly permitted by this Agreement. Neither you nor
any End User may, or may attempt to, (a) modify, alter, tamper with, repair, or otherwise create
derivative works of any software included in the Service Offerings (except to the extent software
included in the Service Offerings are provided to you under a separate license that expressly
permits the creation of derivative works), (b) reverse engineer, disassemble, or decompile the
Service Offerings or apply any other process or procedure to derive the source code of any




                                                                                         NAVISTONE 004838
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 157 of 188




software included in the Service Offerings, (c) access or use the Service Offerings in a way
intended to avoid incurring fees or exceeding usage limits or quotas, or (d) resell or sub license
the Service Offerings. All licenses granted to you in this Agreement are conditional on your
continued compliance this Agreement, and will immediately and automatically terminate if you
do not comply with any term or condition of this Agreement. During and after the Term, you will
not assert, nor will you authorize, assist, or encourage any third party to assert, against us or any
of our affiliates, customers, vendors, business partners, or licensors, any patent infringement or
other intellectual property infringement claim regarding any Service Offerings you have used.
You may only use the A WS Marks in accordance with the Trademark Use Guidelines.

8.6 Suggestions. If you provide any Suggestions to us or our affiliates, we will own all right,
title, and interest in and to the Suggestions, even if you have designated the Suggestions as
confidential. We and our affiliates will be entitled to use the Suggestions without restriction. You
hereby irrevocably assign to us all right, title, and interest in and to the Suggestions and agree to
provide us any assistance we may require to document, perfect, and maintain our rights in the
Suggestions.

9. Indemnification.

9.1. General. You will defend, indemnify, and hold harmless us, our affiliates and licensors, and
each of their respective employees, officers, directors, and representatives from and against any
claims, damages, losses, liabilities, costs, and expenses (including reasonable attorneys' fees)
arising out of or relating to any third party claim concerning: (a) your or any End Users' use of
the Service Offerings (including any activities under your AWS account and use by your
employees and personnel); (b) breach of this Agreement or violation of applicable law by you or
any End User; (c) Your Content or the combination of Your Content with other applications,
content or processes, including any claim involving alleged infringement or misappropriation of
third-party rights by Your Content or by the use, development, design, production, advertising or
marketing of Your Content; or (d) a dispute between you and any End User. Ifwe or our
affiliates are obligated to respond to a third party subpoena or other compulsory legal order or
process described above, you will also reimburse us for reasonable attorneys' fees, as well as our
employees' and contractors' time and materials spent responding to the third party subpoena or
other compulsory legal order or process at our then-current hourly rates.

9.2. Process. We will promptly notify you of any claim subject to Section 9 .1, but our failure to
promptly notify you will only affect your obligations under Section 9 .1 to the extent that our
failure prejudices your ability to defend the claim. You may: (a) use counsel of your own
choosing (subject to our written consent) to defend against any claim; and (b) settle the claim as
you deem appropriate, provided that you obtain our prior written consent before entering into
any settlement. We may also assume control of the defense and settlement of the claim at any
time.

10. Disclaimers.

THE SERVICE OFFERINGS ARE PROVIDED "AS IS." WE AND OUR AFFILIATES AND
LICENSORS MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND,




                                                                                          NAVISTONE 004839
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 158 of 188




WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE REGARDING THE
SERVICE OFFERINGS OR THE THIRD PARTY CONTENT, INCLUDING ANY
WARRANTY THAT THE SERVICE OFFERINGS OR THIRD PARTY CONTENT WILL BE
UNINTERRUPTED, ERROR FREE OR FREE OF HARMFUL COMPONENTS, OR THAT
ANY CONTENT, INCLUDING YOUR CONTENT OR THE THIRD PARTY CONTENT,
WILL BE SECURE OR NOT OTHERWISE LOST OR DAMAGED. EXCEPT TO THE
EXTENT PROHIBITED BY LAW, WE AND OUR AFFILIATES AND LICENSORS
DISCLAIM ALL WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR QUIET ENJOYMENT, AND ANY WARRANTIES
ARISING OUT OF ANY COURSE OF DEALING OR USAGE OF TRADE.

11. Limitations of Liability.

WE AND OUR AFFILIATES OR LICENSORS WILL NOT BE LIABLE TO YOU FOR ANY
DIRECT, INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY
DAMAGES (INCLUDING DAMAGES FOR LOSS OF PROFITS, GOODWILL, USE, OR
DATA), EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, NEITHER WE NOR ANY OF OUR AFFILIATES OR LICENSORS
WILL BE RESPONSIBLE FOR ANY COMPENSATION, REIMBURSEMENT, OR
DAMAGES ARISING IN CONNECTION WITH: (A) YOUR INABILITY TO USE THE
SERVICES, INCLUDING AS A RESULT OF ANY (I) TERMINATION OR SUSPENSION
OF THIS AGREEMENT OR YOUR USE OF OR ACCESS TO THE SERVICE OFFERINGS,
(II) OUR DISCONTINUATION OF ANY OR ALL OF THE SERVICE OFFERINGS, OR, (III)
WITHOUT LIMITING ANY OBLIGATIONS UNDER THE SLAS, ANY UNANTICIPATED
OR UNSCHEDULED DOWNTIME OF ALL OR A PORTION OF THE SERVICES FOR
ANY REASON, INCLUDING AS A RESULT OF POWER OUTAGES, SYSTEM FAILURES
OR OTHER INTERRUPTIONS; (B) THE COST OF PROCUREMENT OF SUBSTITUTE
GOODS OR SERVICES; (c) ANY INVESTMENTS, EXPENDITURES, OR COMMITMENTS
BY YOU IN CONNECTION WITH THIS AGREEMENT OR YOUR USE OF OR ACCESS
TO THE SERVICE OFFERINGS; OR (D) ANY UNAUTHORIZED ACCESS TO,
ALTERATION OF, OR THE DELETION, DESTRUCTION, DAMAGE, LOSS OR FAILURE
TO STORE ANY OF YOUR CONTENT OR OTHER DATA. IN ANY CASE, OUR AND
OUR AFFILIATES' AND LI CENSORS' AGGREGATE LIABILITY UNDER THIS
AGREEMENT WILL BE LIMITED TO THE AMOUNT YOU ACTUALLY PAY US UNDER
THIS AGREEMENT FOR THE SERVICE THAT GAVE RISE TO THE CLAIM DURING
THE 12 MONTHS PRECEDING THE CLAIM.

12. Modifications to the Agreement.

We may modify this Agreement (including any Policies) at any time by posting a revised version
on the A WS Site or by otherwise notifying you in accordance with Section 13. 7; provided,
however, that we will provide at least 90 days advance notice in accordance with Section 13. 7
for adverse changes to any Service Level Agreement. Subject to the 90-day advance notice
requirement with respect to adverse changes to Service Level Agreements, the modified terms
will become effective upon posting or, if we notify you by email, as stated in the email message.




                                                                                      NAVISTONE 004840
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 159 of 188




By continuing to use the Service Offerings after the effective date of any modifications to this
Agreement, you agree to be bound by the modified terms. It is your responsibility to check the
A WS Site regularly for modifications to this Agreement. We last modified this Agreement on the
date listed at the end of this Agreement.

13. Miscellaneous.

13.1 Confidentiality and Publicity. You may use A WS Confidential information only in
connection with your use of the Service Offerings as permitted under this Agreement. You will
not disclose A WS Confidential Information during the Term or at any time during the 5 year
period following the end of the Term. You will take all reasonable measures to avoid disclosure,
dissemination or unauthorized use of A WS Confidential Information, including, at a minimum,
those measures you take to protect your own confidential information of a similar nature. You
will not issue any press release or make any other public communication with respect to this
Agreement or your use of the Service Offerings. You will not misrepresent or embellish the
relationship between us and you (including by expressing or implying that we support, sponsor,
endorse, or contribute to you or your business endeavors), or express or imply any relationship or
affiliation between us and you or any other person or entity except as expressly permitted by this
Agreement.

13.2 Force Majeure. We and our affiliates will not be liable for any delay or failure to perform
any obligation under this Agreement where the delay or failure results from any cause beyond
our reasonable control, including acts of God, labor disputes or other industrial disturbances,
systemic electrical, telecommunications, or other utility failures, earthquake, storms or other
elements of nature, blockages, embargoes, riots, acts or orders of government, acts of terrorism,
or war.

13.3 Independent Contractors; Non-Exclusive Rights. We and you are independent
contractors, and neither party, nor any of their respective affiliates, is an agent of the other for
any purpose or has the authority to bind the other. Both parties reserve the right (a) to develop or
have developed for it products, services, concepts, systems, or techniques that are similar to or
compete with the products, services, concepts, systems, or techniques developed or contemplated
by the other party and (b) to assist third party developers or systems integrators who may offer
products or services which compete with the other party's products or services.

13.4 No Third Party Beneficiaries. This Agreement does not create any third party beneficiary
rights in any individual or entity that is not a party to this Agreement.

13.5 U.S. Government Rights. The Service Offerings are provided to the U.S. Government as
"commercial items," "commercial computer software," "commercial computer software
documentation," and "technical data" with the same rights and restrictions generally applicable
to the Service Offerings. If you are using the Service Offerings on behalf of the U.S.
Government and these terms fail to meet the U.S. Government's needs or are inconsistent in any
respect with federal law, you will immediately discontinue your use of the Service Offerings.
The terms "commercial item" "commercial computer software," "commercial computer software




                                                                                         NAVISTONE 004841
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 160 of 188




documentation," and "technical data" are defined in the Federal Acquisition Regulation and the
Defense Federal Acquisition Regulation Supplement.

13.6 Import and Export Compliance. In connection with this Agreement, each party will
comply with all applicable import, re-import, export, and re-export control laws and regulations,
including the Export Administration Regulations, the International Traffic in Arms Regulations,
and country-specific economic sanctions programs implemented by the Office of Foreign Assets
Control. For clarity, you are solely responsible for compliance related to the manner in which
you choose to use the Service Offerings, including your transfer and processing of Your Content,
the provision of Your Content to End Users, and the A WS region in which any of the foregoing
occur.

13.7 Notice.

(a) To You. We may provide any notice to you under this Agreement by: (i) posting a notice on
the A WS Site; or (ii) sending a message to the email address then associated with your account.
Notices we provide by posting on the AWS Site will be effective upon posting and notices we
provide by email will be effective when we send the email. It is your responsibility to keep your
email address current. You will be deemed to have received any email sent to the email address
then associated with your account when we send the email, whether or not you actually receive
the email.

(b) To Us. To give us notice under this Agreement, you must contact A WS as follows: (i) by
facsimile transmission to 206-266-7010; or (ii) by personal delivery, overnight courier or
registered or certified mail to Amazon Web Services, Inc., 410 Terry Avenue North, Seattle, WA
98109-5210. We may update the facsimile number or address for notices to us by posting a
notice on the AWS Site. Notices provided by personal delivery will be effective immediately.
Notices provided by facsimile transmission or overnight courier will be effective one business
day after they are sent. Notices provided registered or certified mail will be effective three
business days after they are sent.

(c) Language. All communications and notices to be made or given pursuant to this Agreement
must be in the English language.

13.8 Assignment. You will not assign this Agreement, or delegate or sub license any of your
rights under this Agreement, without our prior written consent. Any assignment or transfer in
violation of this Section 13.8 will be void. Subject to the foregoing, this Agreement will be
binding upon, and inure to the benefit of the parties and their respective successors and assigns.

13.9 No Waivers. The failure by us to enforce any provision of this Agreement will not
constitute a present or future waiver of such provision nor limit our right to enforce such
provision at a later time. All waivers by us must be in writing to be effective.

13.10 Severability. If any portion of this Agreement is held to be invalid or unenforceable, the
remaining portions of this Agreement will remain in full force and effect. Any invalid or
unenforceable portions will be interpreted to effect and intent of the original portion. If such




                                                                                         NAVISTONE 004842
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 161 of 188




construction is not possible, the invalid or unenforceable portion will be severed from this
Agreement but the rest of the Agreement will remain in full force and effect.

13.11 Governing Law; Venue. The laws of the State of Washington, without reference to
conflict of law rules, govern this Agreement and any dispute of any sort that might arise between
you and us. The United Nations Convention for the International Sale of Goods does not apply to
this Agreement.

13.12 Disputes. Any dispute or claim relating in any way to your use of the Service
Offerings, or to any products or services sold or distributed by A WS will be resolved by
binding arbitration, rather than in court, except that you may assert claims in small claims
court if your claims qualify. The Federal Arbitration Act and federal arbitration law apply to this
Agreement. There is no judge or jury in arbitration, and court review of an arbitration
award is limited. However, an arbitrator can award on an individual basis the same
damages and relief as a court (including injunctive and declaratory relief or statutory
damages), and must follow the terms of this Agreement as a court would. To begin an
arbitration proceeding, you must send a letter requesting arbitration and describing your claim to
our registered agent Corporation Service Company, 300 Deschutes Way SW, Suite 304,
Tumwater, WA 98501. The arbitration will be conducted by the American Arbitration
Association (AAA) under its rules, which are available at www.adr.org or by calling 1-800-778-
7879. Payment of filing, administration and arbitrator fees will be governed by the AAA's rules.
We will reimburse those fees for claims totaling less than $10,000 unless the arbitrator
determines the claims are frivolous. We will not seek attorneys' fees and costs in arbitration
unless the arbitrator determines the claims are frivolous. You may choose to have the arbitration
conducted by telephone, based on written submissions, or at a mutually agreed location. We and
you agree that any dispute resolution proceedings will be conducted only on an individual
basis and not in a class, consolidated or representative action. If for any reason a claim
proceeds in court rather than in arbitration we and you waive any right to a jury trial. Subject
to Section 8.5, we and you both agree that you or we may bring suit in court to enjoin
infringement or other misuse of intellectual property rights.

13.13 Entire Agreement; English Language. This Agreement includes the Policies and is the
entire agreement between you and us regarding the subject matter of this Agreement. This
Agreement supersedes all prior or contemporaneous representations, understandings,
agreements, or communications between you and us, whether written or verbal, regarding the
subject matter of this Agreement. Notwithstanding any other agreement between you and us, the
security and data privacy provisions in Section 3 of this Agreement contain our and our
affiliates' entire obligation regarding the security, privacy and confidentiality of Your Content.
We will not be bound by, and specifically object to, any term, condition or other provision which
is different from or in addition to the provisions of this Agreement (whether or not it would
materially alter this Agreement) and which is submitted by you in any order, receipt, acceptance,
confirmation, correspondence or other document. If the terms of this document are inconsistent
with the terms contained in any Policy, the terms contained in this document will control, except
that the Service Terms will control over this document. Ifwe provide a translation of the English
language version of this Agreement, the English language version of the Agreement will control
if there is any conflict.




                                                                                         NAVISTONE 004843
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 162 of 188




14. Definitions.

"Acceptable Use Policy" means the policy currently available at http://aws.amazon.com/aup, as
it may be updated by us from time to time.

"Account Information" means information about you that you provide to us in connection with
the creation or administration of your AWS account. For example, Account Information includes
names, usemames, phone numbers, email addresses and billing information associated with your
A WS account.

"API" means an application program interface.

"AWS Confidential Information" means all nonpublic information disclosed by us, our
affiliates, business partners or our or their respective employees, contractors or agents that is
designated as confidential or that, given the nature of the information or circumstances
surrounding its disclosure, reasonably should be understood to be confidential. A WS
Confidential Information includes: (a) nonpublic information relating to our or our affiliates or
business partners' technology, customers, business plans, promotional and marketing activities,
finances and other business affairs; (b) third-party information that we are obligated to keep
confidential; and (c) the nature, content and existence of any discussions or negotiations between
you and us or our affiliates. A WS Confidential Information does not include any information
that: (i) is or becomes publicly available without breach of this Agreement; (ii) can be shown by
documentation to have been known to you at the time of your receipt from us; (iii) is received
from a third party who did not acquire or disclose the same by a wrongful or tortious act; or (iv)
can be shown by documentation to have been independently developed by you without reference
to the A WS Confidential Information.

"AWS Content" means Content we or any of its affiliates make available in connection with the
Services or on the A WS Site to allow access to and use of the Services, including WSDLs;
Documentation; sample code; software libraries; command line tools; and other related
technology. A WS Content does not include the Services.

"AWS Marks" means any trademarks, service marks, service or trade names, logos, and other
designations of A WS and its affiliates that we may make available to you in connection with this
Agreement.

"AWS Support Guidelines" means the guidelines currently available at
https://aws.amazon.com/premiumsupport/compare-plans/, as they may be updated by us from
time to time.

"AWS Site" means http://aws.amazon.com and any successor or related site designated by us.

"Content" means software (including machine images), data, text, audio, video, or images.

"Documentation" means the developer guides, getting started guides, user guides, quick
reference guides, and other technical and operations manuals and specifications for the Services




                                                                                       NAVISTONE 004844
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 163 of 188




located at http://aws.amazon.com/documentation, as such documentation may be updated by us
from time to time.

"End User" means any individual or entity that directly or indirectly through another user: (a)
accesses or uses Your Content; or (b) otherwise accesses or uses the Service Offerings under
your account. The term "End User" does not include individuals or entities when they are
accessing or using the Services or any Content under their own A WS account, rather than your
account.

"Policies" means the Acceptable Use Policy, the Site Terms, the Service Terms, the Trademark
Use Guidelines, all restrictions described in the AWS Content and on the AWS Site, and any
other policy or terms referenced in or incorporated into this Agreement. Policies does not include
whitepapers or other marketing materials referenced on the A WS Site.

"Privacy Policy" means the privacy policy currently referenced at
http://aws.amazon.com/privacy, as it may be updated by us from time to time.

"Service" means each of the web services made available by us or our affiliates, including those
web services described in the Service Terms.

"Service Attributes" means Service usage data related to your account, such as resource
identifiers, metadata tags, security and access roles, rules, usage policies, permissions, usage
statistics and analytics.

"Service Level Agreement" means all service level agreements that we offer with respect to the
Services and post on the A WS Site, as they may be updated by us from time to time. The service
level agreements we currently offer with respect to the Services are located at
http://aws.amazon.com/ec2-sla/, http://aws.amazon.com/s3-sla/,
http://aws. amazon. com/cloudfront/sla, http://aws.amazon.com/route5 3Isla and
http://aws.amazon.com/rds/sla.

"Service Offerings" means the Services (including associated APis ), the A WS Content, the
A WS Marks, the A WS Site, and any other product or service provided by us under this
Agreement. Service Offerings do not include Third Party Content.

"Service Terms" means the rights and restrictions for particular Services located at
http://aws.amazon.com/serviceterms, as they may be updated by us from time to time.

"Site Terms" means the terms of use located at http://aws.amazon.com/terms/, as they may be
updated by us from time to time.

"Suggestions" means all suggested improvements to the Service Offerings that you provide to
us.

"Term" means the term of this Agreement described in Section 7.1.




                                                                                          NAVISTONE 004845
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 164 of 188




"Third Party Content" means Content made available to you by any third party on the A WS
Site or in conjunction with the Services.

"Trademark Use Guidelines" means the guidelines and license located at
http://aws.amazon.com/trademark-guidelines/, as they may be updated by us from time to time.

"Your Content" means Content that you or any End User transfers to us for processing, storage
or hosting by the Services in connection with your A WS account and any computational results
that you or any End User derive from the foregoing through their use of the Services. For
example, Your Content includes Content that you or any End User stores in Amazon Simple
Storage Service. Your Content does not include Account Information.

"Your Submissions" means Content that you post or otherwise submit to developer forums,
sample code repositories, public data repositories, or similar community-focused areas of the
A WS Site or the Services.

Last updated March 18, 2016




                                                                                       NAVISTONE 004846
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 165 of 188




                                               EXHIBIT 12
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 166 of 188



                      Exhibit - 0044 - 07_MJ-(Revitch)-0026476
db2 => select * from users where users_id = 118124090 with ur;
USERS_ID            DN




 REGISTERTYPE PROFILETYPE LANGUAGE_ID FIELD1


                                      SETCCURR FIELD3

                                               FIELD2

                                                LASTORDER
REGISTRATION               LASTSESSION                REGISTRATIONUPDATE
REGISTRATIONCANCEL         PREVLASTSESSION            OPTCOUNTER PERSONALIZATIONID
--------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
----------------------------------------------------------------------------
------------ ----------- -----------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
-- --------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
--
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
-- -------------------------- -------------------------- --------------------------
-------------------------- -------------------------- --------------------------
---------- ------------------------------
           118124090 uid=jeremy@revitch.com,o=default organization,o=root
organization




                                      Page 1


                                                                              0044
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 167 of 188



                     Exhibit - 0044 - 07_MJ-(Revitch)-0026476



            R            C                    -1 -

                                                 USD        -

                                                            -

                                                          -
2017-03-01-12.13.45.329000 2017-12-15-13.57.01.490000 2017-03-01-12.13.45.329000 -
                       2017-03-01-12.11.17.225000          7 1488388228635-1642795

 1 record(s) selected.
db2 => select * from userreg where users_id = 118124090 with ur;

USERS_ID            STATUS      PLCYACCT_ID LOGONID

                                            LOGONPASSWORD

                                                 PASSWORDEXPIRED CHALLENGEQUESTION

                                                                   CHALLENGEANSWER

                                                                   TIMEOUT
 PASSWORDRETRIES SALT

                  PASSWORDCREATION           PASSWORDINVALID            OPTCOUNTER
-------------------- ----------- -----------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
--
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------- ---------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
--
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
-- -------------------- ---------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
-- -------------------------- -------------------------- ----------
           118124090           1          -1 jeremy@revitch.com


x'4B36493334475458546155717A6B4671503133792B47337650623155565739386E534E475872596D36
                                       Page 2
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 168 of 188



                      Exhibit - 0044 - 07_MJ-(Revitch)-0026476
6B453D202020202020202020202020202020202020202020202020202020202020202020202020202020
202020202020202020202020202020202020202020202020202020202020202020202020202020202020
202020'               0 -

                         -

                                             -1           - 81dudveshf64



2017-03-01-12.13.45.363000 -                               6586
 1 record(s) selected.

db2 => select * from userdemo where users_id = 118124090 with ur;
USERS_ID             GENDER AGE            INCOME   MARITALSTATUS INCOMECURRENCY
CHILDREN    HOUSEHOLD   COMPANYNAME
                                                                    HOBBIES

                                                                    ORDERBEFORE
FIELD1 TIMEZONE FIELD2 FIELD7
   FIELD3 FIELD4 FIELD5

                 FIELD6      DATEOFBIRTH OPTCOUNTER
-------------------- ------ ----------- ----------- ------------- --------------
----------- -----------
------------------------------------------------------------------------------------
--------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
-- ----------- ------ -------- ------
---------------------------------------------------------------- ------ ------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
-- ----------- ----------- ----------
           118124090 N                -           - -             -
      -           - -
                                                                -

                                                               -              -       -
      -      -                                                                    -
-      -

                 - -                  20235

 1 record(s) selected.
db2 => select * from x_si_avalara_users where xusers_id = 118124090 with ur;

XUSERS_ID             CUSTOMERUSAGECODE

                      EXEMPTIONNO
TAXEXEMPT   XFIELD1       XFIELD2
                                          Page 3
         Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 169 of 188



                         Exhibit - 0044 - 07_MJ-(Revitch)-0026476

                              CUSTOMERVATID
--------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
-- ---------------------------------------------------------------- -----------
-----------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
--
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
----
           118124090 -

                         -
            0                - -

                              -

 1 record(s) selected.

db2 => select * from address where member_id = 118124090 with ur;
ADDRESS_ID               ADDRESSTYPE MEMBER_ID                    ADDRBOOK_ID
ORGUNITNAME
                                                     FIELD3
                             BILLINGCODE           BILLINGCODETYPE STATUS ORGNAME
                             ISPRIMARY        LASTNAME

PERSONTITLE                                                     FIRSTNAME

           MIDDLENAME
                                                                  BUSINESSTITLE

                PHONE1                                   FAX1
PHONE2                                  ADDRESS1


                                          FAX2                                    NICKNAME

                                                                                  ADDRESS2
                                   ADDRESS3
                                                                                    CITY
                                     STATE
                                                                                       COUNTRY
                                        ZIPCODE                                        EMAIL1

                                                                                           EMAIL2
                                                Page 4
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 170 of 188



                     Exhibit - 0044 - 07_MJ-(Revitch)-0026476



PHONE1TYPE PHONE2TYPE PUBLISHPHONE1 PUBLISHPHONE2 BESTCALLINGTIME PACKAGESUPPRESSION
LASTCREATE                 OFFICEADDRESS
                                                                       SELFADDRESS
FIELD1                                                           FIELD2
                                             TAXGEOCODE


                                            SHIPPINGGEOCODE

                                            MOBILEPHONE1
MOBILEPHONE1CNTRY
                                            OPTCOUNTER
-------------------- ----------- -------------------- --------------------
------------------------------------------------------------------------------------
--------------------------------------------
---------------------------------------------------------------- -----------------
--------------- ------
------------------------------------------------------------------------------------
-------------------------------------------- -----------
------------------------------------------------------------------------------------
--------------------------------------------
--------------------------------------------------
------------------------------------------------------------------------------------
--------------------------------------------
------------------------------------------------------------------------------------
--------------------------------------------
------------------------------------------------------------------------------------
-------------------------------------------- --------------------------------
-------------------------------- --------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
---- --------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
--
------------------------------------------------------------------------------------
--------------------------------------------
------------------------------------------------------------------------------------
--------------------------------------------
------------------------------------------------------------------------------------
--------------------------------------------
------------------------------------------------------------------------------------
--------------------------------------------
------------------------------------------------------------------------------------
--------------------------------------------
----------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
----
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
---- ---------- ---------- ------------- ------------- ---------------
------------------ --------------------------
------------------------------------------------------------------------------------
-------------------------------------------- -----------
                                       Page 5
       Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 171 of 188



                      Exhibit - 0044 - 07_MJ-(Revitch)-0026476
----------------------------------------------------------------
----------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
--
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
------------------------------------------------------------------------------------
-- --------------------------------
------------------------------------------------------------------------------------
-------------------------------------------- ----------
           114717894 SB                     118124090            111499575 -
                                       -
                  -               -                     P     -

                           1 Revitch
                                                                                  -
                                           Jeremy
                                                                                              -

                                             -
4159879800                         -                                          -
                  41 Meadow Dr

                      -                                 Jerem Revit 41 Meadow         Mill   CA

                                                        -

       -
                                                            Mill Valley

             CA
                                                              US

                  94941-5204                                  jeremy@revitch.com

                                                                  -

                                                                      -           -
        -             - -                                         -
2017-03-01-12.13.45.342000 -
                                                                                                  1 S
                                                                          -
                                                    -

                                                    -

                                                    -                                    -

                                                 6159
 1 record(s) selected.


                                             Page 6
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 172 of 188




                                               EXHIBIT 13
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 173 of 188
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                 IN THE UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3                                      --oOo--
4      JEREMIAH REVITCH,
       individually and on
5      behalf of all others
       similarly situated,
6
                            Plaintiff,
7
       vs.                                                Case No.
8                                                         3:18-cv-06827-VC
       NEW MOOSEJAW, LLC and
9      NAVISTONE, INC.,
10                          Defendants.
       ___________________________/
11
12
13
14            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
15
16
17        VIDEO-RECORDED DEPOSITION OF DANIEL JOE PINGREE
18                              VERITEXT VIRTUAL
19                         THURSDAY, JULY 23, 2020
20
21
22     Job No.      4183731
23     Reported by:
24     Anrae Wimberley, CSR No. 7778
25     Pages 1 - 262

                                                                     Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 174 of 188
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1           A.   Correct.                                           11:50:21

2           Q.   Do you think the average consumer knows

3      about Google?

4           A.   Yes.

5           Q.   How about Facebook?                                11:50:29

6           A.   Yes.

7           Q.   Do you think consumers don't know about

8      NaviStone because no one discloses them in their

9      privacy policies?

10          MR. WONG:     Objection; calls for speculation,         11:50:40

11     argumentative.

12          THE WITNESS:     No.

13     BY MR. KLORCZYK:

14          Q.   Well, if it's not in a privacy policy, I

15     can't learn about it by reading a privacy policy,            11:50:53

16     can I?

17          A.   Do you think consumers even read privacy

18     policies on average?

19          Q.   Do you?     That's a good question.

20               Do you think consumers read privacy                11:51:04

21     policies on average?

22          A.   No, I don't.

23          Q.   Do you read privacy policies?

24          A.   As a digital marketer, it behooves me --

25          Q.   No, as a consumer.                                 11:51:23

                                                                 Page 100

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 175 of 188
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                   I, the undersigned, a Certified Shorthand
2      Reporter of the State of California, do hereby
3      certify:
4                   That the foregoing proceedings were taken
5      before me at the time and place herein set forth;
6      that any witnesses in the foregoing proceedings,
7      prior to testifying, were administered an oath; that
8      a record of the proceedings was made by me using
9      machine shorthand which was thereafter transcribed
10     under my direction; that the foregoing transcript is
11     a true record of the testimony given.
12                  Further, that if the foregoing pertains to
13     the original transcript of a deposition in a Federal
14     Case, before completion of the proceedings, review
15     of the transcript ( ) was (X) was not requested.
16                  I further certify that I am neither
17     financially interested in the action nor a relative
18     or employee of any attorney of any party to this
19     action.
20                  IN WITNESS WHEREOF, I have this date
21     subscribed my name.
22     Dated:     July 30, 2020
23
24
                                   <%16617,Signature%>
25                                  ANRAE WIMBERLEY, CSR No. 7778

                                                               Page 262

                               Veritext Legal Solutions
                                    866 299-5127
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 176 of 188




                                               EXHIBIT 14
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 177 of 188




BRANN & ISAACSON
DAVID W. BERTONI (admitted pro hac vice)
dbertoni@brannlaw.com
DAVID SWETNAM-BURLAND (State Bar No. 226216)
dsb@brannlaw.com
EAMONN R.C. HART (admitted pro hac vice)
ehart@brannlaw.com
184 Main Street
P.O. Box 3070
Lewiston, ME 04243-3070
Tel.: (207) 786-3566
Fax: (207) 783-9325

LAW OFFICES OF RICHARD PACHTER
RICHARD PACHTER (State Bar No. 120069)
richard@pachterlaw.com
555 University Avenue, Suite 200
Sacramento CA 95825
Tel.: (916) 485-1617
Fax: (916) 379-7838

Attorneys for Defendant NaviStone, Inc.



                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                               SAN FRANCISCO DIVISION


JEREMIAH REVITCH, individually and on
behalf of all others similarly situated,

v.

NEW MOOSEJAW, LLC and NAVISTONE,                 Case No. 3:18-cv-06827-VC
INC.,

DEFENDANTS.




                                                        NaviStone, Inc.’s Responses to
                                                 Plaintiff’s Third Set of Interrogatories
                                                                     3:18-cv-06827-VC
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 178 of 188




                   DEFENDANT NAVISTONE, INC.’S RESPONSES TO
                   PLAINTIFF’S THIRD SET OF INTERROGATORIES

       Pursuant to Fed. R. Civ. P. 26 and 34 and Civil L.R. 26–1 and 34–1, Defendant NaviStone,

Inc. (“NaviStone”) serves these Objections and Responses (“Responses”) to Plaintiff Jeremiah

Revitch’s (“Plaintiff’s”) Third Set of Interrogatories (“Interrogatories”) (No. 16).

                                   GENERAL OBJECTIONS

       NaviStone makes the following General Objections to each of the Interrogatories it has

been served. In addition to these General Objections, NaviStone also states specific objections to

specific Interrogatories where appropriate, including objections that are not generally applicable

to all Interrogatories. By setting forth such specific objections, NaviStone does not intend to limit

or restrict the General Objections. To the extent that NaviStone responds to Interrogatories to

which it objects, such response will not constitute a waiver of any General Objection or specific

objection. In addition, the inadvertent disclosure of privileged information will not constitute a

waiver of any applicable privilege.

       1.      NaviStone objects to these Interrogatories to the extent that they reflect the fact that

Plaintiff did not conduct an adequate pre–filing investigation into the facts alleged in the original,

first amended, or second amended complaint. See Fed. R. Civ. P. 11. Thus, the Interrogatories are

based on false factual assertions that an adequate pre–filing investigation would have demonstrated

to be untrue and incapable of substantiation. Further, counsel for NaviStone sent Plaintiff’s counsel

a letter in December 2018 identifying the false allegations in the complaint and offering to provide

further accurate information to demonstrate their falsity. Plaintiff did not take up NaviStone’s

offer, but instead continued to assert and reassert false and unsupported factual allegations in

support of its claims.



                                                  1                    NaviStone, Inc.’s Response to
                                                              Plaintiff’s Third Set of Interrogatories
                                                                                  3:18-cv-06827-VC
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 179 of 188




       2.      NaviStone objects to these Interrogatories and Definitions to the extent they seek

to impose obligations upon NaviStone that exceed, or are different from, those set forth in the

Federal Rules of Civil Procedure, the Civil Local Rules of the U.S. District Court of the Northern

District of California, or any Order of the Court in this action. NaviStone will follow the Federal

Rules of Civil Procedure, the Civil Local Rules, and Court Orders in the above-captioned litigation

in providing its Responses, supplemental responses, and any documents and things requested.

       3.      NaviStone objects to these Interrogatories to the extent they seek information,

documents, or things that are neither relevant to the claims or defenses in this action nor likely to

lead to the discovery of admissible evidence.

       4.      NaviStone objects to these Interrogatories to the extent they are not proportional to

the needs of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

       5.      NaviStone objects to these Interrogatories to the extent they would require the

disclosure of confidential, trade secret, or commercially sensitive information.          Any such

information or documents that NaviStone agrees to produce will be made available only pursuant

to the protections set forth in the Protective Order to be entered by the Court.

       6.      NaviStone objects to each interrogatory to the extent it is duplicative of other

interrogatories, vague, ambiguous, overly broad, or unduly burdensome.

       7.      NaviStone objects to each interrogatory to the extent that it seeks the identification

of documents dated or prepared after the filing of the complaint in this action as overly broad,




                                                   2                  NaviStone, Inc.’s Response to
                                                             Plaintiff’s Third Set of Interrogatories
                                                                                 3:18-cv-06827-VC
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 180 of 188




unduly burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and

as an attempt to seek production of attorney work product.

       8.        NaviStone has no duty to supplement its responses to the Interrogatories except to

the extent required by Fed. R. Civ. P. 26(e) or any other applicable rule or Order of this Court.

       9.        NaviStone objects to each interrogatory to the extent that it seeks publicly available

information, information that is equally accessible to Plaintiff, and/or information that is already

in Plaintiff’s possession, custody, or control. Because such information is equally convenient for

Plaintiff to obtain, there is no reason to burden NaviStone with a search for such information

unnecessarily.

       10.       NaviStone objects to each interrogatory to the extent that it seeks information

protected by the attorney-client privilege, the work-product doctrine, and/or any other applicable

privilege or immunity.

       11.       NaviStone objects to each interrogatory to the extent that it seeks information

unrelated to any issue in the present litigation as neither relevant nor reasonably calculated to lead

to the discovery of admissible evidence.

       12.       NaviStone objects to each interrogatory to the extent that it seeks information or

identification of documents subject to confidentiality agreements, protective orders, or any other

obligation pursuant to which Defendants are required to protect or maintain the confidentiality of

a third party’s information or documents.

       13.       NaviStone does not concede that any of the information sought or provided is

relevant, material, admissible in evidence, or reasonably calculated to lead the discovery of

admissible evidence.




                                                   3                    NaviStone, Inc.’s Response to
                                                               Plaintiff’s Third Set of Interrogatories
                                                                                   3:18-cv-06827-VC
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 181 of 188




       14.     NaviStone objects to each definition, and/or interrogatory to the extent it is: (i)

compound; (ii) phrased disjunctively or conjunctively; (iii) includes impermissible subparts;

and/or (iv) collectively exceeds the number of interrogatories permitted by the applicable

discovery order(s).

       15.     NaviStone objects to each interrogatory based on its current employees’ present

knowledge, information, and belief. NaviStone’s responses are at all times subject to such

additional or different information that discovery or further investigation may disclose and, while

based on the present state of their current employees’ recollections, they are subject to such

refreshing of recollection and such additional knowledge of facts as may result from further

discovery or investigation. NaviStone’s investigation into this matter remains ongoing, and it will

supplement this response if warranted.

       16.     Statements by NaviStone that it will provide information in response to a particular

interrogatory will not be construed as a representation that NaviStone in fact has any information

in response to that interrogatory, or that such information exists, but rather, that NaviStone intends,

subject to their objections, to conduct a reasonable search for responsive information.

       17.     NaviStone reserves all objections or other questions as to the competency,

relevance, materiality, privilege, or admissibility in any subsequent proceeding or trial of this or

any other action for any purpose whatsoever of NaviStone’s responses herein and any document

or thing identified or provided in response to Plaintiff’s Interrogatories.

       18.     NaviStone reserves the right to respond to Plaintiff’s Interrogatories in accordance

with Federal Rule 33(d).

       19.     NaviStone objects to each definition and/or interrogatory insofar as it fails to

specify a time period or specifies an unduly broad time period.

                                                  4                    NaviStone, Inc.’s Response to
                                                              Plaintiff’s Third Set of Interrogatories
                                                                                  3:18-cv-06827-VC
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 182 of 188




       20.     NaviStone objects to each definition and/or interrogatory to the extent that it

requires NaviStone to draw legal conclusions. No response will be construed as a concession or

admission to any statement, inference, or allegation implied by any interrogatory.

       21.     NaviStone objects to each definition and/or interrogatory to the extent it contains

any factual and/or legal misrepresentation.

Interrogatory No. 16

       This interrogatory pertains to the Microsoft Excel sheet produced in this action on April 8,

2020 by American Computer Group d/b/a Computech Direct, with the file name “Moosejaw

California file 040620.xlsx.” Please identify by row number(s), name, and address (where

available) each of these individuals for whom you contend viewed Moosejaw’s privacy policy on

the moosejaw.com website, and the date on which they viewed it.

       OBJECTIONS:             Subject to and without waiving its general objections, NaviStone

objects to this Interrogatory insofar as it uses the terms “individuals” and “Moosejaw’s privacy

policy on the Moosejaw.com website” in ways that render the request vague and unduly

burdensome. The interrogatory is not limited in time; nor is it limited to information relating to the

named plaintiff in this action. NaviStone further objects to this interrogatory to the extent that it

requires NaviStone to obtain information in the possession, custody, or control of third parties.

       RESPONSE: Subject to and without waiving its general and specific objections,

NaviStone responds that it does not know if or when any of these individuals—to the extent they

are identifiable individuals—viewed or read Moosejaw’s privacy policy. NaviStone has no way

to connect the names and addresses in this document, which it did not create, to the anonymous

identifiers (cookies) assigned to each browser instance that visited the Moosejaw website. Further,

NaviStone does not know whether the names and addresses contained in the document were

                                                  5                    NaviStone, Inc.’s Response to
                                                              Plaintiff’s Third Set of Interrogatories
                                                                                  3:18-cv-06827-VC
      Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 183 of 188




included as a result of the cookie syncing described in NaviStone’s prior answers to Plaintiff’s

discovery; under their contracts, neither NaviStone nor its client, Moosejaw, receives a list of such

names and addresses. NaviStone only has access to this document (and the names and address it

contains) as a result of Plaintiff’s demand that they be produced by a third party, American

Computer Group d/b/a Computech Direct, pursuant to a subpoena.




                                                 6                    NaviStone, Inc.’s Response to
                                                             Plaintiff’s Third Set of Interrogatories
                                                                                 3:18-cv-06827-VC
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 184 of 188



Dated: July 8. 2020

                                   for Defendant NaviStone, Inc.



AS TO OBJECTIONS


Dated: July 8, 2020

                                   /s/ David W. Bertoni
                                   David W. Bertoni (pro hac vice)
                                   dbertoni@brannlaw.com
                                   David Swetnam-Burland (226216)
                                   dsb@brannlaw.com
                                   Eamonn R.C. Hart (pro hac vice)
                                   eharta,brannlaw.com
                                   BRANN & ISAACSON
                                   184 Main Street, 4th Floor
                                   P.O. Box 3070
                                   Lewiston, ME 04243-3070
                                   Tel.: (207) 786-3566
                                   Fax: (207) 783-9325

                                   Richard Pachter (120069)
                                   richard@pachterlaw.com
                                   LAW OFFICES OF RICHARD PACHTER
                                   555 University Avenue, Suite 200
                                   Sacramento, CA 95825
                                   Tel.: (916) 485-1617
                                   Fax: (916) 379-7838

                                   Attorneysfor NaviStone, Inc.




                                      7                 NaviStone, Inc.'s Response to
                                                Plaintiff's Third Set of Interrogatories
                                                                    3:18-cv-06827-VC
     Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 185 of 188




                                    PROOF OF SERVICE

       I am a resident of the State of Maine. I am over the age of eighteen years, and not a party
to the within action. My business address is Brann & Isaacson, 184 Main Street, 4th Floor,
Lewiston, Maine 04240. On March 26, 2020, I served the below documents in the manner
described below:

DEFENDANT NAVISTONE, INC.’S RESPONSES TO PLAINTIFF'S THIRD SET OF
INTERROGATORIES

       (BY U.S. MAIL) by placing a copy of the document(s) listed above for collection and
       mailing following the firm’s ordinary business practice in a sealed envelope with postage
       thereon fully prepaid for deposit in the United States mail at Lewiston, Maine addressed as
       set forth below.

       (BY MESSENGER SERVICE) by consigning the document(s) to an authorized courier
       and/or process server for hand delivery on this date.

       (BY FACSIMILE) by facsimile transmission on this date. This document was transmitted
       by using a facsimile machine, telephone number (207) 783-9325, to the offices of
       addressee(s) at the numbers listed below. The transmission was reported as complete and
       without error.

       (BY OVERNIGHT MAIL) by placing a copy of the document(s) listed above in a sealed
       envelope with delivery fees provided for UPS pick up at Brann & Isaacson, 184 Main
       Street, 4th Floor, Lewiston, Maine, for overnight delivery, and addressed as set forth below.

       (BY ELECTRONIC MAIL) by e-mail transmission on this date. I caused said documents
       to be prepared in PDF and then served by electronic mail to the parties listed below.

  BURSOR & FISHER, P.A.                                BURSOR & FISHER, P.A.
  L. Timothy Fisher                                    Scott A. Bursor
  Joel D. Smith                                        2665 S. Bayshore Drive, Suite 220
  Frederick J. Klorczyk II                             Miami, FL 33133-5402
  Neal J. Deckant                                      Tel. (305) 330-5512
  1990 North California Blvd., Suite 940               Fax (305) 676-9006
  Walnut Creek, CA 94596                               scott@bursor.com
  Tel. (925) 300-4455
  Fax (925) 407-2700
  ltfisher@bursor.com
  jsmith@bursor.com
  fklorczyk@bursor.com
  ndeckant@bursor.com

  Attorneys for Plaintiff, Jeremiah Revitch


                                                8                    NaviStone, Inc.’s Response to
                                                            Plaintiff’s Third Set of Interrogatories
                                                                                3:18-cv-06827-VC
   Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 186 of 188




COOLEY LLP
Michael G. Rhodes
Kyle C. Wong
Max A. Bernstein
Maxwell E. Alderman
101 California Street, 5th Floor
San Francisco, CA 94114
Tel. (415) 693-2000
Fax (415) 693-2222
rhodesmg@colley.com
kwong@cooley.com
mbernstein@colley.com
malderman@colley.com

Attorney for Defendant
New Moosejaw, LLC

     Executed on July 8, 2020, at Lewiston, Maine.



                                                /s/ Eamonn Hart_____________________
                                                Eamonn R.C. Hart




                                            9                 NaviStone, Inc.’s Response to
                                                     Plaintiff’s Third Set of Interrogatories
                                                                         3:18-cv-06827-VC
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 187 of 188




 EXHIBIT 15 FILED UNDER SEAL
Case 3:18-cv-06827-VC Document 168-1 Filed 04/01/21 Page 188 of 188




 EXHIBIT 16 FILED UNDER SEAL
